Exhibit 10.1

 

EXECUTION VERSION

 

INITIALLY DATED AS OF OCTOBER 16, 2009

AS AMENDED AND RESTATED AS OF APRIL 21, 2017

 

HUNTSMAN RECEIVABLES FINANCE LLC,
as the Company

 

VANTICO GROUP S.À.R.L.,
as Master Servicer

 

THE SEVERAL ENTITIES PARTY HERETO AS LENDERS,

 

THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO AS FUNDING AGENTS,

 

BARCLAYS BANK PLC,
as Administrative Agent

 

AND

 

BARCLAYS BANK PLC,
as Collateral Agent

 

--------------------------------------------------------------------------------

 

EUROPEAN RECEIVABLES LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 







--------------------------------------------------------------------------------

 



CONTENTS

 

 

 

 

Section

 

Page

 

 

 

1.

DEFINITIONS AND INTERPRETATION


2

 

 

 

2.

THE FACILITY


8

 

 

 

3.

BORROWING PROCEDURES


9

 

 

 

4.

REPAYMENT; CHANGES TO COMMITMENTS; PREPAYMENT


11

 

 

 

5.

USE OF PROCEEDS


12

 

 

 

6.

CONDITIONS OF BORROWINGS


13

 

 

 

7.

INTEREST


14

 

 

 

8.

CHANGES TO THE CALCULATION OF INTEREST


16

 

 

 

9.

ILLEGALITY


17

 

 

 

10.

BREAKAGE COSTS


17

 

 

 

11.

TAXES


17

 

 

 

12.

CHANGE IN CIRCUMSTANCES


24

 

 

 

13.

FEES


26

 

 

 

14.

INDEMNIFICATION BY HUNTSMAN INTERNATIONAL AND THE COMPANY


27

 

 

 

15.

SECURITY INTEREST


28

 

 

 

16.

SERVICES OF MASTER SERVICER


29

 

 

 

17.

APPLICATION OF FUNDS PRIOR TO FACILITY TERMINATION DATE


29

 

 

 

18.

APPLICATION OF FUNDS AFTER FACILITY TERMINATION DATE


32

 

 

 

19.

MASTER SERVICING FEES


34

 

 

 

20.

REPORTS AND NOTICES


34

 

 

 

21.

TERMINATION EVENTS


35

 

 

 

22.

COLLATERAL AGENT'S RIGHTS AFTER THE FACILITY TERMINATION DATE


39

 

 

 

23.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY


41

 

 

 



 

--------------------------------------------------------------------------------

 

-  ii  -

 

 

 

 

24.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY RELATING TO THE RECEIVABLES


46

 

 

 

25.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY, THE MASTER SERVICER AND THE
CONTRIBUTOR


47

 

 

 

26.

COVENANTS


49

 

 

 

27.

ADDITION OF APPROVED CURRENCY, APPROVED ORIGINATOR AND APPROVED OBLIGOR COUNTRY;
APPROVED ACQUIRED LINE OF BUSINESS RECEIVABLES


62

 

 

 

28.

REMOVAL AND WITHDRAWAL OF ORIGINATORS AND APPROVED ORIGINATORS


66

 

 

 

29.

ADJUSTMENT PAYMENT FOR INELIGIBLE RECEIVABLES


68

 

 

 

30.

OBLIGATIONS UNAFFECTED


69

 

 

 

31.

BAIL-IN


69

 

 

 

32.

ROLE OF THE COLLATERAL AGENT


71

 

 

 

33.

ROLE OF EACH FUNDING AGENT


76

 

 

 

34.

ROLE OF THE ADMINISTRATIVE AGENT


80

 

 

 

35.

PAYMENTS AND COMPUTATIONS, ETC.


85

 

 

 

36.

MISCELLANEOUS


87

 

 

 

SCHEDULE 1  COMMITMENTS


107

 

 

SCHEDULE 2  FORM OF BORROWING REQUEST


109

 

 

SCHEDULE 3  DEFINITIONS


111

 

 

SCHEDULE 4  FORM OF NOTICE OF PREPAYMENT


153

 

 

SCHEDULE 5  FORM OF COMMITMENT TRANSFER AGREEMENT


155

 

 

SCHEDULE 6  COLLECTION ACCOUNTS AND COMPANY CONCENTRATION ACCOUNTS


160

 

 

SCHEDULE 7  LOCATION OF RECORDS OF THE COMPANY


162

 

 

SCHEDULE 8  RECEIVABLES SPECIFICATION AND EXCEPTION SCHEDULE


163

 

 

SCHEDULE 9  FORM OF ADMINISTRATIVE QUESTIONNAIRE


166

 

 

SCHEDULE 10  FORM OF CONFIDENTIALITY AGREEMENT


168

 

 

SCHEDULE 11  FORM OF DAILY REPORT


170

 







--------------------------------------------------------------------------------

 

-  iii  -

 

 

 

SCHEDULE 12  FORM OF MONTHLY SETTLEMENT REPORT


174

 

 

SCHEDULE 13  FORM OF ORIGINATOR DAILY REPORT


175

 

 

SCHEDULE 14  MATERIAL AGREEMENTS


176

 

 

 



 

--------------------------------------------------------------------------------

 

-  1  -

 

THIS EUROPEAN RECEIVABLES LOAN AGREEMENT (this "Agreement"), is entered into as
of October 16, 2009, as amended and restated as of April 21, 2017

 

BETWEEN:

 

(1)HUNTSMAN RECEIVABLES FINANCE LLC, a Delaware limited liability company and
having its registered office at c/o The Corporation Trust Company, 1209 Orange
Street, City of Wilmington, Delaware, United States of America, as the Company;

 

(2)VANTICO GROUP S.À.R.L. as the Master Servicer;

 

(3)THE SEVERAL ENTITIES PARTY HERETO as Lenders;

 

(4)THE SEVERAL FINANCIAL INSTITUTIONS PARTY HERETO as Funding Agents;

 

(5)BARCLAYS BANK PLC, as Administrative Agent; and

 

(6)BARCLAYS BANK PLC, as the Collateral Agent.

 

WHEREAS:

 

A.Huntsman International LLC, as buyer, the Master Servicer and Huntsman Holland
B.V. (the "Dutch Originator") entered into the Dutch Receivables Purchase
Agreement dated the Signing Date relating to the sale of certain Receivables
originated by the Dutch Originator.

 

B.Huntsman International LLC, as buyer, the Master Servicer and Huntsman
Advanced Materials (Europe) BVBA (the "Belgian Originator") entered into the
Belgian Receivables Purchase Agreement dated the Signing Date relating to the
sale of certain Receivables originated by the Belgian Originator.

 

C.The Company and Huntsman International LLC, as contributor, entered into the
European Contribution Agreement dated as of the Signing Date pursuant to which
Huntsman International LLC (the "Contributor") agreed to contribute, from time
to time certain Receivables it has purchased or may purchase from the European
Originators.

 

D.The Company, the Master Servicer, the Liquidation Servicer, the Local
Servicers party thereto, the Administrative Agent and the Collateral Agent
entered into the European Servicing Agreement dated as of the Signing Date, as
amended and restated as of the Restatement Effective Date, pursuant to which,
among other things, the Master Servicer appointed each of the European
Originators a party thereto as a local servicer (in such capacity, a "Local
Servicer") for certain Receivables contributed to the Company.

 

J.The parties hereto are parties to the European Receivables Loan Agreement
dated the Signing Date (as amended, supplemented or otherwise modified, the
"Existing Agreement") pursuant to which the Company may from time to time
request Loans from the Lenders in any Approved Currency to fund its acquisitions
of Receivables.







--------------------------------------------------------------------------------

 

-  2  -

 

K.The parties hereto have agreed to enter into this Agreement in order to amend
and restate the Existing Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

PART 1 INTERPRETATION

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

(a)Capitalized terms used herein shall unless otherwise defined or referenced
herein, have the meanings assigned to such terms in Schedule 3.

 

(b)All terms defined or incorporated by reference in this Agreement shall have
such defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.

 

1.2Interpretation

 

(a)The definitions contained herein or incorporated by reference herein are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.

 

(b)In this Agreement, unless indicated otherwise, references (in any manner,
including generally, specifically, by name, by capacity, by role or otherwise)
to a person include any individual, firm, partnership, body corporate,
unincorporated association, government, state or agency of a state, local or
municipal authority or government body, trust, foundation, joint venture or
association (in each case whether or not having separate legal personality).

 

1.3Components of documents

 

(a)Any reference herein to a Schedule, Exhibit or Appendix to this Agreement
shall be deemed to be a reference to such Schedule, Exhibit or Appendix as it
may be amended, modified or from time to time to the extent that such Schedule,
Exhibit or Appendix may be amended, modified or supplemented (or any term or
provision of any Transaction Document may be amended that would have the effect
of amending, modifying or supplementing information contained in such Schedule,
Exhibit or Appendix) in compliance with the terms of the Transaction Documents.

 

(b)Section, Part, Schedule, Exhibit and Appendix references contained in this
Agreement are references to Sections, Parts, Schedules, Exhibits and Appendices
in or to this Agreement unless otherwise specified.

 

1.4Document References Provision

 

References to this Agreement or to any other Transaction Document or any other
document or agreement in this Agreement shall be deemed to be references to any
such





 

--------------------------------------------------------------------------------

 

-  3  -

document or agreement as amended, restated, supplemented or otherwise modified
from time to time.

 

1.5Statutory References Provision

 

In this Agreement, unless indicated otherwise a reference to provision of the
Bankruptcy Code, Code, ERISA, 1940 Act or the UCC or any other statutory
provision or legislative enactment is to that provision or enactment as amended
or re-enacted and includes any amendments made to that provision that are in
force at that date, any statutory provision of which it is a re-enactment or
consolidation and any order, instrument or regulation made or issued under it.

 

1.6GAAP References Provision

 

As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined herein or incorporated
by reference herein, and accounting terms partly defined herein or incorporated
by reference herein to the extent not defined, shall have the respective
meanings given to them under GAAP. To the extent that the definitions of
accounting terms herein or incorporated by reference herein are inconsistent
with the meanings of such terms under GAAP, the definitions contained herein or
incorporated by reference herein shall control.

 

1.7Inclusion of specific examples does not limit generality; meaning of certain
words

 

In this Agreement, unless indicated otherwise:

 

(a)the words "include", "includes" or "including" shall be interpreted as
followed, in each case, by the phrase "without limitation".

 

(b)general words introduced by the word "other" are not to be given a
restrictive meaning by reason of the fact that they are preceded by words
indicating a particular class of acts, matters or things, and

 

(c)general words are not to be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words.

 

(d)the words "hereof", "herein" and "hereunder" and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

(e)any reference in this Agreement to any representation, warranty or covenant
"deemed" to have been made is intended to encompass only representations,
warranties or covenants that are expressly stated to be repeated on or as of
dates following the execution and delivery of this Agreement, and no such
reference shall be interpreted as a reference to any implicit, inferred, tacit
or otherwise unexpressed representation, warranty or covenant.





 

--------------------------------------------------------------------------------

 

-  4  -

1.8References to a day and time; computation of time period

 

(a)In this Agreement, unless indicated otherwise, a reference to a "day" means a
period of 24 hours running from midnight to midnight and a reference to a time
of day is to London time.

 

(b)In this Agreement, unless otherwise stated, in the computation of a period of
time from a specified date to a later specified date, the word "from" means
"from and including", the words "to" and "until" each mean "to but excluding",
and the word "within" means "from and excluding a specified date and to and
including a later specified date".

 

1.9Headings do not affect interpretation

 

In this Agreement headings are for convenience only and shall not affect the
interpretation of this Agreement.

 

1.10Successors etc. of persons

 

In this Agreement, unless indicated otherwise, a reference (in any manner,
including generally, specifically, by name, by capacity, by role or otherwise)
to a person shall include references to:

 

(a)his permitted successors, transferees and assigns and any person deriving
title under or through him, whether in security or otherwise, and

 

(b)any person into which such person may be merged or consolidated, or any
company resulting from any merger, conversion or consolidation or any person
succeeding to substantially all of the business of that person.

 

1.11Continuing

 

In this Agreement, unless indicated otherwise, references to the term
"continuing", in respect of any Facility Event shall be construed as a reference
to the relevant event which has not been remedied or waived.

 

1.12Calculations

 

(a)All calculations under this Agreement shall be in Euros so that for purposes
of calculating or determining any Aggregate Principal Balance, any Principal
Balance of Loans, the Aggregate Receivables Amount, the Target Receivables
Amount, the Maximum Available Borrowing and the Percentage Factor and any term
or amount incorporated into any of the foregoing definitions or calculations,
amounts denominated in a currency other than Euros shall be converted on a pro
forma basis into Euros at the Spot Rate as in effect on the date of the relevant
calculation or determination.

 

(b)Calculations relating to the Dilution Ratio, Aged Receivables Ratio,
Delinquency Ratio or Required Reserves Ratio (or any calculation derived from
such ratios or from which such ratios are derived) shall be determined on the
basis of Historical Receivables Information in relation to an Additional
Originator or Acquired Line of Business for any periods prior to the date on





 

--------------------------------------------------------------------------------

 

-  5  -

which the relevant Originator became an Additional Originator or the date on
which the relevant Acquired Line of Business became an Approved Acquired Line of
Business (as applicable).

 

1.13Other provisions

 

In this Agreement, notwithstanding any of the other provisions of this Agreement
or any of the Transaction Documents:

 

(a)all references to the Company having an interest in Receivables or
Collections shall be construed as references to the Company being the sole
beneficial owner of such Receivables and Collections, subject only to the
security interest granted by the Company under the terms of this Agreement and
any other Security Document;

 

(b)all references to the Collateral Agent or the Secured Parties having any
entitlement to or interest in any Receivables or Collections shall be construed
as references to their having a security interest as provided for in this
Agreement and any other Security Document and all references to their having a
right to receive Collections or to Collections being received or held for their
benefit shall be construed as references to their having a right to receive
amounts calculated by reference to Collections pursuant to this Agreement and
the other Transaction Documents and to such amounts being received or held for
their benefit;

 

(c)all references to the Company purchasing any interest in Receivables or
Collections from the Collateral Agent including any such references contained in
Section 29 shall be construed as references to the Company discharging all or
part (as appropriate) of its obligations in respect of the security granted by
it in respect of such Receivables and Collections and thereby procuring a
corresponding release, to the same extent, of any related security interest
granted by it in respect of such Receivables and Collections;

 

(d)any (a) requirement on the Company to deal or not to deal with Receivables or
Collections in any particular way and any restrictions on the exercise by the
Company of any of its continuing rights of beneficial ownership in respect of
the Receivables and Collections and (b) authority given by the Company to the
Collateral Agent in relation to any Collection Account and any Company
Concentration Account shall be taken as forming part of the security interest
granted to the Collateral Agent hereunder for the benefit of the Secured Parties
and shall subsist only for so long as the Secured Obligations remain outstanding
and until the same is fully discharged;

 

(e)all references to Receivables "acquired by the Company" or "contributed to
the Company" shall be deemed to include Receivables contributed, sold or
otherwise transferred by Huntsman International to the Company and Receivables
subrogated, sold or otherwise transferred directly from an Originator or other
entity to the Company; and

 

(f)all provisions applicable to Receivables contributed to the Company by
Huntsman International shall be deemed to be equally applicable to Receivables





 

--------------------------------------------------------------------------------

 

-  6  -

subrogated, sold or otherwise transferred from an Originator or other entity to
the Company.

 

1.14Amendment and Restatement

 

With effect on and as of the Restatement Effective Date, this Agreement amends
and restates the Existing Agreement in its entirety, subject to the satisfaction
(or waiver by the Administrative Agent, the Collateral Agent and each Funding
Agent acting together) of the following conditions precedent (the "Restatement
Conditions Precedent") on or prior to the Restatement Effective Date:

 

(a)Restatement Documents. The Administrative Agent, the Collateral Agent and
each Funding Agent shall have received copies of each of the Restatement
Documents duly executed and delivered in form and substance satisfactory to the
Administrative Agent, the Collateral Agent and each Funding Agent.

 

(b)Corporate Documents. The Administrative Agent, the Collateral Agent and each
Funding Agent shall have received from the Company, Huntsman International, the
Master Servicer and each Originator, complete copies, in form and substance
satisfactory to the Administrative Agent, each Funding Agent and the Collateral
Agent of the following:

 

(i)a certificate of a Responsible Officer or attorney-in-fact of such Person
dated the Restatement Effective Date and certifying (A) that attached thereto is
a true and complete copy of the constituent documents of such Person in effect
as of the Restatement Effective Date, (B) that attached thereto is a true and
complete copy of duly adopted resolutions (or, if applicable unanimous
consents), of the Board or managing members or general partners of such Person
or committees thereof authorizing the execution, delivery and performance of the
transactions contemplated by the Restatement Documents, and that such
resolutions have not been amended, modified, revoked or rescinded and are in
full force and effect on the Restatement Effective Date and (C) as to the
incumbency of each director, officer, manager or attorney-in-fact executing any
Restatement Document to which such Person is a party or any other document
delivered in connection herewith or therewith on behalf of such Person.

 

(c)Legal Opinions. The Administrative Agent, the Collateral Agent and each
Funding Agent shall have received, with a copy for each Lender, the following
legal opinions in each case in form and substance satisfactory to the
Administrative Agent, each Funding Agent and the Collateral Agent:

 

(i)from Latham & Watkins LLP as to matters of the laws of New York, United
States; and

 

(ii)from Latham & Watkins LLP as to matters of the laws of Delaware, United
States.

 

(d)Fees. The Administrative Agent, each Funding Agent, the Lenders and the
Collateral Agent shall have received payment of all fees and other amounts due
and payable to any of them on or before the Restatement Effective Date.





 

--------------------------------------------------------------------------------

 

-  7  -

(e)Good Standing Certificates. The Administrative Agent, the Collateral Agent
and each Funding Agent shall have received copies of certificates of compliance,
of status or of good standing (or similar certificate, if any), dated as of a
recent date from the Secretary of State or other appropriate authority of such
jurisdiction (and in no event more than 30 days prior to the Restatement
Effective Date), with respect to the Company and Huntsman International in the
jurisdiction of its incorporation or formation (as applicable).

 

(f)Representations and Warranties. On the Restatement Effective Date, the
representations and warranties of each of the Company, the Master Servicer,
Huntsman International and the Originators in each Transaction Document shall be
true and correct in all material respects.

 

(g)Termination Documents, The Administrative Agent, the Collateral Agent and
each Funding Agent shall have received copies of the Termination, Assignment and
Release Agreement duly executed and delivered in form and substance satisfactory
to the Administrative Agent, the Collateral Agent and each Funding Agent.

 

1.15Restructuring

 

(a)At the request of the Master Servicer, each of the Restructuring Originators
shall be removed and terminated as an Approved Originator on the Restatement
Effective Date; provided that:

 

(i)the Master Servicer shall have provided the Collateral Agent, the
Administrative Agent and each Funding Agent a certificate of a Responsible
Officer of the Master Servicer attaching a pro forma Daily Report and certifying
that the Target Receivables Amount will be equal to or less than the Aggregate
Receivables Amount after giving effect to such removal and termination; and

 

(ii)on the Restatement Effective Date each Restructuring Originator shall
acquire from the Company (without recourse to or any representation or warranty
by the Company) all of the outstanding Pool Receivables originated by such
Restructuring Originators in accordance with the Termination, Assignment and
Release Agreement; and

 

(iii)no Program Termination Event or Potential Termination Event has occurred
and is continuing or would occur as a result thereof.

 

(b)For the avoidance of doubt, each of the parties hereto acknowledges and
agrees that  on and as of the Restatement Effective Date, notwithstanding any of
the provisions of the Transaction Documents each of the Restructuring
Originators shall cease to be a party to (in any of its roles, as Originator,
Local Servicer or otherwise), and shall not be bound by, any of the Transaction
Documents, and that all related terms and provisions of the Transaction
Documents shall be construed accordingly, including, for the avoidance of doubt,
that such removal of the Restructuring Originators in accordance with this
Section 1.15 shall not constitute a breach of any of the Transaction Documents.





 

--------------------------------------------------------------------------------

 

-  8  -

1.16Liquidation Servicer

 

(a)Each of the parties hereto hereby agrees that, notwithstanding any provision
of the Transaction Documents:

 

(i)so long as a Liquidation Servicer Resumption Event has not occurred, all
provisions of the Transaction Documents which apply to the Liquidation Servicer,
the Liquidation Servicer Agreement, the Liquidation Servicer Commencement Date
and the Liquidation Servicing Fee shall be construed so to not apply; and

 

(ii)a Liquidation Servicer may become a party to the Servicing Agreement or any
other Transaction Document by means of an amendment, agreement or instrument
without the requirement of the signature or written consent by the European
Originators, each of whom shall be bound by such amendment, agreement or
instrument so long as it is agreed or consented to by the Master Servicer.  The
Master Servicer shall provide the European Originators written notice of any
such amendment, agreement or instrument promptly following the execution and
delivery thereof.

 

PART 2 THE FACILITY

 

2.THE FACILITY

 

2.1Facility

 

Subject to the terms of this Agreement, each Lender agrees to make available to
the Company a committed multicurrency revolving loan facility in an amount not
exceeding its Commitment. As of the Restatement Effective Date the Aggregate
Commitment will equal €150,000,000.

 

2.2The Loans

 

(a)On the terms and subject to the conditions hereof, on the Closing Date and
thereafter from time to time prior to the Facility Termination Date each Lender
shall make Loans to the Company in an amount equal to its Pro Rata Share of each
Loan requested.

 

(b)Subject to the foregoing and to the limitations set forth herein, the Company
may borrow, repay and reborrow the Loans hereunder.

 

2.3Amount and currency of Loans

 

(a)Each borrowing of Loans hereunder (each a "Borrowing") shall comprise of a
maximum of three (3) Loans, each in a different Approved Currency.

 

(b)Each Borrowing shall be in a minimum principal amount equal to such amount as
will ensure that:

 

(i)the aggregate amount advanced (in Euro and the Euro Equivalent) by the
Lenders in respect of such Borrowing would not be less than (in the





 

--------------------------------------------------------------------------------

 

-  9  -

case of the initial Borrowing) €10,000,000 and (thereafter) €1,000,000 (provided
that such subsequent minimum amount will not apply to the extent that at the
time of any Borrowing hereunder the aggregate amount available (in Euro and/or
the Euro Equivalent) to be drawn from the Lenders as provided in this Agreement
is less than such minimum amount at such time); and

 

(ii)in respect of each Loan, the amount advanced by the Lenders would be an
integral multiple of €1,000 in respect of a Loan in Euro, $1,000 in respect of a
Loan in U.S. Dollars and £1,000 in respect of a Loan in Sterling.

 

(c)The amount of a Borrowing (being the aggregate of (i) any Loan in Euro and
(ii) the Euro Equivalent of each Loan in a Local Currency) made on any Borrowing
Date plus the Principal Balance of all other Loans which will be outstanding on
such Borrowing Date shall be less than or equal to the then applicable Maximum
Available Borrowing.

 

(d)Each Loan made by the Lenders hereunder shall be denominated in an Approved
Currency.

 

(e)The amount of each Loan made by the Lenders hereunder on a Borrowing Date in:

 

(i)U.S. dollars plus the Principal Balance of all other Loans denominated in
such currency which will be outstanding on such Borrowing Date, shall be less
than or equal to the Maximum Available Borrowing (Dollars) on such Borrowing
Date;

 

(ii)Euro plus the Principal Balance of all other Loans denominated in such
currency which will be outstanding on such Borrowing Date, shall be less than or
equal to the Maximum Available Borrowing (Euro) on such Borrowing Date; and

 

(iii)Sterling plus the Principal Balance of all other Loans denominated in such
currency which will be outstanding on such Borrowing Date, shall be less than or
equal to the Maximum Available Borrowing (Sterling) on such Borrowing Date.

 

3.BORROWING PROCEDURES

 

3.1Borrowing Request

 

(a)The Company shall request a Borrowing hereunder by submitting to the
Administrative Agent and each Funding Agent (on behalf of the Lenders) a written
notice, substantially in the form of Schedule 2 (each, a "Borrowing Request") no
later than 11:00 a.m. (London time) on the second (2nd) Funding Business Day
prior to the date of the proposed Borrowing (each, a "Borrowing Date"). Promptly
after its receipt thereof, each Funding Agent shall submit a copy of each
Borrowing Request to the Lender in its Lender Group.





 

--------------------------------------------------------------------------------

 

-  10  -

(b)Each Borrowing Request shall:

 

(i)specify the desired amounts and Approved Currencies for the requested Loans;

 

(ii)specify the desired Borrowing Date (which shall be a Business Day prior to
the Facility Termination Date; provided that there shall not be more than two
(2) Borrowing Dates per calendar week, subject to a maximum of five (5)
Borrowings per calendar month);

 

(iii)certify that, after giving effect to the proposed Borrowing, the Maximum
Available Borrowing will not be exceeded on such Borrowing Date; and

 

(iv)certify that, after giving effect to the proposed Borrowing, none of the
Maximum Available Borrowing (Dollars), Maximum Available Borrowing (Euro) and
the Maximum Available Borrowing (Sterling) will be exceeded on such Borrowing
Date.

 

(c)Only one Borrowing (comprising a maximum of three (3) Loans, each in a
different Approved Currency) may be requested in each Borrowing Request.

 

(d)Only one Borrowing Request shall be delivered in respect of each Borrowing
Date.

 

(e)Each Borrowing Request shall be irrevocable and binding on the Company.

 

(f)Borrowings shall be made subject to the satisfaction of the requirements set
forth in Section 6.2.

 

3.2Lenders' Commitment

 

(a)Each Loan requested by, or on behalf of, the Company in a Borrowing Request
shall be made by the Lenders in accordance with their Pro Rata Share of such
Loan.

 

(b)The obligations of any Lender to make Loans hereunder are several from the
obligations of any other Lenders. The failure of any Lender to make Loans
hereunder shall not release the obligations of any other Lender to make Loans
hereunder, but no Lender shall be responsible for the failure of any other
Lender to make any Loan hereunder.

 

(c)Notwithstanding anything herein to the contrary, a Lender shall not be
obligated to fund any Loan:

 

(i)at any time on or after the Facility Termination Date;

 

(ii)at any time a Facility Event has occurred and is continuing or would arise
as a consequence of making such Loan; or

 

(iii)if such Lender's Pro Rata Share of such Loan would exceed such Lender's
Available Commitment.

 





 

--------------------------------------------------------------------------------

 

-  11  -

3.3Disbursement of Funds

 

On each Borrowing Date, each Lender shall remit an amount equal to its Pro Rata
Share of the Loans requested by the Company, as determined above, to such
account(s) as may be specified by the Company in the relevant Borrowing Request
(or as otherwise agreed) in immediately available funds.

 

4.REPAYMENT; CHANGES TO COMMITMENTS; PREPAYMENT

 

4.1Repayment of Loans

 

(a)The Company shall repay the outstanding principal amount of each Loan on the
Maturity Date.

 

(b)If all or part of an existing Loan made to the Company is to be repaid from
the proceeds of all or part of a new Loan to be made to the Company, then,
provided such Loans are in the same Approved Currency, the amount to be repaid
by the Company shall be set off against the amount to be advanced by the Lenders
in relation to the new Loan and the party or parties to whom the smaller amount
is to be paid shall pay to the other party or parties a sum equal to the
difference between the two amounts.

 

4.2Payment and Prepayment of Loans

 

Prior to the repayment of the outstanding principal amount of the Loans pursuant
to Section 4.1 above, the Company shall:

 

(a)immediately upon any acceleration of the Loans pursuant to Section 21.4,
repay the amount of the Loans to the extent so accelerated;

 

(b)if on any date the Percentage Factor exceeds 100%, as determined by reference
to the most recent Daily Report delivered under the Servicing Agreement, make a
prepayment of the Loans on the next Business Day, in an amount sufficient to
cause the Percentage Factor to be less than or equal to 100%, as determined by
reference to such Daily Report; provided that no such prepayment shall be
required if (i) the amount by which the Aggregate Receivables Amount falls short
of the Target Receivables Amount is less than the Exchange Rate Protection
Amount at such time and (ii) such deficiency is attributable to fluctuations in
currency exchange rates arising between the delivery of the two most recently
delivered Daily Reports;

 

(c)if on any date the Aggregate Principal Balance of the Loans exceeds the
Aggregate Commitment, make a prepayment of the Loans on the next Business Day in
an amount sufficient to cause the Aggregate Principal Balance to be less than or
equal to the Aggregate Commitment such prepayment to be made solely out of
Collections available for such purpose pursuant to Section 17 or 18, as
applicable; and

 

(d)from and after the Facility Termination Date, repay the Loans out of
Collections available for such purpose pursuant to Section 18.

 





 

--------------------------------------------------------------------------------

 

-  12  -

The Company may, at its option, prepay on any Business Day all or any portion of
the Loans upon prior written notice delivered to the Administrative Agent and
each Funding Agent not later than 1:00 p.m. (London time) three (3) Funding
Business Days prior to the date of such payment.  Each such notice shall be in
the form attached as Schedule 4 and shall (i) specify the aggregate amount and
Approved Currency of the prepayment to be made on the Loans to which such
prepayment is to be applied and (ii) specify the Business Day on which the
Company will make such prepayment.  Each such prepayment shall be made ratably
among the Lenders based on the aggregate outstanding Principal Balance of the
Loans held by each. Each prepayment of the Loans (whether optional or mandatory)
must be accompanied by a payment of all accrued and unpaid Interest on the
amount prepaid and any other amounts (including amounts payable under Section
10) due hereunder in respect of such prepayment.  In the event that
derecognition of assets under U.S. GAAP is sought by Huntsman International, no
optional prepayment shall be made by the Company hereunder except out of
Collections.

 

4.3Reductions of the Commitments

 

(a)With effect on any Settlement Date, the Company (or the Master Servicer on
behalf of the Company) may, from time to time upon at least three (3) Funding
Business Days prior written notice to the Administrative Agent and each Funding
Agent, elect to reduce the Aggregate Commitment (in whole or in part) in an
amount equal to €5,000,000 or a whole multiple of €1,000,000 in excess thereof,
provided that the Commitment of no Lender may be reduced below €5,000,000 unless
the Aggregate Commitment is reduced to €0; provided further that after giving
effect to any such reduction and any principal payments on the date on which the
reduction is to take effect, the Aggregate Principal Balance shall not exceed
the Aggregate Commitment.

 

(b)Once the Aggregate Commitment is reduced pursuant to this Section 4.3 it may
not subsequently be reinstated without the prior written consent of each Lender.

 

(c)Any reduction of the Aggregate Commitment pursuant to this Section 4.3 shall
be applied to the reduction of each Lender's Commitment in accordance with each
Lender's Pro Rata Share.

 

5.USE OF PROCEEDS

 

5.1Purpose of Loans

 

The Company shall use the proceeds of the Loans only in or towards:

 

(a)for so long as the Restatement Effective Date has not occurred, paying the
Purchase Price for Receivables, in each case, pursuant to and in accordance with
the terms of the relevant Receivables Purchase Agreement; provided, that,
notwithstanding anything herein or in any other Transaction Document to the
contrary, the Company shall not use all or any portion of the proceeds of any
Loan to pay the Purchase Price for any Receivable that was originated by any
Originator with respect to which an Originator Termination Event has occurred
and is continuing;

 





 

--------------------------------------------------------------------------------

 

-  13  -

(b)paying dividends to Huntsman International LLC, in each case, pursuant to and
in accordance with Section 2.02 of the Contribution Agreement and
Section 26.3(l), in an amount up to the outstanding Contribution Value of the
Contributed Receivables and other Receivables Assets related thereto, as
identified under the distributable assets ledger maintained by the Master
Servicer under the terms of the Contribution Agreement; provided, that,
notwithstanding anything herein or in any other Transaction Document to the
contrary, the Company shall not use all or any portion of the proceeds of any
Loan to pay a dividend with respect to outstanding Contribution Value for any
Receivable that was originated by any Originator with respect to which an
Originator Termination Event has occurred and is continuing; and

 

(c)refinancing maturing Loans.

 

5.2Monitoring

 

No Lender nor the Administrative Agent nor any Funding Agent is bound to monitor
or verify the application of any amount borrowed under this Agreement.

 

6.CONDITIONS OF BORROWINGS

 

6.1Conditions Precedent to Restatement Effective Date

 

The effectiveness of the Commitments under this Agreement is subject to the
satisfaction of the Restatement Conditions Precedent set out in Section 1.14 on
or prior to the Restatement Effective Date.

 

PART 3 UTILIZATION AND REPAYMENT

 

6.2Conditions Precedent to all Borrowings

 

Each Borrowing (including the initial Borrowing) hereunder shall be subject to
the further conditions precedent that:

 

(a)the Administrative Agent and each Funding Agent shall have received such
approvals, documents, instruments, certificates and opinions as it may
reasonably request; and

 

(b)on the date of such Borrowing the following statements shall be true (and
acceptance of the proceeds of any such Borrowing shall be deemed a
representation and warranty by the Company that such statements are then true by
reference to the facts and circumstances existing on the date of such
Borrowing):

 

(i)the Company (or the Master Servicer on behalf of the Company) has delivered a
Borrowing Request complying with the requirements of Section 3.1;

 

(ii)the Facility Termination Date has not occurred and no event exists, or would
result from such Borrowing, that constitutes a Termination Event or Potential
Termination Event;

 





 

--------------------------------------------------------------------------------

 

-  14  -

(iii)no portion of the proceeds of such Borrowing will be used by the Company to
pay the whole or part to make any payment which is restricted pursuant to the
provisos to Sections 5.1(a) and (b);  

 

(iv)all of the representations and warranties made by each of the Company, the
Master Servicer and each Originator in each Transaction Document to which it is
a party are true and correct in all material respects on and as of the date of
such Borrowing as if made on and as of such date (except to the extent such
representations and warranties are expressly made as of another date);

 

(v)after giving effect to such Borrowing, the Principal Balance of all Loans
outstanding on the relevant Borrowing Date does not exceed the Maximum Available
Borrowing on such Borrowing Date; and

 

(vi)after giving effect to such Borrowing if a Loan comprising, or comprising
part, of such Borrowing:

 

(A)is denominated in U.S. dollars, the Principal Balance of all Loans
denominated in such currency outstanding on the relevant Borrowing Date does not
exceed the Maximum Available Borrowing (Dollars) on such Borrowing Date;

 

(B)is denominated in Euro, the Principal Balance of all Loans denominated in
such currency outstanding on the relevant Borrowing Date does not exceed the
Maximum Available Borrowing (Euro) on such Borrowing Date; and

 

(C)if denominated in Sterling, the Principal Balance of all Loans denominated in
such currency outstanding on the relevant Borrowing Date does not exceed the
Maximum Available Borrowing (Sterling) on such Borrowing Date.

 

PART 5 COSTS OF UTILIZATION

 

7.INTEREST

 

7.1Calculation of Interest

 

(a)On or before the date falling three (3) Funding Business Days immediately
before each Settlement Date, each Funding Agent shall furnish the Administrative
Agent and the Master Servicer with an invoice (addressed to the Company) setting
forth the amount of the accrued and unpaid Interest on each Loan funded by the
Lender in such Funding Agent's Lender Group.

 

(b)The amount of Interest payable by the Company to each Lender for each Payment
Period in respect of each Loan shall be the aggregate of the amounts due to such
Lender calculated as follows:

 

IR x PB x DCC

 





 

--------------------------------------------------------------------------------

 

-  15  -

Where:

 

"IR"  =            the applicable Interest Rate for each day in the Payment
Period;

 

"PB" =            is the part of the Principal Balance advanced by that Lender
in respect of the relevant Loan; and

 

"DCC" =        1 / either 365 (or 366, as applicable) (for Loans denominated in
Sterling) or 360 (for Loans denominated in Euro and U.S. Dollars).

 

7.2Payment of Interest

 

The Company shall pay each Lender (or the Administrative Agent for the account
of the Lenders) accrued (but unpaid) Interest on each Loan on each Settlement
Date that occurs after the Borrowing Date relating to such Loan.

 

7.3Default interest

 

(a)If the Company fails to pay any amount payable by it under this Agreement on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at the relevant
Default Interest Rate payable on demand by the Administrative Agent or the
applicable Funding Agent.

 

(b)Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Payment Period but will remain
immediately due and payable.

 

(c)From and after the occurrence of a Termination Event, all Loans shall accrue
Interest at the Default Interest Rate for so long as such Termination Event
shall be continuing.

 

7.4Mandatory Costs

 

Each Funding Agent shall provide an initial notice of the inclusion of Mandatory
Costs in the determination of the Interest Rate promptly after such Funding
Agent becomes aware of the condition giving rise to such Mandatory Costs;
provided that the failure to provide such notice shall not affect or limit the
right to include Mandatory Costs in the determination of the Interest Rate;
provided, further, that the Company will not be required to compensate a Lender
for any Mandatory Costs incurred more than one hundred eighty (180) days prior
to the date that such Funding Agent notifies the Company of the change giving
rise to such Mandatory Costs and of such Funding Agent’s intention to include
such Mandatory Costs in the determination of the Interest Rate; provided,
further, that, if the relevant change giving rise to such Mandatory Costs is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof.  In
determining such Mandatory Costs, such Funding Agent shall act reasonably and in
good faith and shall have made a determination to claim such costs under such
other similarly affected facilities for which such claim is permitted under the
applicable documentation.  Each determination of Interest Rate including (if
applicable) any Mandatory Costs by each Funding Agent shall be prima facie
evidence that such calculation is correct; provided





 

--------------------------------------------------------------------------------

 

-  16  -

that this Section 7.4 shall not apply to HSBC Bank plc and/or Regency Assets DAC
as Funding Agent and Lender, respectively.

 

8.CHANGES TO THE CALCULATION OF INTEREST

 

Subject to Section 8.1, if USD LIBOR, or, if applicable, GBP LIBOR or, if
applicable, EURIBOR is to be determined by reference to the Reference Banks but
a Reference Bank does not supply a quotation by the specified time on the
Quotation Day, the applicable USD LIBOR, GBP LIBOR or EURIBOR shall be
determined on the basis of the quotations of the remaining Reference Banks.

 

8.1Market disruption

 

(a)If, for any Relevant Period, a Market Disruption Event occurs in relation to
a Loan (or any portion thereof) in respect of which the Alternate Rate applies,
then the rate of interest in respect of each relevant Lender's Pro Rata Share of
that Loan (or portion thereof) for the Relevant Period shall be the percentage
rate per annum which is the sum of:

 

(i)the Applicable Margin;

 

(ii)the rate notified to the Administrative Agent by that Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Relevant Period, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its Pro Rata Share of that Loan from whatever
source it may reasonably select; and

 

(iii)the Mandatory Cost, if any.

 

(b)In this Agreement "Market Disruption Event" means:

 

(i)at or about noon on the Quotation Day for a Relevant Period the Screen Rate
is not available and none or only one of the Reference Banks supplies a rate to
the Administrative Agent to determine USD LIBOR or, if applicable, GBP LIBOR or,
if applicable, EURIBOR for the relevant currency and Relevant Period; or

 

(ii)before close of business in London on the Quotation Day for the Relevant
Period, the Administrative Agent receives notifications from a Lender or Lenders
that the cost to it of obtaining matching deposits in the Relevant Interbank
Market would be in excess of USD LIBOR or, if applicable, GBP LIBOR or, if
applicable, EURIBOR.

 

8.2Alternative basis of interest or funding

 

(a)If a Market Disruption Event occurs the Administrative Agent and the Company
(or the Master Servicer on its behalf) shall enter into negotiations (for a
period of not more than thirty (30) days) with a view to agreeing a substitute
basis for determining the rate of interest.

 





 

--------------------------------------------------------------------------------

 

-  17  -

(b)Any alternative basis agreed pursuant to clause (a) above shall, with the
prior consent of all the Funding Agents, the Master Servicer and the Company, be
binding on all parties to this Agreement.

 

9.ILLEGALITY

 

Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by any relevant Governmental Authority shall make it unlawful for any Lender to
perform any of its obligations as contemplated by this Agreement or to fund its
Pro Rata Share of any Loan:

 

(a)the applicable Funding Agent shall promptly notify the Administrative Agent,
the Company and the Master Servicer thereof;

 

(b)the Commitment of that Lender will be immediately cancelled; and

 

(c)the Company shall repay that Lender's Pro Rata Share of the Loans made to the
Company on the last day of the Payment Period or, if applicable, Relevant Period
occurring after the applicable Funding Agent has delivered the notice under
clause (a) above.

 

PART 6
ADDITIONAL PAYMENT OBLIGATIONS

 

10.BREAKAGE COSTS

 

10.1The Company shall, within three (3) Funding Business Days after demand
therefor, indemnify the Lenders, the Funding Agents and the Administrative Agent
against any loss, cost or expense incurred by the Lenders, the Funding Agents or
the Administrative Agent directly as a result of the failure of any Borrowing or
repayment to be made for any reason on the date specified by the Company
pursuant to, and in accordance with, Section 3 or Section 4, as applicable,
including any loss, cost or expense incurred by any Funding Agent, any Lender or
the Administrative Agent by reason of the liquidation or reemployment of funds
acquired by the Lenders (including funds obtained by issuing Commercial Paper,
obtaining deposits as loans from third parties and reemployment of funds) in
relation thereto and any costs incurred in connection with the termination or
reduction of any related Currency Hedge Agreements; provided that no such
breakage costs shall be payable in respect of any prepayment of a Loan for which
the Interest Rate is determined by reference to the CP Rate for so long as such
prepayment complies with the requirements of Section 4.2.

 

10.2A certificate as to any loss or expense payable pursuant to this Section 10
submitted by any Lender, through the Administrative Agent, to the Company and
the Master Servicer shall set forth (x) any amount that such Lender is entitled
to receive pursuant to this Section 10 and (y) a reasonably detailed explanation
of the calculation of such amount by the affected Lender and shall be conclusive
absent manifest error.

 





 

--------------------------------------------------------------------------------

 

-  18  -

11.TAXES

 

11.1Definitions

 

(a)In this Agreement:

 

"Code" means the US Internal Revenue Code of 1986;

 

"FATCA"  means:

 

(i)sections 1471 to 1474 of the Code or any associated regulations;

 

(ii)any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in sub-clause (i) above; or

 

(iii)any agreement pursuant to the implementation of any treaty, law or
regulation referred to in sub-clauses (i) or (ii) above with the US Internal
Revenue Service, the US government or any governmental or taxation authority in
any other jurisdiction;

 

"FATCA Deduction" means a deduction or withholding from a payment under this
Agreement or any other Transaction Document required by FATCA.

 

"FATCA Exempt Party" means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction;

 

"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under this Agreement or any other Transaction Document;

 

"Tax Payment" means either the increase in a payment made by the Company to a
Facility Indemnified Party under Section 11.2 or a payment under Section 11.4.

 

"Transfer Date" means, in relation to an assignment or a transfer under Section
36.17, the later of:

 

(i)the proposed transfer date specified in the relevant Commitment Transfer
Agreement; and

 

(ii)the date on which the assignment is effective in accordance with Section
36.17(e).

 

(b)Unless a contrary intention appears, in this Section 11 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

 

11.2Tax gross-up

 

(a)The Company shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 





 

--------------------------------------------------------------------------------

 

-  19  -

(b)The Company shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender (or
its Funding Agent) shall notify the Company, the Master Servicer and
Administrative Agent on becoming so aware in respect of a payment payable to
that Lender.

 

(c)If a Tax Deduction is required by law to be made by the Company, the amount
of the payment due from the Company shall be increased to an amount which (after
making any Tax Deduction) leaves the recipient of such payment with an amount
equal to the payment which would have been received by it if no Tax Deduction
had been required.

 

(d)Each Lender that is not incorporated under the laws of the United States of
America or a State thereof or the District of Columbia shall:

 

(i)deliver to the Master Servicer, the Company, the Administrative Agent, the
Collateral Agent and the related Funding Agent two duly completed copies of
United States Internal Revenue Service Form W-8ECI, W-8BEN or W-8IMY, or
successor applicable form and such other forms, certificates and documentation
as may be necessary or appropriate to establish, in each case, that it is
entitled to receive payments from the Company without a deduction for U.S.
federal withholding tax or with a deduction at a reduced rate.  In the case of a
Lender that provides an Internal Revenue Service Form W-8BEN, such Lender shall
either (i) claim the benefit of a treaty that provides for a complete exemption
from United States withholding tax for payments of interest or (ii) claim the
benefit of the U.S. "portfolio interest exemption" by also providing a
certification that is not a "bank" making a loan under this Agreement in the
ordinary course of its business within the meaning of Section 881(c)(3)(A) of
the Code or a person related to the Company in a manner described in Sections
871(h)(3)(B), 881(c)(3)(B) or 881(c)(3)(C) of the Code.  If a Lender that
provides an Internal Revenue Service Form W-8BEN is unable to claim a complete
exemption from the United States withholding tax because of a change in law
after the date such Lender became a party to this Supplement, such Lender will
be treated as satisfying the requirements of this Section 11.2(d), as the case
may be;

 

(ii)deliver to the Master Servicer, the Company, the Collateral Agent, the
Administrative Agent and the related Funding Agent two further copies of any
such form or certification (A) on or before the date that any such form or
certification expires or becomes obsolete, (B) after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Company, the Collateral Agent, the Administrative Agent or the related Funding
Agent and (C) at the reasonable request of the Master Servicer, the Company, the
Collateral Agent or the related Funding Agent; and

 

(iii)obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Company, the





 

--------------------------------------------------------------------------------

 

-  20  -

Collateral Agent, the Administrative Agent or the related Funding Agent;

 

unless any change in treaty, law or regulation has occurred prior to, and is in
effect on, the date on which any such delivery would otherwise be required which
would prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender (or its Funding Agent) so advises the Company and
the related Funding Agent.  Each Lender shall certify to the Company, the
Collateral Agent, the Administrative Agent and the related Funding Agent at the
time it first becomes a Lender, and thereafter to the extent provided by law,
(i) all such forms are true and complete, (ii) that it is entitled to receive
payments under this Agreement and the other Transaction Documents without, or at
a reduced rate of, withholding of any United States federal income taxes and
(iii) that it is entitled to an exemption from United States backup withholding
tax.  Each Person that shall become a Lender or a Participant pursuant to
Section 36.17 shall, upon the effectiveness of the related transfer, be required
to provide to the Company, the Collateral Agent, the Administrative Agent, the
Master Servicer and the related Funding Agent all of the forms and statements
required pursuant to this Section; provided that in the case of a Participant
such Participant shall furnish all such required forms and statements to the
Lender from which the related participation shall have been purchased and such
Lender shall provide such forms to the Company with a duly executed Form W-8IMY
and withholding statement.  If the Company, the Administrative Agent or the
Collateral Agent has not received the forms set forth in Section 11.2(d), the
Company shall withhold taxes from such payment at the applicable statutory rate
and shall not be obliged to make increased payments under Section 11.2 until
such forms or other documents are delivered. 

 

(e)Each Lender that is a United States Person within the meaning of Section
7701(a)(30) of the Code shall deliver to the Master Servicer, the Company, the
Collateral Agent and the related Funding Agent two duly completed copies of the
United States Internal Revenue Service Form W-9 or any successor applicable
form.

 

(f)The Company is not required to make any payment under Section 11.2(c) to the
extent (a) such payment would be due as the result of the relevant Funding
Agent, Lender or Participant not providing the forms required by Section
11.2(d)(i), or 11.2(d)(ii) or (b) such payment is in respect of a FATCA
Deduction and would be due as a result of the relevant Funding Agent, Lender or
Participant failing to comply with its reporting obligations under FATCA, unless
in either case such failure is a result of a change after the date it became a
Lender or a Participant under this Agreement in (or in the interpretation,
administration or application of) any Requirement of Law or any published
practice or concession of any relevant Taxation Authority.

 

(g)If the Company is required to make a Tax Deduction, the Company shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(h)Within thirty (30) days after making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Company shall deliver to





 

--------------------------------------------------------------------------------

 

-  21  -

each Funding Agent evidence reasonably satisfactory to the Lender entitled to
that payment that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant Taxation Authority.

 

11.3FATCA Information

 

(a)Subject to sub-clause (c) below, each party to this Agreement shall, within
ten (10) Business Days of a reasonable request by another party to this
Agreement:

 

(i)confirm to that other party whether it is:

 

(A)a  FATCA Exempt Party; or

 

(B)not a FATCA Exempt Party;

 

(ii)supply to that other party such forms, documentation and other information
relating to its status under FATCA as that other party reasonably requests for
the purposes of that other party's compliance with FATCA; and

 

(iii)supply to that other party such forms, documentation and other information
relating to its status as that other party reasonably requests for the purposes
of that other party's compliance with any other law, regulation, or exchange of
information regime.

 

(b)If a party to this Agreement confirms to another party to this Agreement
pursuant to sub-clause (a)(i) above that it is a FATCA Exempt Party and it
subsequently becomes aware that it is not or has ceased to be a FATCA Exempt
Party, that party shall notify that other party reasonably promptly.

 

(c)Sub-clause (a) above shall not oblige any Facility Indemnified Party to do
anything, and sub-clause (a)(iii) above shall not oblige any other party to this
Agreement to do anything, which would or might in its reasonable opinion
constitute a breach of:

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 

(iii)any duty of confidentiality.

 

(d)If a party to this Agreement fails to confirm whether or not it is a FATCA
Exempt Party or to supply forms, documentation or other information requested in
accordance with sub-clause (a)(i) or (ii) above (including, for the avoidance of
doubt, where sub-clause (c) above applies), then such party shall be treated for
the purposes of this Agreement and any other Transaction Document (and payments
under them) as if it is not a FATCA Exempt Party until such time as the party in
question provides the requested confirmation, forms, documentation or other
information.

 





 

--------------------------------------------------------------------------------

 

-  22  -

11.4Tax indemnity

 

(a)The Company shall (within three (3) Funding Business Days after demand by
each Funding Agent) pay to a Facility Indemnified Party an amount equal to the
loss, liability or cost which that Facility Indemnified Party determines will be
or has been (directly or indirectly) suffered for or on account of Tax by that
Facility Indemnified Party in respect of this Agreement or any other Transaction
Document.

 

(b)Clause (a) shall not apply:

 

(i)with respect to any Tax assessed on a Facility Indemnified Party:

 

(A)under the law of the jurisdiction in which that Facility Indemnified Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Facility Indemnified Party is treated as resident for tax purposes; or

 

(B)under the law of the jurisdiction in which that Facility Indemnified Party's
Lending Office is located in respect of amounts received or receivable in that
jurisdiction,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Facility Indemnified Party; or

 

(ii)to the extent a loss, liability or cost:

 

(A)is compensated for by an increased payment under Section 11.2; or

 

(B)would have been compensated for by an increased payment under Section 11.2
but was not so compensated solely because the exclusion in Section 11.2(f)
applied.

 

(c)A Facility Indemnified Party making, or intending to make a claim under
clause (a) above shall promptly notify the Company, the Master Servicer, the
Administrative Agent and the related Funding Agent of the event which will give,
or has given, rise to the claim.

 

(d)A Facility Indemnified Party shall, on receiving a payment from the Company
under this Section 11.4, notify the Administrative Agent and the related Funding
Agent.

 

11.5Tax Credit

 

If the Company makes a Tax Payment and the relevant Facility Indemnified Party
determines that:

 

(a)a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

 





 

--------------------------------------------------------------------------------

 

-  23  -

(b)that Facility Indemnified Party has obtained, utilized and retained that Tax
Credit,

 

the Facility Indemnified Party shall pay an amount to the Company which that
Facility Indemnified Party determines will leave it (after that payment) in the
same after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Company.

 

11.6Stamp taxes

 

The Company shall pay and, within three (3) Funding Business Days after demand,
indemnify each Facility Indemnified Party against any cost, loss or liability
that Facility Indemnified Party incurs in relation to all stamp duty,
registration and other similar Taxes payable in respect of this Agreement or any
other Transaction Document except for any such Taxes payable in respect of an
assignment, transfer, or novation of any rights or liabilities under this
Agreement or any other Transaction Document.

 

11.7VAT

 

(a)All amounts set out, or expressed to be payable pursuant to this Agreement or
any other Transaction Document by any party to this Agreement to a Facility
Indemnified Party which (in whole or part) constitute the consideration for any
supply for VAT purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply, and accordingly, subject to clause (b) below, if VAT
is chargeable on any supply made by any Facility Indemnified Party to any party
to this Agreement pursuant to this Agreement, that party to this Agreement shall
pay to the Facility Indemnified Party (in addition to and at the same time as
paying the consideration) an amount equal to the amount of the VAT (and such
Facility Indemnified Party shall promptly provide an appropriate VAT invoice to
such party).

 

(b)If VAT is chargeable on any supply made by any Facility Indemnified Party
(the "Supplier") to any other Facility Indemnified Party (the "Recipient")
pursuant to this Agreement or any other Transaction Document, and any party to
this Agreement (the "Relevant Party") is required pursuant to the terms of this
Agreement to pay an amount equal to the value of such supply to the Supplier
(rather than being required to reimburse the Recipient in respect of that
consideration),

 

(i)(where the Supplier is the person required to account to the relevant
Taxation Authority for the VAT) the Relevant Party shall also pay to the
Supplier (at the same time as paying that amount) an additional amount equal to
the amount of the VAT. The Recipient must (where this sub-clause (i) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
from the relevant Taxation Authority which it reasonably determines relates to
the VAT chargeable on that supply; and

 

(ii)(where the Recipient is the person required to account to the relevant tax
authority for VAT) the Relevant Party must promptly, following demand from the
Recipient, pay to the Recipient an amount equal to the





 

--------------------------------------------------------------------------------

 

-  24  -

VAT chargeable on that supply but only to the extent that the Recipient
reasonably determines that it is not entitled to credit or repayment from the
relevant Taxation Authority in respect of that VAT.

 

(c)Where any party to this Agreement is required pursuant to this Agreement or
any other Transaction Document to reimburse a Facility Indemnified Party for any
costs or expenses, that party to this Agreement or such other Transaction
Document shall also at the same time pay and indemnify the Facility Indemnified
Party against all VAT incurred by the Facility Indemnified Party in respect of
the costs or expenses to the extent that the Facility Indemnified Party
reasonably determines that neither it nor any member of any group of which it is
a member for VAT purposes is entitled to credit or repayment from the relevant
Taxation Authority in respect of the VAT.

 

(d)Any reference in this Section 11.7 to any party to this Agreement shall, at
any time when such party is treated as a member of a group for VAT purposes,
include (where appropriate and unless the context otherwise requires) a
reference to the representative member of such group at such time.

 

(e)In relation to any supply made by a Facility Indemnified Party to any party
under this Agreement or any other Transaction Document, if reasonably requested
by such Facility Indemnified Party, that party must promptly provide such
Facility Indemnified Party with details of that party's VAT registration and
such other information as is reasonably requested in connection with such
Facility Indemnified Party's VAT reporting requirements in relation to such
supply.

 

11.8Tax affairs

 

(a)Nothing in this Section 11 shall oblige any Facility Indemnified Party to
disclose any information to any person regarding its affairs (Tax or otherwise)
or Tax computations or interfere with the right of any Facility Indemnified
Party to arrange its affairs (Tax or otherwise) in whatever manner it thinks
fit.

 

(b)Notwithstanding any other provision herein, the Company (and its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such U.S. tax treatment
and U.S. tax structure, other than any information for which nondisclosure is
reasonably necessary in order to comply with applicable securities laws.

 

12.CHANGE IN CIRCUMSTANCES

 

12.1Increased costs

 

(a)



Subject to Section 12.3 the Company shall, within three (3) Funding Business
Days after a demand by a Funding Agent or the Administrative Agent, pay (or
procure payment) for the account of a Facility Indemnified Party the amount of
any Increased Costs incurred by that Facility Indemnified Party or any of its





 

--------------------------------------------------------------------------------

 

-  25  -

Affiliates as a result of (i) any Change in Law or (ii) compliance with any law
or regulation made after the date of this Agreement.

 

(b)In this Agreement "Increased Costs" means:

 

(i)a reduction in the rate of return on a Facility Indemnified Party's overall
capital;

 

(ii)an additional or increased cost; or

 

(iii)a reduction of any amount due and payable under this Agreement or any
Program Support Agreement,

 

which is incurred or suffered by a Facility Indemnified Party or any of its
Affiliates as a consequence of this Agreement or any Program Support Agreement
or the Loans made or acquired by such Facility Indemnified Party.

 

12.2Increased cost claims

 

(a)Each Facility Indemnified Party intending to make a claim pursuant to
Section 12.1 shall, as soon as reasonably practical after becoming aware of it,
notify the Company, the Master Servicer and the Administrative Agent of the
event giving rise to the claim.

 

(b)Each Facility Indemnified Party shall, as soon as practicable after a demand
by the Company (or the Master Servicer), provide to the Company, the Master
Service and the Administrative Agent a certificate confirming the amount of its
(or, if applicable, its Affiliates) Increased Costs and setting out in
reasonable detail those Increased Costs and an explanation of the calculation of
such Increased Costs.  Such certificate shall be conclusive in the absence of
prima facie evidence of error.

 

(c)Failure or delay on the part of any Facility Indemnified Party to demand
compensation pursuant to this Section 12 shall not constitute a waiver of such
Facility Indemnified Party's right to demand such compensation; provided that
the Company will not be required to compensate a Facility Indemnified Party
pursuant to this Section 12 for any Increased Costs incurred more than 270 days
prior to the date that such Facility Indemnified Party notifies the Company of
the change in any Requirement of Law giving rise to such Increase Costs and of
such Facility Indemnified Party's intention to claim compensation therefor;
provided,  further, that, if the change in any Requirement of Law giving rise to
such increased costs or reductions is retroactive, then the 270 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

12.3Exceptions

 

Section 12.1 does not apply to the extent any Increased Cost is:

 

(a)attributable to a Tax Deduction required by law to be made by the Company;





 

--------------------------------------------------------------------------------

 

-  26  -

(b)compensated for by Section 11.4 (or would have been compensated for under
Section 11.4 but was not so compensated solely because of any of the exclusions
in Section 11.2(f) applied); or

 

(c)compensated for by the payment of Mandatory Costs.

 

12.4Mitigation

 

(a)Each Facility Indemnified Party shall, in consultation with the Master
Servicer (acting on behalf of the Company), take all reasonable steps to
mitigate any circumstances which arise and which would result in any amount
becoming payable under or pursuant to, or cancelled pursuant to, any of
Section 9,  Section 11.2,  Section 11.4,  Section 11.6 or Section 12.1 including
(but not limited to) transferring its rights and obligations under the
Transaction Documents to another Affiliate or Facility Office.

 

(b)Clause (a) above does not in any way limit the obligations of the Company
under the Transaction Documents.

 

12.5Limitation of liability

 

(a)The Company shall indemnify each Facility Indemnified Party for all costs and
expenses reasonably incurred by that Facility Indemnified Party as a result of
steps taken by it under Section 12.4.

 

(b)A Facility Indemnified Party is not obliged to take any steps under
Section 12.4 if, in the opinion of that Facility Indemnified Party (acting
reasonably), to do so might be prejudicial to it.

 

12.6Survival

 

The provisions of this Section 12 shall survive the termination of this
Agreement and the payment of all Secured Obligations.

 

13.FEES

 

13.1Commitment fee

 

(a)The Company shall pay to each of the Lenders a fee (the "Commitment Fee") in
Euro in the amounts set forth in the applicable Fee Letter.

 

(b)The Commitment Fee is payable on each Settlement Date and on the Scheduled
Commitment Termination Date and, if cancelled in full, on the cancelled amount
of the relevant Lender's Commitment at the time the cancellation is effective.

 

(c)The amount of Commitment Fee payable on each Settlement Date shall be
included in the invoice referred to in Section 7.1.

 





 

--------------------------------------------------------------------------------

 

-  27  -

13.2Arrangement and Agency Fees

 

The Company shall pay to each of the Collateral Agent and the Administrative
Agent the Fees in the amounts and on the dates set forth in the applicable Fee
Letters.

 

14.INDEMNIFICATION BY HUNTSMAN INTERNATIONAL AND THE COMPANY

 

(a)Without limiting any other rights that any Facility Indemnified Party may
have under this Agreement, the other Transaction Documents or under applicable
law, each of Huntsman International and the Company hereby agrees to indemnify
each Facility Indemnified Party from and against any and all damages, losses,
claims, liabilities, costs, penalties, judgments and expenses, including
reasonable attorneys' fees and reasonable disbursements (all of the foregoing
being collectively referred to as "Indemnified Amounts") awarded against or
incurred by any of them in connection with the entering into and performance of
this Agreement or any of the Transaction Documents by any of the Facility
Indemnified Parties, excluding, however, any amounts that are finally judicially
determined to have resulted from the gross negligence or willful misconduct on
the part of any Facility Indemnified Party; provided that in no event shall
Huntsman International be required to make any indemnity payments resulting from
the lack of performance or collectability of the Receivables owned by the
Company (unless such loss results from a breach of representation or undertaking
by Huntsman International or one of its Affiliates with respect to any such
Receivable).

 

(b)In case any proceeding by any Person shall be instituted involving any
Facility Indemnified Party in respect of which indemnity may be sought pursuant
to Section 14(a), such Indemnified Party shall promptly notify Huntsman
International and the Company and the Company and Huntsman International, upon
request of such Facility Indemnified Party, shall retain counsel satisfactory to
such Indemnified Party to represent such Facility Indemnified Party and shall
pay the reasonable fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any Facility Indemnified Party shall have
the right to retain its own counsel, at the expense of Huntsman International
and the Company. Except as set forth herein, it is understood that neither the
Company nor Huntsman International shall, in respect of the legal expenses of
any Indemnified Party in connection with any proceeding or related proceedings
in the same jurisdiction, be liable for the reasonable fees and expenses of more
than one separate firm (in addition to any local counsel) for all such Facility
Indemnified Parties and all other parties indemnified by the Company under this
Agreement or any other Transaction Document.

 

(c)Any payments to be made by Huntsman International and the Company pursuant to
this Section shall be, without restriction, due and payable from Huntsman
International and the Company, jointly and severally, and shall with respect to
amounts owing from the Company be payable by the Company only to the extent that
funds are available (including funds available to the Company pursuant to the
exercise of its right to indemnity and other payments pursuant to Sections 2.06
and 8.02 (or equivalent sections) of the Origination





 

--------------------------------------------------------------------------------

 

-  28  -

Agreements) to the Company to make such payments under Sections 17 and 18, as
applicable.

 

In addition to any other provision of this Section 14, Huntsman International
hereby agrees to indemnify and pay to the Company and the Collateral Agent the
amount of all fees, costs, expenses and indemnification payments which either
the Company of the Collateral Agent has paid to the relevant account bank in
connection with the Collection Account Agreements.

 

15.SECURITY INTEREST

 

As security for the performance by the Company of all the terms, covenants and
agreements on the part of the Company  to be performed under this Agreement or
any other Transaction Document, including the punctual payment when due of all
Secured Obligations, the Company hereby grants to the Collateral Agent, for the
benefit of the Secured Parties, a security interest in, all of the Company’s
right, title and interest in and to the following (collectively, the “RLA
Collateral”):

 

(a)all Receivables, whether now owned and existing or hereafter acquired or
arising, together with all Receivable Assets and Collections with respect
thereto;

 

(b)each of the Origination Agreements, the Collection Account Agreements and the
Servicing Agreement, including, in respect of each agreement, (A) all rights of
the Company to receive monies due and to become due under or pursuant to such
agreement, whether payable as fees, expenses, costs or otherwise, (B) all rights
of the Company to receive proceeds of any insurance, indemnity, warranty or
guaranty with respect to such agreement, (C) claims of the Company for damages
arising out of or for breach of or default under such agreement, (D) the right
of the Company to amend, waive or terminate such agreement, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder and (E) all other rights, remedies, powers, privileges and claims of
the Company under or in connection with such agreement (whether arising pursuant
to such agreement or otherwise available to the Company at law or in equity),
including the rights of the Company to enforce such agreement and to give or
withhold any and all consents, requests, notices, directions, approvals,
extensions or waivers under or in connection therewith (all of the foregoing set
forth in this clause (A) through (E), inclusive, the "Transferred Agreements");

 

(c)the Collection Accounts, including (A) all funds and other evidences of
payment held therein and all certificates and instruments, if any, from time to
time representing or evidencing the Collection Accounts or any funds and other
evidences of payment held therein, (B) all investments of such funds held in the
Collection Accounts and all certificates and instruments from time to time
representing or evidencing such investments, (C) all notes, certificates of
deposit and other instruments from time to time hereafter delivered or
transferred to, or otherwise possessed by, the Collateral Agent for and on
behalf of the Company in substitution for the then existing Collection Accounts
and (D) all interest, dividends, cash, instruments and other property from time
to





 

--------------------------------------------------------------------------------

 

-  29  -

time received, receivable or otherwise distributed in respect of or in exchange
for the then existing Collection Accounts; and

 

(d)the Company Concentration Accounts (including the Payments Reserve
Subaccounts) and the Withholding Tax Reserve Account, including (A) all funds
and other evidences of payment held therein and all certificates and
instruments, if any, from time to time representing or evidencing the Company
Concentration Accounts or the Withholding Tax Reserve Account or any funds and
other evidences of payment held therein, (B) all investments of such funds held
in the Company Concentration Accounts or the Withholding Tax Reserve Account and
all certificates and instruments from time to time representing or evidencing
such investments, (C) all notes, certificates of deposit and other instruments
from time to time hereafter delivered or transferred to, or otherwise possessed
by, the Collateral Agent for and on behalf of the Company in substitution for
the then existing Company Concentration Accounts or the Withholding Tax Reserve
Account, and (D) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for the then existing Company Concentration Accounts or the
Withholding Tax Reserve Account;

 

(e)all other assets of the Company, whether now owned and existing or hereafter
acquired or arising, including, without limitation, all accounts, chattel paper,
goods, equipment, inventory, instruments, investment property, deposit accounts
and general intangibles (as those terms are defined in the UCC as in effect on
the date hereof in the State of New York) in which the Company  has any
interest; and

 

(f)to the extent not included in the foregoing, all proceeds of any and all of
the foregoing.

 

PART 7
APPLICATION OF FUNDS AND MASTER SERVICER

 

16.SERVICES OF MASTER SERVICER

 

The servicing, administration and collection of the Pool Receivables shall be
conducted by the Master Servicer under the Servicing Agreement.

 

Any information, notice or report to be delivered by, or any instructions,
requests, demands, elections or directions to be given by, the Master Servicer
under this Agreement are, unless otherwise indicated, being delivered or given
by the Master Servicer on behalf of the Company in accordance with the
provisions of this Agreement and the Servicing Agreement.

 

17.APPLICATION OF FUNDS PRIOR TO FACILITY TERMINATION DATE

 

17.1Daily Collections.

 

(a)On each Business Day on which funds are deposited in a Collection Account,
promptly following the receipt of Collections in the form of available funds in
such Collection Account, the Company shall transfer all Collections on deposit





 

--------------------------------------------------------------------------------

 

-  30  -

in any Collection Account directly to the applicable Company Concentration
Account, such transfer to be completed by 12:30 p.m. London time on the next
succeeding Business Day following the day on which such Collections are received
in the Collection Account, each such individual transfer amount to be reported
by the Master Servicer to the Administrative Agent by 10:00 a.m. London time.

 

(b)Promptly following the transfer of Collections to the applicable Company
Concentration Account or the deposit by the Master Servicer of any Servicer
Advance, but in no event later than the next succeeding Business Day of the
Collections or Servicer Advance being received in such Company Concentration
Accounts, the Master Servicer shall calculate (such calculations to be contained
in the Daily Report delivered to the Company and the Administrative Agent) and
make the following transfers, allocations and distributions by no later than
2.30pm (London time) based on the Aggregate Daily Collections (which shall
include any Servicer Advance) as set forth in such Daily Report:

 

(i)first, on each Business Day, an amount equal to the Accrued Expense Amount
for such day (or, during the Revolving Period, such greater amount as the Master
Servicer may request in writing) shall be transferred from the Company
Concentration Account to the relevant Payments Reserve Subaccount; provided
that:

 

(A)on the tenth (10th) Business Day of each Settlement Period (and each Business
Day thereafter, if necessary, until the full amount of any positive Accrued
Expense Adjustment is transferred),

 

(B)on any Borrowing Date (and each Business Day thereafter, if necessary, until
the full amount of any positive Accrued Expense Adjustment is transferred),

 

(C)on the day of any prepayment pursuant to Section 4.2, and

 

(D)on the last Business Day of each Settlement Period,

 

an amount equal to the Accrued Expense Adjustment shall, if such adjustment is a
positive amount, be transferred from the relevant Company Concentration Account
to the relevant Payments Reserve Subaccount, or if such adjustment is a negative
amount, be transferred from the relevant Payments Reserve Subaccount to the
relevant  Company Concentration Account with respect to the same currency (or
deducted from the transfer in respect of the Accrued Expense Amount for such
Business Day);

 

(ii)second, on each Business Day other than a Settlement Date, following the
transfers pursuant to sub-clause (i) above, any remaining funds on deposit in
the Company Concentration Accounts (excluding amounts in the Payments Reserve
Subaccount) shall be transferred and applied to amounts payable with respect to
prepayments of the Loans in accordance with Section 4.2;

 





 

--------------------------------------------------------------------------------

 

-  31  -

(iii)third, on each Business Day other than a Settlement Date, following the
transfers pursuant to sub-clauses (i) and (ii) above, any remaining balances in
the Company Concentration Accounts (excluding amounts in the Payments Reserve
Subaccount) shall be released to the Company for application to payments in
accordance with Sections 5.1(a) and (b) payable on such date in accordance with
the directions contained in the Daily Report for such Settlement Date (provided,
that, payment under this sub-clause (iii) shall be made only if (x) both before
and after giving effect to such payment, no Termination Event or Potential
Termination Event or has occurred and is continuing and (y) no portion of such
funds is applied by the Company to make any payment which is restricted pursuant
to the provisos to Sections 5.1(a) and (b); and

 

(iv)fourth, any remaining amounts shall be retained in the Company Concentration
Account for application on the following Business Day in accordance with Section
17 or Section 18 (as applicable).

 

(c)On any Business Day, the Master Servicer may deposit Servicer Advances made
pursuant to Section 2.06 of the Servicing Agreement into the applicable Company
Concentration Account.

 

17.2Priority of payments from the Company Concentration Accounts prior to
Facility Termination Date

 

On each Settlement Date prior to the Facility Termination Date, the Master
Servicer on behalf of the Company shall apply all funds standing to the credit
of the Company Concentration Accounts including the Payments Reserve Subaccounts
(including, Collections and other amounts payable in respect of Pool
Receivables, any Servicer Advances and the proceeds of Loans; provided however
that funds which constitute the proceeds of Loans shall only be applied in
respect of clauses (f) and (h) below) in the following order of priority:

 

(a)first, on each Settlement Date, to pay the Master Servicer the Master
Servicer Fee then due and payable;

 

(b)second, on each Settlement Date, to pay to the Collateral Agent the aggregate
amount of (i) the fees then due and payable to the Collateral Agent in
accordance with the relevant Fee Letter, (ii) the amount equal to any
unreimbursed Secured Obligations due and payable and owing to the Collateral
Agent as a consequence of the exercise of any of the Collateral Agent's rights
under, or the enforcement of, any of the Transaction Documents or the collection
of any amounts due thereunder, and (iii) any amount equal to all amounts due and
payable to the Collateral Agent pursuant to Sections 36.12 or 32 of this
Agreement;

 

(c)third, on each Settlement Date pro rata and pari passu to pay amounts then
due and payable to the Administrative Agent in respect of accrued and unpaid
fees payable to it in accordance with the relevant Fee Letter;





 

--------------------------------------------------------------------------------

 

-  32  -

(d)fourth, on each Settlement Date, pro rata and pari passu, to pay to the
Lenders an amount equal to the aggregate accrued and unpaid Interest (including
Additional Interest);

 

(e)fifth, on each Settlement Date pro rata and pari passu, to pay to the Lenders
an amount equal to any accrued but unpaid Commitment Fee;

 

(f)sixth, on each Settlement Date, pro rata and pari passu, subject to the
provisions of Sections 4.1(b) and 4.2, to pay to the Lenders an amount equal to
the Aggregate Principal Balance (such amount to be allocated among the Lenders
pro rata in accordance with their respective Pro Rata Share of the outstanding
Loans);

 

(g)seventh, on each Settlement Date, pro rata and pari passu, to pay to any
Secured Party any Secured Obligations (other than any amount described in
clauses (a) through (f)) above then due and payable (in the currency in which
such Secured Obligations are payable);

 

(h)eighth, on each Settlement Date, any remaining balances in the Company
Concentration Accounts (excluding the Payments Reserve Subaccount) shall be
released to the Company for application to payments in accordance with
Sections 5.1(a) and (b) payable on such date in accordance with the directions
contained in the Daily Report for such Settlement Date (provided, that, payment
under this sub-clause (h) shall be made only if (x) both before and after giving
effect to such payment, no Termination Event or Potential Termination Event or
has occurred and is continuing and (y) no portion of such funds is applied by
the Company to make any payment which is restricted pursuant to the provisos to
Sections 5.1(a) and (b);

 

(i)ninth, any remaining amounts to be retained in the Company Concentration
Accounts for application on the following Business Day in accordance with
Section 17 or Section 18, as applicable.

 

Notwithstanding the foregoing, on any Settlement Date, at the request of the
Master Servicer, funds standing to the credit of the Company Concentration
Accounts (but excluding funds standing to the credit of the Payments Reserve
Subaccounts and the proceeds of Loans) shall be applied to the payment of the
Outstanding Amount Advanced (if any) prior to applying such funds to any other
payment under this Section 17.2;  provided that both before and after giving
effect to such payment no Termination Event or Potential Termination has
occurred and is continuing.

 

18.APPLICATION OF FUNDS AFTER FACILITY TERMINATION DATE

 

18.1Application of Collections

 

On the Facility Termination Date and on each Funding Business Day thereafter
until the Final Payout Date, the Company (or the Collateral Agent on behalf of
the Company) shall cause all Collections and other amounts in respect of
Receivables deposited into any Collection Account to be promptly deposited to
the applicable Company Concentration Account, in each case, no later than the
Funding Business Day





 

--------------------------------------------------------------------------------

 

-  33  -

immediately following the day on which such amounts were deposited into such
Collection Account.

 

18.2Priority of payments after Facility Termination Date

 

On each Settlement Date occurring on or after the Facility Termination Date, the
Collateral Agent (acting on the instructions of the Administrative Agent) shall
on behalf of the Company apply all funds standing to the credit of each Company
Concentration Accounts (including the Payments Reserve Subaccounts and any
Servicer Advances) in the following order of priority:

 

(a)first, on each Settlement Date, in or towards satisfaction of the
remuneration then payable to the Liquidation Servicer or any Receiver appointed
by the Collateral Agent and any costs, charges, liabilities and expenses then
incurred by the Liquidation Servicer or such Receiver;

 

(b)second, on each Settlement Date, in and towards payment to the Collateral
Agent of an aggregate amount equal to (i) unpaid fees due and payable to the
Collateral Agent in accordance with the relevant Fee Letter; (ii) any
unreimbursed Secured Obligations owing to the Collateral Agent in respect of
costs and expenses incurred in connection with the enforcement of any of the
Transaction Documents or the collection of any amounts due thereunder and (iii)
any amount equal to all amounts payable to it pursuant to Sections 36.12 or 32
of this Agreement;

 

(c)third¸  on each Settlement Date, pro rata and pari passu in and towards
payment of amounts due to the Administrative Agent in respect of accrued but
unpaid fees payable to it;

 

(d)fourth, on each Settlement Date, pro rata and pari passu, in and towards
payment to the Lenders of the aggregate of accrued and unpaid Interest
(including Additional Interest);

 

(e)fifth, on each Settlement Date, pro rata and pari passu, in and towards
payment to the Lenders of any accrued but unpaid Commitment Fee;

 

(f)sixth, on each Settlement Date, pro rata and pari passu, in and towards
payment to the Lenders of an amount equal to the Aggregate Principal Balance
(such amount to be allocated among the Lenders pro rata in accordance with their
respective Pro Rata Share thereof);

 

(g)seventh, on each Settlement Date, pro rata and pari passu, in and towards
payment to any Secured Party of any Secured Obligations (other than any amount
described in clauses (a) through (f) above) then due and payable (in the
currency in which such Secured Obligations are payable);

 

(h)eighth, on each Settlement Date, in and towards payment to the Master
Servicer of an amount equal to the Master Servicer Fee, if any; and

 

(i)ninth, the remaining balance, if any, to the Company.

 





 

--------------------------------------------------------------------------------

 

-  34  -

Notwithstanding the foregoing, on any Settlement Date, at the request of the
Master Servicer, funds standing to the credit of the Company Concentration
Accounts (but excluding funds standing to the credit of the Payments Reserve
Subaccounts and the proceeds of Loans) shall be applied to the payment of the
Outstanding Amount Advanced (if any) prior to applying such funds to any other
payment under this Section 17.2;  provided that both before and after giving
effect to such payment no Termination Event or Potential Termination has
occurred and is continuing.

 

19.MASTER SERVICING FEES

 

A monthly servicing fee (the "Monthly Servicing Fee") shall be payable to the
Master Servicer on each Settlement Date for the preceding Settlement Period, in
an amount equal to the product of (i) the Servicing Fee Percentage multiplied by
(ii) the average Aggregate Receivables Amount for the preceding Settlement
Period multiplied by (iii) the number of days in the Settlement Period divided
by 360.  Notwithstanding any other provision of this Agreement or any other
Transaction Document, (x) the Monthly Servicing Fee, payable to a Successor
Master Servicer shall be paid to the Liquidation Servicer for so long as the
Liquidation Servicer has not resigned or been terminated and (y) the Monthly
Servicing Fee shall be adjusted to effect the fees payable to the Liquidation
Servicer pursuant to the Liquidation Servicer Agreement.

 

20.REPORTS AND NOTICES

 

20.1Daily Reports

 

On each Business Day, the Company shall cause the Master Servicer to provide,
and the Master Servicer shall provide the Administrative Agent, each Funding
Agent, the Collateral Agent and the Liquidation Servicer with a Daily Report in
accordance with Section 4.01 of the Servicing Agreement and substantially in the
form of Schedule 11 to this Agreement, together with a copy of the Purchase
Documents relating to each transfer occurring pursuant to the Origination
Agreements on such Business Day. Each Funding Agent shall make copies of the
Daily Report available to its related Lenders, upon reasonable request, at such
Funding Agent's office at its address as specified from time to time in
accordance with Section 36.16.

 

20.2Monthly Settlement Reports. On each Settlement Report Date the Company shall
cause the Master Servicer to deliver, and the Master Servicer shall deliver to
the Collateral Agent, the Administrative Agent, each Funding Agent and the
Liquidation Servicer a Monthly Settlement Report in the form of Schedule 12 to
this Agreement setting forth, among other things, the Loss Reserve Ratio, the
Dilution Reserve Ratio, the Minimum Ratio, the Required Reserve Ratio, the
Monthly Interest, the Additional Interest, the Carrying Cost Reserve Ratio, the
Servicing Reserve Ratio, the Monthly Servicing Fee, the Servicer Advances made
by the Master Servicer during the related Settlement Period, and the Aggregate
Principal Balance of Loans as of the end of the related Settlement Period, each
as recalculated taking into account the immediately preceding Settlement Period
and to be applied for the period commencing on (and including) such Settlement
Report Date and ending on (and not including) the next succeeding Settlement
Report Date.  Each Funding Agent shall forward a copy of each Monthly Settlement
Report to any of its related Lenders upon request by any such Lender.

 





 

--------------------------------------------------------------------------------

 

-  35  -

20.3Annual Tax Statement. On or before January 31 of each calendar year (or such
earlier date as required by applicable law), the Master Servicer on behalf of
the Company shall furnish, or cause to be furnished, to each Person who at any
time during the preceding calendar year was a Lender, a statement prepared by
the Master Servicer containing the aggregate amount distributed to such Person
for such preceding calendar year or the applicable portion thereof during which
such Person was a Lender, together with such other information as is required to
be provided by an issuer of indebtedness under the Code and such other customary
information as the Master Servicer deems necessary to enable the Lenders to
prepare their tax returns. Such obligation of the Master Servicer shall be
deemed to have been satisfied to the extent that substantially comparable
information shall have been provided by the Administrative Agent, the related
Funding Agent or the Master Servicer pursuant to any requirements of the Code as
from time to time in effect.

 

20.4Facility Event/Distribution of Principal Notices. Upon the Company or the
Master Servicer obtaining actual knowledge of the occurrence of a Facility
Event, the Master Servicer shall give prompt written notice thereof to the
Collateral Agent, the Liquidation Servicer, the Administrative Agent and each
Funding Agent. As promptly as reasonably practicable after its receipt of notice
of the occurrence of a Facility Event, each Funding Agent shall give notice to
each related Lender. In addition, on the Business Day preceding each day on
which a distribution of principal is to be made during the Amortization Period,
the Master Servicer shall provide written notice to each Funding Agent (with a
copy to the Administrative Agent) setting forth the amount of principal to be
distributed on the related date to each Lender with respect to the outstanding
Loans.  As promptly as reasonably practicable after its receipt of such notice,
each Funding Agent shall forward such notice to each related Lender.

 

21.TERMINATION EVENTS

 

21.1Termination Events

 

If any one of the following events (each, a "Termination Event"), shall occur,
in each case after giving effect to the lapse of any grace period, the giving of
any notice or making of any determination applicable thereto:

 

(a)an Insolvency Event shall have occurred with respect to the Company, any
Originator or Huntsman International;

 

(b)the Company shall become an "investment company" or "controlled" by an
"investment company" within the meaning of the 1940 Act;

 

(c)no Successor Master Servicer shall have been appointed and accepted such
appointment pursuant to and within the grace period set forth in the Servicing
Agreement following a Master Servicer Default;

 

(d)[intentionally omitted];

 

(e)           (i)         failure on the part of the Master Servicer to direct
any payment or deposit to be made, or failure of any payment or deposit to be
made, in respect of amounts owing on (A) in respect of any Interest (or amounts
derived from it including Accrued Expense Adjustment or Accrued





 

--------------------------------------------------------------------------------

 

-  36  -

Expense Amount), (B) in respect of any Daily Interest Expense (or amounts
derived from it including Accrued Expense Adjustment or Accrued Expense Amount),
or (C) the Commitment Fee, in each case within one (1) Business Day after the
date such interest or Commitment Fee is due;

 

(ii)failure on the part of the Master Servicer to direct any payment or deposit
to be made in respect of any other amount owing on the Loans within one (1)
Business Day after the date such amount is due or such deposit is required to be
made; or

 

(iii)failure on the part of the Master Servicer to direct any payment or deposit
to be made, or of the Company to make any payment or deposit in respect of any
other amounts owing by the Company, under any this Agreement or the Servicing
Agreement to or for the benefit of any of the Secured Parties within two (2)
Business Days after the date such amount is due or such deposit is required to
be made;

 

(f)failure on the part of the Company duly to observe or perform in any material
respect any covenant or agreement of the Company set forth in this Agreement or
the Servicing Agreement that continues unremedied fifteen (15) Business Days
after the earlier of (i) the date on which a Responsible Officer of the Company
or a Responsible Officer of the Master Servicer has knowledge of such failure
and (ii) the date on which written notice of such failure, requiring the same to
be remedied, shall have been given to the Company by the Administrative Agent at
the direction of the Majority Lenders;

 

(g)any representation or warranty made or deemed made by the Company in this
Agreement or any Transaction Document shall prove to have been incorrect in any
material respect when made or when deemed made that continues to be incorrect
fifteen (15) Business Days after the earlier of (i) the date on which a
Responsible Officer of the Company or a Responsible Officer of the Master
Servicer has knowledge of such failure and (ii) the date on which notice of such
failure, requiring the same to be remedied, shall have been given to the Company
by the Administrative Agent at the direction of the Majority Lenders and as a
result of such incorrectness, the interests, rights or remedies of the
Collateral Agent or the Lenders have been materially and adversely affected;

 

(h)a Master Servicer Default shall have occurred and be continuing;

 

(i)a Program Termination Event shall have occurred and be continuing with
respect to any Originator; provided,  however, that the Administrative Agent
acting at the direction of all Lenders may waive any such event, as determined
in the sole discretion of the Lenders;

 

(j)any of the Servicing Agreement, this Agreement or the Origination Agreements
shall cease, for any reason, to be in full force and effect, or the Company, the
Master Servicer, an Originator or any Affiliate of any of the foregoing, shall
so assert in writing;

 





 

--------------------------------------------------------------------------------

 

-  37  -

(k)the Collateral Agent shall for any reason cease to have a continuing first
priority perfected security interest in any or all of the Collateral (subject to
no other Liens other than any Permitted Liens) or any of the Master Servicer,
the Company, an Originator or any Affiliate of any of the foregoing, shall so
assert;

 

(l)a Federal tax notice of a Lien shall have been filed against the Company
unless there shall have been delivered to the Administrative Agent proof of
release of such Lien;

 

(m)a notice of a Lien shall have been filed by the PBGC against the Company
under Section 412(n) of the Code or Section 302(f) of ERISA for a failure to
make a required installment or other payment to a plan to which Section 412(n)
of the Code or Section 302(f) of ERISA applies unless there shall have been
delivered to the Administrative Agent proof of the release of such Lien;

 

(n)the Percentage Factor exceeds 100% unless the Company reduces the Aggregate
Principal Balance of the Loans or increases the balance of the Eligible
Receivables within five (5) Business Days after the date upon which the
Percentage Factor exceed 100% so as to reduce the Percentage Factor to less than
or equal to 100%;

 

(o)the average Dilution Ratio for the three (3) preceding Settlement Periods
exceeds 4.00%;

 

(p)the average Aged Receivables Ratio for the three (3) preceding Settlement
Periods exceeds 2.5%;

 

(q)the average Delinquency Ratio for the three (3) preceding Settlement Periods
exceeds 5.0%;

 

(r)except with respect to the U.S. Securitization Facility, the Servicer
Guarantor or any of its Subsidiaries (other than Unrestricted Subsidiaries
designated from time to time pursuant to (and as defined in) the Bank Credit
Agreement as defined in the Intercreditor Agreement) shall default in the
observance or performance of any agreement or condition relating to any of its
outstanding Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause such
Indebtedness to become due prior to its stated maturity; provided, however, that
no Termination Event shall be deemed to occur under this paragraph unless the
aggregate amount of Indebtedness in respect of which any default or other event
or condition referred to in this paragraph shall have occurred shall be equal to
at least $50,000,000 or, with respect to the U.S. Securitization Facility, a
Designated Amortization Period shall occur;

 

(s)any action, suit, investigation or proceeding at law or in equity (including
injunctions, writs or restraining orders) shall be brought or commenced or filed
by or before any arbitrator, court or Governmental Authority against the Company
or the Master Servicer or any properties, revenues or rights of any thereof
which could reasonably be expected to have a Material Adverse Effect;

 





 

--------------------------------------------------------------------------------

 

-  38  -

(t)one or more judgments or decrees shall be entered against the Servicer
Guarantor or the Company involving in the aggregate a liability (not paid or
fully covered by insurance) of (i) with respect to the Servicer Guarantor,
$50,000,000 or (ii) with respect to the Company, $25,000 or more and such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within thirty (30) days after the entry thereof;

 

(u)a Change of Control shall occur; or

 

(v)notwithstanding Sections 26.3(s) and 36.3 of this Agreement, a merger or
transaction involving Huntsman International, the Company or an Originator (the
"relevant entity"), whereby it is not the surviving entity; provided, however,
that no Termination Event shall be deemed to occur under this paragraph if (A)
such merger or transaction does not, in the reasonable opinion of the
Administrative Agent and the Funding Agents, have a Material Adverse Effect with
respect to the relevant entity and (B) legal opinions in form and substance
satisfactory to the Administrative Agent and each Funding Agent are delivered to
the Collateral Agent, the Administrative Agent and each Funding Agent,

 

then, in the case of (x) any event described in Section 21.1(a) through (d),
automatically without any notice or action on the part of the Administrative
Agent or the Lenders, an Early Amortization Period shall immediately commence or
(y) any other event described above, after the applicable grace period (if any)
set forth in the applicable Section, the Administrative Agent may, and at the
written direction of any Funding Agent, shall, by written notice then given to
the Company and the Master Servicer, declare that the "Facility Termination
Date" has occurred and an Early Amortization Period has commenced as of the date
of such notice (any such period under Section (x) or (y) above, a "Early
Amortization Period").

 

The Master Servicer shall notify the Administrative Agent, each Funding Agent
and the Collateral Agent in writing of the occurrence of such Facility
Termination Date and the commencement of the Early Amortization Period,
specifying the date of the occurrence of such event.

 

Upon the commencement against the Company, any Originator or Huntsman
International of a case, proceeding or other action described in clause (ii) of
the definition of "Insolvency Event", the Company shall cease to accept
contributions of Receivables from the Contributor until such time, if any, as
such case, proceeding or other action is vacated, discharged, or stayed or
bonded pending appeal. If an Insolvency Event with respect to the Company
occurs, the Company shall immediately cease to accept contributions of
Receivables from the Contributor. The entity with respect to which such
Insolvency Event has occurred, shall promptly give written notice to the
Administrative Agent, each Funding Agent and the Collateral Agent of such
occurrence. Notwithstanding the foregoing, Receivables and other Collateral in
which a security interest was granted in favor of the Collateral Agent prior to
the occurrence of such Insolvency Event and Collections in respect of such
Receivables and interest, whenever created, accrued in respect of such
Receivables, shall continue to be a part of the Collateral.

 





 

--------------------------------------------------------------------------------

 

-  39  -

21.2Rights upon the Occurrence of Certain Events

 

(a)If after the occurrence of an Insolvency Event with respect to the Company,
any Originator or Huntsman International, any Secured Obligations have not been
paid to the Secured Parties, the Company as legal and beneficial owner of the
Receivables acknowledges that the Collateral Agent may at the direction of the
Majority Lenders, direct the Liquidation Servicer to sell, dispose of, or
otherwise liquidate the Receivables in a commercially reasonable manner and on
commercially reasonable terms, which shall include the solicitation of
competitive bids and the Collateral Agent shall cause the Liquidation Servicer
to consummate the sale, liquidation or disposition of the Receivables as
provided above with the highest bidder for the Receivables; provided, however
that, in the event that derecognition of assets under U.S. GAAP is sought by
Huntsman International, neither Huntsman International nor any of its Affiliates
shall participate in any bidding for the Receivables. The Company hereby
expressly waives any rights of redemption or rights to receive notice of any
such sale except as may be required by law. All reasonable costs and expenses
incurred by the Liquidation Servicer in such sale shall be reimbursable to the
Liquidation Servicer as provided in Section 36.12.  

 

(b)The proceeds from the sale, disposition or liquidation of the Receivables
pursuant to clause (a) above shall be treated as Collections on the Receivables
and such proceeds shall be released to the Liquidation Servicer in an amount
equal to the amount of any expenses incurred by the Liquidation Servicer acting
in its capacity as Liquidation Servicer under this Section 21.2 that have not
otherwise been reimbursed and the remainder, if any, will be distributed to the
Secured Parties after immediately being deposited in the Company Concentration
Account of the relevant Approved Currency.

 

(c)Upon the occurrence of a Termination Event or a Potential Termination Event,
the Administrative Agent may, or shall at the written direction of any Funding
Agent, direct each Obligor to make all payments with respect to Receivables
directly to the Company Concentration Account in the relevant currency.

 

21.3Effect of the Facility Termination Date

 

If the Facility Termination Date shall have occurred pursuant to Section 21.1,
the Lenders, the Administrative Agent and the Collateral Agent shall have, in
addition to the rights and remedies which they may have under this Agreement and
the other Transaction Documents, all other rights and remedies provided at law
or equity, all of which rights and remedies shall be cumulative.

 

21.4Acceleration of Maturity

 

(a)If the Facility Termination Date pursuant to Section 21.1 shall have
occurred, then and in every such case the Administrative Agent may, and if so
directed by the Majority Lenders shall, declare all of the Loans to be
immediately due and payable by a notice in writing to the Company and the Master
Servicer, and upon any such declaration the unpaid principal amount of the
Loans, together with accrued and unpaid interest thereon through the date of
acceleration, shall become immediately due and payable in accordance with the
Post-Enforcement Priority of Payments.





 

--------------------------------------------------------------------------------

 

-  40  -

22.COLLATERAL AGENT'S RIGHTS AFTER THE FACILITY TERMINATION DATE

 

(a)The Collateral Agent may (and if so directed by the Administrative Agent
(acting on the instructions of the Majority Lenders), shall) at any time
following the occurrence of the Facility Termination Date pursuant to
Section 21.1, have the Company Concentration Account transferred into the name
of the Collateral Agent for the benefit of the Secured Parties and, in each
case, may take such actions to effect such transfer or assumption as it may
determine to be necessary or appropriate (including delivering the notices
attached to the applicable Security Documents).

 

(b)At any time following the occurrence of the Facility Termination Date
pursuant to Section 21.1:

 

(i)At the Collateral Agent's request (acting either on its own initiative or at
the request of the Administrative Agent (acting on the instructions of the
Majority Lenders)) and at the Company's expense, the Company shall, or shall
cause the Master Servicer to, on behalf of the Company, (and if the Master
Servicer shall fail to do so within five (5) Business Days, the Collateral Agent
may but shall not be obliged to):

 

(A)notify each Obligor of Pool Receivables of the transfer, sale and assignment
of the Pool Receivables and the other Receivable Assets with respect thereto
pursuant to the Transaction Document and of the Lender's ownership of, and the
Collateral Agent's security interest in, the Pool Receivables and the other
Receivable Assets with respect thereto;

 

(B)direct such Obligors that payments under any Pool Receivable and the other
Receivable Assets with respect thereto be made directly to the Collateral Agent
or its designee; and / or

 

(C)execute any power of attorney or other similar instrument and/or take any
other action necessary or desirable to give effect to such notice and
directions, including any action required to be taken so that the obligations or
other indebtedness of such Obligors in respect of any Pool Receivables and any
other Receivable Assets with respect thereto may no longer be legally satisfied
by payment to the applicable Originator or any of its Affiliates.

 

(ii)At the Collateral Agent's request (acting either on its own initiative or at
the request of the Administrative Agent (acting on the instructions of the
Majority Lenders)) and at the Company's expense, the Company shall, or shall
cause the Master Servicer to, on behalf of the Company:

 

(A)assemble all of the Contracts, documents, instruments and other records
(including computer tapes and disks) that evidence or relate to the Collateral,
or that are otherwise necessary or desirable to collect the Collateral, and
shall make the same available to the Collateral Agent at a place selected by the





 

--------------------------------------------------------------------------------

 

-  41  -

Collateral Agent or its designee; and

 

(B)segregate all cash, cheques and other instruments received by it from time to
time constituting Collections of Collateral in a manner acceptable to the
Collateral Agent and, promptly upon receipt, remit all such cash, cheques and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Collateral Agent or its designee.

 

(c)The Company authorizes the Collateral Agent, following the occurrence of the
Facility Termination Date pursuant to Section 21.1, to take any and all steps in
the Company's name and on behalf of the Company that are necessary or desirable,
in the determination of the Collateral Agent, to collect amounts due under the
Collateral, including:

 

(i)to the extent permitted under applicable law, endorsing the Company's name
and the name of any other Transaction Party entitled thereto on cheques and
other instruments representing Collections; and

 

(ii)enforcing the Receivables and the other Receivable Assets and the Security
Documents and other Transaction Documents, including the appointment of a
collection agent, to ask, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for moneys due and to become due under or in
connection therewith and to file any claims or take any action or institute any
proceedings that the Collateral Agent (or such designee) may deem to be
necessary or desirable for the collection thereof or to enforce compliance with
the terms and conditions of, or to perform any obligations or enforce any rights
of the Company or any other Transaction Party in respect of, the Receivables and
the other Receivable Assets and the other Transaction Documents.

 

PART 8
REPRESENTATIONS AND WARRANTIES AND UNDERTAKINGS

 

23.REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Master Servicer, the Lenders,
each Funding Agent, the Collateral Agent and the Administrative Agent, as of the
date hereof, each Borrowing Date and each Settlement Date, that:

 

(a)Organization: Powers. It (i) is duly formed, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (iii) is qualified to
do business in, and is in good standing in, every jurisdiction where the nature
of its business so requires, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect with respect to it
and (iv) has the limited liability company power and authority to execute,
deliver and perform its obligations under this Agreement, each of the other





 

--------------------------------------------------------------------------------

 

-  42  -

Transaction Documents to which it is a party and each other agreement or
instrument contemplated hereby or thereby to which it is or will be a party.

 

(b)Authorization. The execution, delivery and performance by it of each of the
Transaction Documents to which it is a party and the performance of the
Transactions (i) have been duly authorized by all requisite company and, if
applicable and required, member action and (ii) will not (A) violate (1) any
Requirements of Law applicable to it or (2) any provision of any Transaction
Document or any other material Contractual Obligation to which it is a party or
by which it or any of its property is or may be bound, (B) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any Transaction
Document or any other material Contractual Obligation to which it is a party or
by which it or any of its property is or may be bound, or (C) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by it (other than Permitted Liens).

 

(c)Enforceability. This Agreement has been duly executed and delivered by it and
constitutes, and each other Transaction Document to which it is a party when
executed and delivered by it will constitute, a legal, valid and binding
obligation of it enforceable against it in accordance with its respective terms,
subject (a) to applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting the enforcement of creditors rights generally, from
time to time in effect and (b) to general principles of equity (whether
enforcement is sought by a proceeding in equity or at law).

 

(d)Governmental Approvals. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the Transaction Documents, except for (i) the filing
of UCC financing statements (or similar filings) in any applicable jurisdictions
necessary to perfect the Collateral Agent's security interest in the Receivables
and (ii) such as have been made or obtained and are in full force and effect;
provided, that it makes no representation or warranty as to whether any action,
consent, or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the
distribution of the Certificates and Interests.

 

(e)Litigation: Compliance with Laws

 

(i)there are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to its knowledge, threatened
against it or affecting it or any of its properties, revenues or rights (i) in
connection with the execution and delivery of the Transaction Documents and the
consummation of the Transactions contemplated thereunder, (ii) which could
reasonably be expected to materially affect adversely the income tax or
franchise tax attributes of the Company under the United States federal or any
state or franchise tax systems or (iii) for which there exists a reasonable
likelihood of an outcome that would result in a Material Adverse Effect with
respect to it;

 





 

--------------------------------------------------------------------------------

 

-  43  -

(ii)it is not in default with respect to any judgment, writ, injunction, decree
or order of any Governmental Authority, which would reasonably be expected to
have a Material Adverse Effect with respect to it; and

 

(iii)it has complied with all applicable provisions of its organizational or
governing documents and any other Requirements of Law with respect to it, its
business and properties and the Collateral.

 

(f)Agreements

 

(i)it has no Contractual Obligations other than (A) the Transaction Documents to
which it is a party and the other contractual arrangements permitted thereby or
contemplated thereunder and (B) any other agreements or instruments that it is
not prohibited from entering into by Section 26.3(f) and that, in the aggregate,
neither contain payment obligations or other liabilities on the part of it in
excess of $100,000 nor would upon default result in a Material Adverse Effect.
Other than the restrictions created by the Transaction Documents, it is not
subject to any limited liability company restriction that could reasonably be
expected to have a Material Adverse Effect with respect to it; and

 

(ii)it is not in default in any material respect under any provision of any
Transaction Document or any other material Contractual Obligation to which it is
a party or by which it or any of its properties or assets are or may be bound.

 

(g)Federal Reserve Regulations

 

(i)it is not engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock;
and

 

(ii)no part of the proceeds from the issuance of any Investor Certificates will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, for any purpose that entails a violation of, or that is
inconsistent with, the provisions of the regulations of the Board, including
Regulation T, Regulation U or Regulation X.

 

(h)Investment Company Act. It is not an "investment company" as defined in, or
subject to regulation under, the 1940 Act nor is it "controlled" by a company
defined as an "investment company" or subject to regulation under the 1940 Act.

 

(i)No Termination Event. No Termination Event or Potential Termination Event has
occurred and is continuing.

 

(j)Tax Classification. Neither the Company nor any member of the Company has
elected or taken any action that would cause the Company to be classified as a
partnership or corporation for U.S. tax purposes.

 

(k)Tax Returns. It has filed or caused to be filed all material tax returns and
has paid or caused to be paid or made adequate provision for all taxes due and





 

--------------------------------------------------------------------------------

 

-  44  -

payable by it and all assessments received by it except to the extent that any
failure to file or nonpayment (i) is being contested in good faith or (ii) could
not reasonably be expected to result in a Material Adverse Effect with respect
to it.

 

(l)Location of Records. The offices at which the Company keeps its records
concerning the Receivables either (x) are located at the address set forth on
Schedule 7 hereto and at the addresses set forth for the relevant Originator on
Schedule 2 of the related Origination Agreement or (y) the Company has notified
the Collateral Agent of the location thereof in accordance with the provisions
of Section 26.3(h).  

 

(m)Solvency. No Insolvency Event with respect to it has occurred and the
granting of security interests in the Collateral by it to the Collateral Agent
has not been made in contemplation of the occurrence thereof. Both prior to and
after giving effect to the transactions occurring on each Borrowing Date, (i)
the fair value of its assets at a fair valuation will exceed its debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
salable value of its property will be greater than the amount that will be
required to pay its probable liability on its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; (iii) it will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) it will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted. For all purposes of clauses (i)
through (iv) above, the amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability. It does not intend to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it and the timing of and amounts of cash to be payable in respect of its
Indebtedness.

 

(n)Subsidiaries. It has no Subsidiaries and 100% of its membership interest is
owned by Huntsman International.

 

(o)Names. Its legal name is as set forth in this Agreement. It has no trade
names, fictitious names, assumed names or "doing business as" names.

 

(p)Liabilities. Other than (i) the liabilities, commitments or obligations
(whether absolute, accrued, contingent or otherwise) arising under or in respect
of the Transaction Documents, (ii) immaterial amounts due and payable in the
ordinary course of business of a special-purpose company, it does not have any
liabilities, commitments or obligations (whether absolute, accrued, contingent
or otherwise), whether due or to become due, and (iii) all amounts described in
clauses (i) and (ii) above shall be payable solely from funds available to it
which are not otherwise required to be applied to the payment of any amounts
owed by it pursuant to any Servicing Agreement.

 

(q)Collection Procedures. It has not acted in contravention of any Policies with
respect to the Receivables.

 





 

--------------------------------------------------------------------------------

 

-  45  -

(r)Collection Accounts and the Company Concentration Accounts. Except to the
extent otherwise permitted under the terms of this Agreement, the Collection
Accounts and the Company Concentration Accounts are free and clear of any Lien
(except for Permitted Liens).

 

(s)No Material Adverse Effect. Since the Effective Date, no event has occurred
which has had a Material Adverse Effect with respect to it.

 

(t)Bulk Sales. The execution, delivery and performance of this Agreement do not
require compliance with any "bulk sales" law by the Company in the United
States.

 

(u)Enforceability of Contracts. Each Contract with respect to each Eligible
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Principal Amount of the Eligible
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(v)Accounting. The manner in which the Company accounts for the transactions
contemplated by this Agreement and the Origination Agreements is not
inconsistent with the assumptions and factual recitations set forth in the
Specified Bankruptcy Opinion Provisions.

 

(w)Financial Information. All balance sheets, all statements of income and of
cash flow and all other financial information of the Company and each of
Huntsman International and its Subsidiaries (other than projections) furnished
to the Company, the Administrative Agent, any Funding Agent or any Lender have
been and will be prepared in accordance with GAAP consistently applied, and do
or will present fairly the consolidated financial condition of the Persons
covered thereby as at the dates thereof and the results of their operations for
the periods then ended; provided that unaudited financial statements of the
Company and each of Huntsman International and its Subsidiaries have been
prepared without footnotes, without reliance on any physical inventory and are
subject to year-end adjustments. Any projections furnished by the Company or by
any Responsible Officer of Huntsman International or an Originator to the
Company, the Administrative Agent, any Funding Agent or any of the Lenders for
purposes of or in connection with this Agreement shall be, at the time so
furnished, based upon estimates and assumptions stated therein, all of which the
Company, Huntsman International and the Originators believe to be reasonable and
fair in light of conditions and facts known to such Persons at such time and
reflect the good faith, reasonable and fair estimates by such Persons of the
future performance of such Person and the other information projected therein
for the periods set forth therein.

 

(x)Accuracy of Information.  All information (other than projections) heretofore
furnished by the Company, the Master Servicer, or by any Originator or any
Responsible Officer of any of them to the Administrative Agent, any Funding





 

--------------------------------------------------------------------------------

 

-  46  -

Agent or any Lender for purposes of or in connection with this Agreement, any of
the other Transaction Documents or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished by such Person or any
such Responsible Officer to the Administrative Agent, any Funding Agent or any
Lender will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

 

(y)No Establishment in UK.  The Company has no establishment, branch or place of
business in the United Kingdom.

 

(z)Volcker. The Company is not a "covered fund" under Section 13 of the U.S.
Bank Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder. In determining the that the Company is not a "covered
fund," the Company is entitled to rely on the exemption from the definition of
"investment company" set forth in Section 3(c)(5) of the U.S. Investment Company
Act of 1940, as amended.

 

Upon discovery by a Responsible Officer of the Company or the Master Servicer of
a breach of any of the foregoing representations and warranties, the party
discovering such breach shall give prompt written notice to the other parties
and to the Administrative Agent, each Funding Agent, the Lenders and the
Collateral Agent.

 

24.REPRESENTATIONS AND WARRANTIES OF THE COMPANY RELATING TO THE RECEIVABLES

 

The Company hereby represents and warrants to the Master Servicer, the Lenders,
the Funding Agents, the Administrative Agent and the Collateral Agent, with
respect to each Receivable, that:

 

(a)Receivables Description. As of the related Receivables Contribution Date, the
Daily Report delivered or transmitted pursuant to Section 26.2(u) sets forth in
all material respects a complete listing of all Receivables (and any items of
Related Property), acquired by the Company on the related Receivables
Contribution Date and in which a security interest is granted to the Collateral
Agent and the information contained in the Daily Report with respect to each
such Receivable is true and correct (except for any errors or omissions that do
not result in material impairment of the interests, rights or remedies of the
Collateral Agent or the Lenders with respect to any Receivable) as of the
related Receivables Contribution Date.

 

(b)No Liens. Each Eligible Receivable existing on the Initial Borrowing Date or,
in the case of Eligible Receivables acquired by the Company after the Initial
Borrowing Date, on the related Receivables Contribution Date was, on such date,
free and clear of any Lien, except for Permitted Liens.

 

(c)Eligible Receivable. Each Receivable acquired by the Company that is included
in the calculation of the Aggregate Receivables Amount is an Eligible Receivable
and, in the case of Receivables acquired by the Company after the Initial
Borrowing Date, on the related Receivables Contribution Date, each such





 

--------------------------------------------------------------------------------

 

-  47  -

Receivable that is included in the calculation of the Aggregate Receivables
Amount on such Receivables Contribution Date is an Eligible Receivable.

 

(d)Filings. All filings and other acts required to permit the Company (or its
permitted assignees or pledgees) to provide any notification subsequent to the
applicable Receivables Contribution Date (without materially impairing the
Collateral Agent's security interest in the Collateral and without incurring
material expenses in connection with such notification) necessary under the
applicable UCC or under other applicable laws of jurisdictions outside the
United States (to the extent applicable) shall have been made or performed in
order to grant the Collateral Agent on the applicable Receivables Contribution
Date a continuing first priority perfected security interest in respect of all
Receivables and Related Property.

 

(e)Policies. Since the Initial Borrowing Date, to its knowledge, there have been
no material changes in the Policies, other than as permitted hereunder.

 

The representations and warranties as of the date made set forth in this Section
24 shall survive the grant of the security interest in the Collateral to the
Collateral Agent. Upon discovery by a Responsible Officer of the Company or the
Master Servicer of a breach of any of the representations and warranties (or of
any Receivable encompassed by the representation and warranty in Section 24(c)
not being an Eligible Receivable as of the relevant Receivables Contribution
Date), the party discovering such breach shall give prompt written notice to the
other parties and to the Administrative Agent, each Funding Agent, the Lenders
and the Collateral Agent.

 

25.REPRESENTATIONS AND WARRANTIES OF THE COMPANY, THE MASTER SERVICER AND THE
CONTRIBUTOR

 

(a)Servicing Agreement. The Company and the Master Servicer each hereby
represents and warrants to the Collateral Agent, the Administrative Agent, each
Funding Agent and the Lenders that each and every of their respective
representations and warranties contained in the Servicing Agreement and each
other Transaction Document to which it is a party is true and correct as of the
date hereof, each Borrowing Date and each Settlement Date.

 

(b)Collectability. The Company hereby represents and warrants to the
Administrative Agent, each Funding Agent, the Lenders and the Collateral Agent
on each Receivables Contribution Date that since the Effective Date, no material
adverse change has occurred in the overall rate of collection of the
Receivables.

 

(c)Material Agreements.  The Master Servicer and Contributor hereby represent
and warrant to the Collateral Agent, the Administrative Agent, each Funding
Agent and the Lenders that: (i) Schedule 14 attached hereto sets forth all
documents material to the business of the Contributor and its subsidiaries on a
consolidated basis and included in the public filings of the Contributor
relating to Indebtedness or Liens of the Contributor or the Company (the
"Material Agreements") and (ii) there are no financing statements covering the
RLA Collateral filed against the Contributor other than those filed in
connection with the Material Agreements and naming Deutsche Bank AG as secured
party.

 





 

--------------------------------------------------------------------------------

 

-  48  -

(d)Accounts. The Company, the Master Servicer and the Contributor hereby
represents and warrants to the Administrative Agent, each Funding Agent, the
Lenders and the Collateral Agent that Schedule 6 hereto identifies each
Collection Account, Company Concentration Account and subaccounts thereof by
setting forth the account number of each such account, the currency of the
Collections or other amounts to be deposited into such account, the location of
such account, the account designation of each such account and the name of the
institution with which each such account has been established.

 

(e)Anti-Terrorism Law.  The Company and the Contributor hereby represent,
warrant and covenant to the Administrative Agent, each Funding Agent, the
Lenders and the Collateral Agent for the term of this Agreement that:

 

(i)none of the Company, the Master Servicer, the Contributor, any Originator or
any Affiliate of any of the foregoing is in violation of any laws relating to
terrorism or money laundering ("Anti-Terrorism Law"), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the "Executive
Order"), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56;

 

(ii)none of the Company, the Master Servicer, the Contributor, any Originator or
any Affiliate or broker or other agent of any of the foregoing, acting or
benefiting in any capacity in connection with its obligations hereunder or under
the other Transaction Documents, is any of the following:

 

(A)a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(B)a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

 

(C)a Person which the Company, the Master Servicer, the Contributor or any
Originator is prohibited from dealing or otherwise engaging in any transaction
with by any Anti-Terrorism Law;

 

(D)a Person that commits, threatens or conspires to commit or supports
"terrorism" as defined in the Executive Order; or

 

(E)a Person that is named as a "specially designated national and blocked
person" on the most current list published by the U.S. Treasury Department,
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list;

 

(iii)none of the Company, the Master Servicer, the Contributor, any Originator
or any Affiliate or broker or other agent of any of the foregoing is a Person
that (A) is, or is owned or controlled by Persons





 

--------------------------------------------------------------------------------

 

-  49  -

that are, the target or subject of any Sanctions; or (B) is located, organized
or resident in a country or territory that is, or whose government is, the
target or subject of Sanctions (currently, Cuba, Iran, North Korea, Sudan,
Crimea and Syria); and

 

(iv)none of the Company, the Master Servicer, the Contributor, any Originator or
any Affiliate will directly or indirectly use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any Person, (A) to
fund, in violation of applicable Sanctions, any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the target or subject of Sanctions or (B)
in any other manner that would result in a violation of applicable Sanctions by
any Person (including any Person participating in the Loans, whether as
underwriter, advisor, investor or otherwise).

 

26.COVENANTS

 

26.1Affirmative Covenants of the Company

 

The Company hereby covenants that it shall (or with respect to clauses (a),
(d)(ii), (k) and (m), it shall direct the Master Servicer on its behalf to):

 

(a)Payment of Obligations; Compliance with Obligations. Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature (including all taxes,
assessments, levies and other governmental charges imposed on it), except where
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Company. The Company shall defend
the security interest of the Collateral Agent in, to and under the Receivables
and the other Collateral, whether now existing or hereafter created, against all
claims of third parties. The Company will duly fulfill all obligations on its
part to be fulfilled under or in connection with the Receivables and the
Collateral and will do nothing to impair the rights of the Collateral Agent in
the Receivables and the Collateral.

 

(b)Books and Records. Keep proper books of records and account in which entries
in conformity in all material respects with GAAP shall be made of all dealings
and transactions in relation to its business and activities.

 

(c)Compliance with Law and Policies

 

(i)comply with all Requirements of Law, the provisions of the Transaction
Documents and all other material Contractual Obligations applicable to the
Company except where the failure to so comply would not reasonably be expected
to have a Material Adverse Effect; and

 

(ii)perform its obligations in accordance with the Policies, as amended from
time to time in accordance with the Transaction Documents, in regard to the
Receivables and the Receivables Assets.

 





 

--------------------------------------------------------------------------------

 

-  50  -

(d)Purchase of Receivables. Purchase Receivables solely in accordance with the
Origination Agreements.

 

(e)Delivery of Collections. In the event that the Company receives Collections
directly from Obligors and in pursuance of the security interests granted by the
Company hereunder, deliver and deposit, endorse, if applicable, to the
Collateral Agent for deposit into the applicable Collection Account or deposit
an amount equal to such Collections directly into the applicable Company
Concentration Account within one (1) Business Day after its receipt thereof.

 

(f)Notices. Promptly give written notice to the Collateral Agent, each Funding
Agent and the Administrative Agent of the occurrence of any Liens on Receivables
(other than Permitted Liens), any Facility Event, the statement of a Responsible
Officer of the Company setting forth the details of such Facility Event and the
action taken, or which the Company proposes to take, with respect thereto.

 

(g)Collection Accounts and Company Concentration Accounts. Take all reasonable
actions necessary to ensure that the Collection Accounts and the Company
Concentration Accounts shall be free and clear of, and defend the Collection
Accounts and the Company Concentration Accounts against, Liens (other than
Permitted Liens), any writ, order, stay, judgment, warrant of attachment or
execution or similar process.

 

(h)Separate Company Existence

 

(i)maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions and ensure that the funds of the
Company will not be diverted to any other Person or for other than uses of the
Company, not commingle such funds with the funds of any Originator or any
Subsidiary or Affiliate of any Originator; provided,  however, that the
foregoing restriction shall not preclude Collections from inadvertently being
commingled with any Originator's funds or with an Originator's funds in the
Collection Accounts for a period of time not to exceed one (1) Local Business
Day or preclude the Company from making, in accordance with the Transaction
Documents, a distribution to the Contributor in respect of its membership
interests in accordance with the provisions of Section 26.3(l);

 

(ii)to the extent that it shares the same officers or other employees as any of
its members or Affiliates, the salaries of and the expenses related to providing
benefits to such officers and other employees shall be fairly allocated among
such entities, and each such entity shall bear its fair share of the salary and
benefit costs associated with all such common officers and employees;

 

(iii)to the extent that it jointly contracts with any of its members or
Affiliates to do business with vendors or service providers or to share overhead
expenses, the costs incurred in so doing shall be allocated fairly among such
entities, and each such entity shall bear its fair share of such costs. To the
extent that the Company contracts or does business with vendors





 

--------------------------------------------------------------------------------

 

-  51  -

or service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing shall be fairly
allocated to or among such entities for whose benefit the goods or services are
provided, and each such entity shall bear its fair share of such costs. All
material transactions between the Company and any of its Affiliates, whether
currently existing or hereafter entered into, shall be only on an arm's length
basis;

 

(iv)maintain office space separate from the office space of any Originator and
its Affiliates (but which may be located at the same address as any Originator
or one of any Originator's Affiliates). To the extent that the Company and any
of its members or Affiliates have offices in the same location, there shall be a
fair and appropriate allocation of overhead costs among them, and each such
entity shall bear its fair share of such expenses;

 

(v)issue separate financial statements prepared not less frequently than
required under Section 26.2(l) and prepared in accordance with GAAP;

 

(vi)conduct its affairs strictly in accordance with its organizational documents
and observe all necessary, appropriate and customary company formalities,
including, holding regular and special members' and managers meetings
appropriate to authorize all company action, keeping separate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to be taken, and maintaining separate books, records and accounts,
including, but not limited to, payroll and intercompany transaction accounts;

 

(vii)except to the extent expressly provided for any of the Transaction
Documents, not assume or guarantee any of the liabilities of an Originator, the
Master Servicer or any Affiliate thereof;

 

(viii)take, or refrain from taking, as the case may be, all other actions that
are necessary to be taken or not to be taken in order to (x) ensure that the
assumptions and factual recitations set forth in the Specified Bankruptcy
Opinion Provisions remain true and correct and (y) comply with those procedures
described in such provisions; and

 

(ix)maintain its constitutive documents in conformity with this Agreement, such
that (A) it does not amend, restate, supplement or otherwise modify its
Certificate of Formation or limited liability company agreement in any respect
that would impair its ability to comply with the terms or provisions of any of
the Transaction Documents, including Sections 26.1(i) and 26.2(h)(vii); and (B)
its limited liability company agreement, at all times that this Agreement is in
effect, provides for (1) not less than thirty (30) days' prior written notice to
the Administrative Agent of the replacement or appointment of any manager that
is to serve as an Independent Manager and (2) the condition precedent to giving
effect to such replacement or appointment that the Company certify that the
designated Person satisfies the criteria set forth in the definition of
"Independent Manager" and the Administrative Agent's written





 

--------------------------------------------------------------------------------

 

-  52  -

acknowledgement that in its reasonable judgment the designated Person satisfies
the criteria set forth in the definition of "Independent Manager", provided that
the prior written consent of the Administrative Agent shall be required for such
replacement or appointment if such designated Person only satisfies the criteria
set forth in sub-clause (i) of the definition of "Independent Manager".

 

(i)Preservation of Company Existence. (i) Preserve and maintain its company
existence, rights, franchises and privileges in the jurisdiction of its
formation and (ii) qualify and remain qualified in good standing as a foreign
corporation in each jurisdiction where such qualification is required other than
any jurisdiction where the failure so to qualify would not have a Material
Adverse Effect.

 

(j)Assessments. Promptly pay and discharge all taxes, assessments, levies and
other governmental charges imposed on it except such taxes, assessments, levies
and other governmental charges that (i) are being contested in good faith by
appropriate proceedings and for which the Company shall have set aside on its
books adequate reserves or (ii) the failure to pay, satisfy or discharge would
not reasonably be expected to result in a Material Adverse Effect.

 

(k)Obligations.  Defend the security of the Collateral Agent in, to and under
the Receivables and the other Collateral, whether now existing or hereafter
created, against all claims of third parties claiming through the Company.  The
Company will duly fulfill in accordance with the Servicing Agreement all
obligations on its part to be fulfilled under or in connection with each
Receivable and will do nothing to materially impair the rights of the Company in
such Receivable.  The Company will pay and perform on a timely basis all its
obligations under the Transaction Documents.

 

(l)Enforcement of Transaction Documents. Use its best efforts to vigorously
enforce all rights held by it under each Transaction Document to which it is a
party; and cause the Contributor to use its best efforts to vigorously enforce
all rights held by it under each European Receivables Purchase Agreement.

 

(m)Maintenance of Property. Keep all property and assets useful and necessary to
permit the monitoring and collection of Receivables.

 

(n)Bankruptcy. Cooperate with the Administrative Agent, the Funding Agents and
the Collateral Agent in making any amendments to the Transaction Documents and
take, or refrain from taking, as the case may be, all other actions deemed
reasonably necessary by the Administrative Agent, any Funding Agent and/or the
Collateral Agent in order to comply with the structured finance statutory
exemption set forth in legislative amendments to the U.S. Bankruptcy Code at or
any time after such amendments are enacted into law; provided, however, that it
shall not be required to make any amendment or to take, or omit from taking, as
the case may be, any action which it reasonably believes would have the effect
of materially changing the economic substance of the transaction contemplated by
the Transaction Documents as in effect on the Closing Date.

 





 

--------------------------------------------------------------------------------

 

-  53  -

(o)Compliance with the Policies. Timely and fully (i) perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Receivables, and (ii)
comply in all material respects with the Policies in regard to each Receivable
and the related Contract.

 

(p)Servicing. Within 120 days following a Liquidation Servicer Resumption Event,
cause (i) a Liquidation Servicer consented to by the Funding Agents to be in
place under a Liquidation Servicer Agreement, on terms satisfactory to the
Funding Agents and (ii) the Liquidation Servicer to complete a Master Servicer
Site Review and the review of the Master Servicer's Standby Liquidation System
in each case in accordance with the Liquidation Servicer Agreement.

 

(q)Ownership.  Take (or cause the Master Servicer, the Contributor and each
Originator to) take all necessary action to (i) vest legal and equitable title
to the Receivables and the other collateral obtained under the U.S. Receivables
Purchase Agreements on the one hand, and the Contribution Agreement, on the
other hand irrevocably in the Contributor, or the Company, as applicable, free
and clear of any Adverse Claims other than Adverse Claims arising hereunder
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Company’s interest in such
Receivables and other Collateral and such other action to perfect, protect or
more fully evidence the interest of the Company therein as the Collateral Agent
may reasonably request), and (ii) establish and maintain, in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid and perfected
first priority undivided percentage ownership interest (and/or a valid and
perfected first priority security interest) in all Receivables and other
Collateral to the full extent contemplated herein, free and clear of any Adverse
Claims other than Adverse Claims in favor of the Collateral Agent for the
benefit of the Secured Parties (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Collateral Agent’s (for the benefit of the Secured Parties) interest in such
Receivables and other Collateral and such other action to perfect, protect or
more fully evidence the interest of the Collateral Agent for the benefit of the
Secured Parties as the Collateral Agent or any Funding Agent may reasonably
request).

 

26.2Affirmative Covenants of the Company, the Master Servicer and Huntsman
International

 

Each of the Company (solely with respect to Sections (a), (c), (d), (e), (f),
(i), (j), (k),  (k) and (m) below), the Master Servicer and Huntsman
International hereby agrees, in addition to its obligations under the Servicing
Agreement, that:

 

(a)it shall not terminate the Servicing Agreement unless in compliance with the
terms of this Agreement;

 

(b)it shall observe in all material respects each and every of its respective
covenants (both affirmative and negative) contained in this Agreement, the
Servicing Agreement and all other Transaction Documents to which it is a party;

 





 

--------------------------------------------------------------------------------

 

-  54  -

(c)it shall afford the Administrative Agent, each Funding Agent or any of their
respective representatives access to all records relating to the Receivables at
any reasonable time during regular business hours, upon reasonable prior notice
(and without prior notice if a Termination Event has occurred), for purposes of
inspection and to make copies of and abstracts from its records, books of
account and documents (including computer tapes and disks) relating to the
Receivables, and shall permit the Administrative Agent, each Funding Agent or
the Collateral Agent or any of their respective representatives to visit any of
its offices or properties during regular business hours and as often as may
reasonably be requested, subject to its reasonable and normal security and
confidentiality requirements of general application to visitors at the relevant
property, and to discuss its business, operations, properties, financial and
other conditions with its officers and employees and with its Independent Public
Accountants;

 

(d)neither it nor the Contributor shall waive the provisions of Section 2.06,
Section 7.02 or Section 8.02 (or any corresponding section relating to
indemnities, costs or expenses) of any Origination Agreement or take any action,
nor shall it permit any Originator to take any action, without the prior written
consent of the Majority Lenders or, if specified in the relevant Origination
Agreement, the prior written consent of the Facility Agents;

 

(e)neither it nor the Contributor shall permit any Originator to amend or make
any change or modification to its constitutive documents if such amendment,
change or modification is reasonably expected to have a Material Adverse Effect
without the consent of the Administrative Agent and each Funding Agent; provided
that such Originator may make amendments, changes or modifications pursuant to
changes in law of the jurisdiction of its organization or amendments to such
Originator's name (subject to compliance with Section 5.04 or Section 6.04 (or
corresponding Section) of the applicable Origination Agreement)), registered
agent or address of registered office;

 

(f)it shall cooperate in good faith to allow the Collateral Agent and the
Liquidation Servicer to use its available facilities and expertise upon a Master
Servicer termination or default;

 

(g)Huntsman International shall furnish to the Collateral Agent, each Funding
Agent and the Administrative Agent:

 

(i)within 90 days after the end of each fiscal year of Huntsman International,
the balance sheet and related statements of income, stockholders' equity and
cash flows showing the financial condition of Huntsman International as of the
close of such fiscal year and the results of its operations during such year,
all audited by Huntsman International's Independent Public Accountants and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such financial statements fairly
present in all material respects the financial condition and results of
operations of Huntsman International in accordance with GAAP consistently
applied;

 





 

--------------------------------------------------------------------------------

 

-  55  -

(ii)within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of Huntsman International, Huntsman International's
unaudited balance sheet and related statements of income, stockholders' equity
and cash flows for the period from the beginning of such fiscal year to the end
of such quarter, all certified by a Responsible Officer of Huntsman
International;

 

(iii)together with the financial statements required pursuant to (a) clause (ii)
above, a compliance certificate signed by a Responsible Officer of Huntsman
International stating that the attached financial statements have been prepared
in accordance with GAAP and accurately reflect the financial condition of
Huntsman International and (b) clauses (i) and (ii) above, a compliance
certificate signed by a Responsible Officer of Huntsman International to the
best of such Responsible Officer's knowledge, no Termination Event or Potential
Termination Event exists, or if any Termination Event or Potential Termination
Event exists and is continuing, stating the nature and status thereof; and

 

(iv)promptly upon the furnishing thereof to the shareholders of Huntsman
International, copies of all financial statements, financial reports and proxy
statements so furnished;

 

(v)promptly, all information, documents, records, reports, certificates,
opinions and notices received by Huntsman International from an Originator under
any Origination Agreement, as the Collateral Agent, any Funding Agent or the
Administrative Agent may reasonably request;

 

(vi)promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Huntsman International,
or compliance with the terms of any Transaction Document, in each case as the
Administrative Agent, any Funding Agent or the Collateral Agent may reasonably
request; and

 

(vii)a notice of the decision to appoint a new manager of the Company as an
"Independent Manager", such notice to be issued not less than thirty (30) days
prior to the effective date of such appointment, together with a certification
by Huntsman International or, if Huntsman International is no longer the sole
equity holder of the Company, the Company's equity holders, that the designated
Person satisfies the criteria set forth in the definition of "Independent
Manager";

 

(h)after the date hereof, neither it nor the Contributor shall, nor shall they
permit any of the other Approved Originators to, grant, any Lien over their
assets or properties, securing, or extend the benefit of existing security to
beneficiaries of, a Threshold Amount of Indebtedness, in each case unless the
holders and beneficiaries of such security have entered into, or within two
weeks after such Lien is granted or extended will enter, into an intercreditor
agreement on terms substantially equivalent to the Intercreditor Agreement with
such appropriate modifications as are necessary to reflect the differences
between the obligations secured and the collateral provided in relation thereto,
as reasonably determined





 

--------------------------------------------------------------------------------

 

-  56  -

by the Administrative Agent acting at the request of the Majority Lenders or
constitute modifications that are otherwise reasonably acceptable to the
Administrative Agent acting at the request of the Majority Lenders (where
"Threshold Amount of Indebtedness" means Indebtedness, excluding any insurance
premium financings, capital leases, Indebtedness assumed or incurred in
conjunction with any acquisition where the Liens are related to the assets
acquired, or Indebtedness relating to purchase money security interests, which
is incurred after the date hereof and which cumulatively exceeds (i) in the case
of the Contributor, $50,000,000 or the foreign currency equivalent thereof or
(ii) in the case of each other Approved Originator or the Master Servicer,
$20,000,000 or the foreign currency equivalent thereof); and

 

(i)none of the Company, the Master Servicer or the Contributor will permit the
sale of "Unsold Receivables" under any of the Origination Agreements on or after
any day upon which any of the "Bank and Note Agents" has taken any action to
foreclose upon or otherwise enforce against any "Unsold Receivables" (as the
terms in this Section set forth in quotation marks are defined in the
Intercreditor Agreement);

 

(j)will take all actions reasonably requested by the Collateral Agent (including
but not limited to all filings and other acts necessary or advisable under the
applicable UCC or other applicable laws or similar statute of each relevant
jurisdiction) in order to continue the Collateral Agent's first priority
perfected security interest in all Receivables now owned or acquired by the
Company;

 

(k)will, at its own expense, on each Receivables Purchase Date,

 

(i)to direct (or cause the Master Servicer to direct) each Originator to
identify on its extraction records relating to Receivables from its master
database of receivables, that the Receivables have been conveyed to Huntsman
International,

 

(ii)direct the Master Servicer to maintain a record-keeping system that will
clearly and unambiguously indicate, in the Master Servicer's files maintained on
behalf of the Company that such Receivables have been acquired by the Company
and a security interest has been granted by the Company to the Collateral Agent
for the benefit of the Secured Parties, and

 

(iii)deliver or transmit or cause the Master Servicer on behalf of the Company
to deliver or transmit to the Collateral Agent a Daily Report containing at
least the information specified in Schedule 11 as to all Receivables, as of each
related Receivables Contribution Date, in each case in accordance with the
Transaction Documents;

 

(l)the Company shall furnish to the Collateral Agent, each Funding Agent and the
Administrative Agent:

 

(i)within 90 days after the end of each fiscal year of the Company, the
unaudited balance sheet and unaudited related statements of income,
stockholders' equity and cash flows showing the financial condition of





 

--------------------------------------------------------------------------------

 

-  57  -

the Company as of the close of such fiscal year and the results of its
operations during such year, prepared in accordance with GAAP consistently
applied;

 

(ii)within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, the Company's unaudited balance
sheet and unaudited related statements of income, stockholders' equity and cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by a Responsible Officer of the Company;

 

(iii)together with the financial statements required pursuant to clauses (i) and
(ii) above, a compliance certificate signed by a Responsible Officer of the
Company stating that (x) the attached financial statements have been prepared in
accordance with GAAP and accurately reflect the financial condition of the
Company and (y) to the best of such Person's knowledge, no Termination Event or
Potential Termination Event exists, or if any Termination Event or Potential
Termination Event exists, stating the nature and status thereof;

 

(iv)promptly upon the furnishing thereof to the members of the Company, copies
of all financial statements, financial reports and proxy statements so
furnished;

 

(v)promptly, all information, documents, records, reports, certificates,
opinions and notices received by the Company from an Originator under any
Origination Agreement, as the Collateral Agent, any Funding Agent or the
Administrative Agent may reasonably request; and

 

(vi)promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company, or
compliance with the terms of any Transaction Document, in each case as the
Administrative Agent, any Funding Agent or the Collateral Agent may reasonably
request; and

 

(m)within 30 days after the Closing Date, the Company shall enter into the
Liquidation Servicer Agreement with the Liquidation Servicer on terms
satisfactory to the Administrative Agent and the cure period set forth in
Section 21.1(f) shall not apply to this covenant.

 

(n)each of the Company and Contributor shall not use any part of the proceeds of
any Loan, directly or indirectly, for any payments that could constitute a
violation of any applicable anti-bribery law.

 

26.3Negative Covenants of the Company

 

The Company hereby covenants that, until the Final Payment Date occurs, it shall
not directly or indirectly:

 

(a)Limitation on Liabilities. Create, incur, assume or suffer to exist any
Indebtedness, except (i) liabilities (including accrued and contingent
liabilities)





 

--------------------------------------------------------------------------------

 

-  58  -

or obligations arising under or in respect of the Transaction Documents,
including liabilities and obligations representing fees, expenses and
indemnities payable pursuant to and in accordance with the Transaction Documents
and (ii) immaterial amounts due and payable in the ordinary course of business
of a special purpose company, provided that any Indebtedness permitted hereunder
and described in clauses (i) and (ii) above shall be payable by the Company
solely from funds available to the Company which are not otherwise required to
be applied to the payment of any amounts by the Company pursuant to any
Servicing Agreement.

 

(b)Limitation on Transfers of Receivables, etc. Except as otherwise permitted by
the Transaction Documents, at any time sell, transfer, grant a security interest
in or otherwise dispose of any of the Receivables, Related Property, any other
Collateral or the proceeds thereof.

 

(c)Limitation on Guarantee Obligations. Become or remain liable, directly or
contingently, in connection with any Indebtedness or other liability of any
other Person, whether by guarantee, endorsement (other than endorsements of
negotiable instruments for deposit or collection in the ordinary course of
business), agreement to purchase or repurchase, agreement to supply or advance
funds or otherwise other than under or as contemplated by any Transaction
Documents.

 

(d)Limitation on Fundamental Changes. Except to the extent permitted under the
Transaction Documents, enter into any merger, consolidation or amalgamation, or
liquidate, to the fullest extent permitted by law, wind up or dissolve itself
(or suffer any liquidation or dissolution), or make any material change in its
present method of conducting business, or convey, sell, lease, assign, transfer,
grant a security interest in or otherwise dispose of, all or substantially all
of its property, business or assets other than the security interests
contemplated hereby or acquire another company.

 

(e)Business. Engage at any time in any business or business activity other than
the acquisition of Receivables pursuant to any Origination Agreement to which it
is a party, the security interests hereunder, the other transactions
contemplated by the Transaction Documents and any activity incidental to the
foregoing and necessary or convenient to accomplish the foregoing, or otherwise
contemplated by any of the Transaction Documents or enter into or be a party to
any agreement or instrument other than in connection with the foregoing.

 

(f)Agreements. (i)  Become a party to any indenture, mortgage, instrument,
contract, agreement, lease or other undertaking, except the Transaction
Documents, the Pledge Agreement, leases of office space, equipment or other
facilities for use by the Company in its ordinary course of business, employment
agreements, service agreements, agreements relating to shared employees and
other agreements necessary to perform its obligations under the Transaction
Documents, (ii) issue any power of attorney (except to the Collateral Agent or
the Master Servicer or except for the purpose of permitting any Person to
perform any ministerial functions on behalf of the Company that are not
prohibited by or inconsistent with the terms of the Transaction Documents), or
(iii) other than pursuant to the terms of any Origination Agreement to which it





 

--------------------------------------------------------------------------------

 

-  59  -

is a party, amend, agree, modify or waive any of the provisions of the
Origination Agreement or request, consent or agree to or suffer to exist or
permit any such amendment, agreement, modification or waiver or exercise any
consent rights granted to it thereunder unless such amendment, agreement,
modification or waiver or such exercise of consent rights would not have a
Material Adverse Effect with respect to the Company, the Contributor, the Master
Servicer or any Originator, the Administrative Agent and each Funding Agent
shall have consented to any such amendments, agreements, modifications or
waivers.

 

(g)Policies; Change in Payment Instructions. (i) Permit any change or
modification in any material respect to the Policies, except (x) if such changes
or modifications are necessary under any Requirement of Law or (y) the
Administrative Agent and the Funding Agents shall have consented with respect
thereto; or, (ii) except as may be required by the Administrative Agent in
accordance with this Agreement, add or terminate any bank as (x) a Collection
Account Bank, (y) a Company Account Bank, or (z) the account bank with respect
to the Payment Reserve Subaccounts, or make any change in the instructions to
Obligors regarding payments to be made to any Collection Account, unless the
Collateral Agent and each Funding Agent shall have received, at least ten (10)
days before the proposed effective date therefor, (x) written notice of such
addition, termination or change and (y) with respect to the addition of a
Collection Account Bank or a Collection Account, an executed Collection Account
Agreement with respect to the new Collection Account; provided, however, that
the Master Servicer may make changes in instructions to Obligors regarding
payments if such new instructions require such Obligor to make payments to
another existing Collection Account.

 

(h)Offices. Move the location of where the Company keeps its records to a new
location without providing thirty (30) days' prior written notice to the
Collateral Agent, the Administrative Agent and each Funding Agent.

 

(i)Change in Name. Change the Company's name, corporate structure, jurisdiction
of organization, place of business or chief executive office in any manner that
would or is likely to (i) make any financing statement or continuation statement
(or other similar instrument) relating to this Agreement seriously misleading
within the meaning of Section 9-506(b) of the applicable UCC (or analogous
provision of any other similar applicable statute or legislation) or (ii) impair
the perfection of the Collateral Agent's security interest in any Receivable
under any other similar law, without 30 days' prior written notice to the
Collateral Agent, the Administrative and each Funding Agent.

 

(j)Charter. Amend or make any change or modification to its constitutive
documents without obtaining the consent of the Administrative Agent and each
Funding Agent (provided that, notwithstanding anything to the contrary in this
Section 26.3(j), the Company may make amendments, changes or modifications
pursuant to changes in law of the jurisdiction of its formation or amendments to
change the Company's name (subject to compliance with Section 26.3(i))).

 





 

--------------------------------------------------------------------------------

 

-  60  -

(k)Tax Classification. Elect or take any action that would cause it to be
classified as a partnership or corporation for U.S. tax purposes or permit any
member of the Company to so elect or take any such action.

 

(l)Limitation on Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any shares of any class of capital stock of the Company, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Company (such declarations, payments, setting apart, purchases, redemptions,
defeasance, retirements, acquisitions and distributions being herein called
"Restricted Payments"), unless: (i) at the date such Restricted Payment is made,
the Company shall have made all payments in respect of its obligations pursuant
to the Transaction Documents and the Pledge Agreement; (ii) the Restricted
Payment Test is satisfied on such date; (iii) at the date such Restricted
Payment is made, the Company in compliance with all terms of the Transaction
Documents; (iv) such Restricted Payment is in accordance with all corporate and
legal formalities applicable to the Company; and (v) no Termination Event or
Potential Termination Event has occurred and is continuing (or would occur as a
result of making such Restricted Payment).

 

(m)Accounting for Purchases. Except in accordance with any Requirement of Law,
prepare any financial statements which shall account for the transactions
contemplated under any Origination Agreement or the transactions contemplated
hereunder in any manner other than, as a contribution of the Receivables from
the Contributor to the Company and as a grant of a security interest in the
Receivables by the Company to the Collateral Agent, respectively, or in any
other respect account for or treat the transactions contemplated under any
Origination Agreement or the transactions contemplated hereunder (including for
financial accounting purposes, except as required by law) in any manner other
than as a contribution of the Receivables from the Contributor to the Company
and as a grant of a security interest in the Collateral from the Company to the
Collateral Agent, respectively; provided, however, that this sub-Section shall
not apply for any tax or tax accounting purposes.

 

(n)Extension or Amendment of Receivables. Extend, make any Dilution Adjustment
to, rescind, cancel, amend or otherwise modify, or attempt or purport to extend,
amend or otherwise modify, the terms of any Receivables other than as permitted
under Section 4.05(a) of the Servicing Agreement.

 

(o)Amendment of Transaction Documents or Other Material Documents. Other than as
set forth in the Transaction Documents, amend any Transaction Document or other
material document related to any transactions contemplated hereby or thereby.

 

(p)Origination Agreements. Take any action under any Origination Agreement to
which it is a party that could reasonably be expected to have a Material Adverse
Effect.

 





 

--------------------------------------------------------------------------------

 

-  61  -

(q)Limitation on Investments and Loans. Make any advance, loan, extension of
credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets constituting a business unit of,
or make any other investment in, any Person, except for the Receivables or as
otherwise contemplated under the Transaction Documents.

 

(r)[intentionally omitted].

 

(s)Instruments. Unless delivered to the Collateral Agent, the Company shall not
take any action, or allow the Master Servicer or any Originator to take any
action, to cause any Receivable not evidenced by an "instrument" (as defined in
the applicable UCC or other similar applicable statute or legislation) upon
origination to become evidenced by an instrument, except in connection with its
enforcement or collection of a Defaulted Receivable.

 

26.4Negative Covenants of the Company and the Master Servicer

 

(a)The Master Servicer hereby agrees that it shall observe each and all of its
covenants (both affirmative and negative) contained in each Servicing Agreement
in all material respects and that it shall:

 

(i)provide to the Administrative Agent and each Funding Agent (A) no later than
the Initial Borrowing Date and (B) in the case of an addition of an Originator,
prior to the date such Originator is added, evidence that each such Originator
maintains disaster recovery systems and back up computer and other information
management systems which shall be reasonably satisfactory to the Administrative
Agent and each Funding Agent and the Liquidation Servicer;

 

(ii)provide to the Administrative Agent and each Funding Agent, simultaneously
with delivery to the Collateral Agent, all reports, notices, certificates,
statements and other documents required to be delivered to the Collateral Agent
pursuant to the Servicing Agreement and the other Transaction Documents and
furnish to the Administrative Agent and each Funding Agent promptly after
receipt thereof a copy of each material notice, material demand or other
material communication (excluding routine communications) received by or on
behalf of the Company or the Master Servicer with respect to the Transaction
Documents; and

 

(iii)provide notice to the Administrative Agent and each Funding Agent of the
appointment of a Successor Master Servicer pursuant to Section 6.02 of the
Servicing Agreement.

 

(b)The Company shall not amend, change or modify any of the duties and services
of the Liquidation Servicer as set forth in the Liquidation Servicer Agreement
without the prior consent of each Funding Agent.

 

(c)The Company shall not pledge, grant a security interest in, assign or
otherwise encumber the Collateral; provided that the Contributor may at any time
pledge the membership interest in the Company and the rights attendant thereto





 

--------------------------------------------------------------------------------

 

-  62  -

pursuant to the Pledge Agreement as contemplated in the Intercreditor Agreement.

 

26.5.Risk Retention

 

Huntsman International shall (i) on an ongoing basis retain, in its capacity as
an originator (under the CRR), a net economic interest in the Pool Receivables
in an amount at least equal to 5% of the aggregate Principal Amount of the Pool
Receivables at such time in accordance with Article 405, paragraph (1)(d) of CRR
Part 5, (ii) not change the manner in which it retains such net economic
interest since the Closing Date, except to the extent permitted under CRR Part
5, (iii) not enter into any credit risk mitigations, short position or any other
hedge with respect to such net economic interest, except to the extent permitted
under CRR Part 5, and (iv) provide all information to the Lenders or the Funding
Agents as is required for any Lender or Funding Agent to comply with CRR Part 5
including as may be requested by any Lender or Funding Agent from time to time.

 

27.ADDITION OF APPROVED CURRENCY, APPROVED ORIGINATOR AND APPROVED OBLIGOR
COUNTRY; APPROVED ACQUIRED LINE OF BUSINESS RECEIVABLES

 

At the written request of the Master Servicer delivered to the Collateral Agent,
each Funding Agent and the Administrative Agent, (1) the addition of a currency
as an Approved Currency, (2) the addition of an originator as an Approved
Originator, (3) the addition of a jurisdiction as an Approved Obligor Country or
as an Approved Contract Jurisdiction or (4) the inclusion of Acquired Line of
Business Receivables as Eligible Receivables, in each case after the Initial
Borrowing Date, shall be permitted upon satisfaction of the relevant conditions
set forth in this Section 27 and the relevant Origination Agreement.

 

(a)Approved Currency. The Administrative Agent and each Funding Agent shall have
consented to the addition of any currency as an Approved Currency.

 

(b)Approved Originator.

 

(i)such proposed Approved Originator is an Affiliate of Huntsman International;

 

(ii)the Master Servicer, the Company, the Administrative Agent and each Funding
Agent shall have received a copy of the Policies of such Originator, which
Policies shall be in form and substance satisfactory to the Master Servicer, the
Servicer Guarantor, the Company, each Funding Agent and the Administrative
Agent;

 

(iii)the governing law of the Contracts relating to the Receivables originated
by such proposed Approved Originator is the law of an Approved Contract
Jurisdiction;

 

(iv)the Company, the Collateral Agent, each Funding Agent and the Administrative
Agent shall have received confirmation that there is no pending or threatened
action or proceeding affecting such proposed





 

--------------------------------------------------------------------------------

 

-  63  -

Approved Originator before any Governmental Authority that could reasonably be
expected to have a Material Adverse Effect with respect to it (other than such
action or proceeding as disclosed in public filings);

 

(v)the Collateral Agent, each Funding Agent and the Administrative Agent shall
have received an Opinion of Counsel in form and substance satisfactory to each
of them from a nationally recognized law firm qualified to practice in the
jurisdiction in which such Originator is located to the effect that the sale of
Receivables by such Originator to the Contributor or the Company (or such other
entity as shall have been agreed) constitute true sales of such Receivables to
the Contributor or the Company or such entity;

 

(vi)the Collateral Agent, each Funding Agent and the Administrative Agent shall
have received an Opinion of Counsel from a nationally recognized law firm in
form and substance satisfactory to each of them with respect to the Originators
from one or more nationally recognized law firms authorized to practice law in
the jurisdiction in which such proposed Approved Originator is located, the
jurisdictions governing the contracts originated by such Originator and in New
York;

 

(vii)the Master Servicer and the Servicer Guarantor shall have agreed in writing
to service the Receivables originated and proposed to be sold by such Originator
in accordance with the terms and conditions of the Servicing Agreement and the
Servicer Guarantor shall have agreed to guarantee the Master Servicer's
obligations in connection therewith;

 

(viii)the Liquidation Servicer shall have notified the Company, the Funding
Agents and the Administrative Agent that a Standby Liquidation System is in
place for such proposed Approved Originator;

 

(ix)the Company, the Collateral Agent, each Funding Agent and the Administrative
Agent shall have received a certificate prepared by a Responsible Officer of the
Master Servicer certifying that after giving effect to the addition of such
proposed Approved Originator, the Target Receivables Amount shall be equal to or
less than the Aggregate Receivables Amount on the date such proposed Approved
Originator is added pursuant to the applicable Receivables Purchase Agreement;

 

(x)such Originator shall have executed an Additional Originator Joinder
Agreement in the form of Schedule 3 or corresponding schedule attached to the
applicable Receivables Purchase Agreement, shall have otherwise acceded to an
existing Receivables Purchase Agreement or shall have entered into a Receivables
Purchase Agreement substantially similar to the existing Receivables Purchase
Agreement with such modifications as necessary or appropriate to address
jurisdiction-specific issues;

 

(xi)if applicable, such Originator shall have executed, filed and recorded, at
its own expense, appropriate UCC financing statements with respect to the
Receivables (and Related Property) originated and proposed to be





 

--------------------------------------------------------------------------------

 

-  64  -

sold by it in such manner and such jurisdictions as are necessary to perfect the
Company's ownership interest in such Receivables;

 

(xii)the Company, each Funding Agent and the Administrative Agent shall be
satisfied that there are no Liens on the Receivables to be sold by such
Originator, except Permitted Liens;

 

(xiii)the Collection Accounts with respect to the Receivables to be sold or
contributed by such proposed Approved Originator shall have been established in
the name of the Company and the Company shall have caused the Collateral Agent
to have a first priority perfected security interest in such accounts or shall
have been established in the name of the Collateral Agent (whereby the
Collateral Agent may grant to the Company a revocable authorization to operate
such accounts), or, if the Collateral Agent shall not have such first priority
perfected security interest or ownership interest in such accounts, the Company
shall have established, or shall have caused Huntsman International to
establish, appropriate reserves, as determined by the Funding Agents and the
Administrative Agent, to cover any failure of timely remittance in full of
Collections from such accounts or shall have established, or shall have caused
Huntsman International to establish, appropriate reserves, as determined by the
Funding Agents and the Administrative Agent, to cover a failure of timely
remittance in full of Collections from the Collection Accounts to the relevant
Company Concentration Account in accordance with the Transaction Documents, or
shall have made such other arrangements as appropriate or necessary, as
determined by the Administrative Agent, to address jurisdiction-specific issues;
and

 

(xiv)if the aggregate Principal Amount of Receivables to be added to the pool of
Receivables by Additional Originators added as Approved Originators and with
respect to Acquired Lines of Business pursuant to the provisions of this Section
27 in the immediately preceding twelve (12) calendar months (including the
aggregate Principal Amount of all Receivables of such proposed Originator
proposed to be sold by such proposed Originator) is greater than ten percent
(10%) of the Aggregate Receivables Amount on such date before giving effect to
the addition of such proposed Approved Originator, such calculation to be made
immediately prior to the proposed addition of such Approved Originator, then (i)
each Funding Agent and the Administrative Agent shall have consented to the
addition of such Originator and (ii) the historical aging and liquidation
schedule information of the Receivables originated by such proposed Approved
Originator and other data relating to the Receivables is satisfactory to each
Funding Agent and the Administrative Agent.

 

(c)Approved Obligor Country

 

The Company, the Collateral Agent, each Funding Agent and the Administrative
Agent shall have consented in advance, in writing, to such inclusion of a
jurisdiction as an Approved Obligor Country.

 





 

--------------------------------------------------------------------------------

 

-  65  -

(d)Approved Contract Jurisdiction

 

The Company, the Collateral Agent, each Funding Agent and the Administrative
Agent shall have consented in advance, in writing, to inclusion of a
jurisdiction as an Approved Contract Jurisdiction.

 

(e)Approved Acquired Line of Business Receivables

 

(i)the Master Servicer, the Company, the Collateral Agent, each Funding Agent
and the Administrative Agent shall have received a copy of the Policies with
respect to the relevant Acquired Line of Business, which Policies shall be in
form and substance satisfactory to the Master Servicer, the Servicer Guarantor,
the Company, the Administrative Agent and each Funding Agent;

 

(ii)the Company, the Collateral Agent, each Funding Agent and the Administrative
Agent shall have received confirmation that there is no pending or threatened
action or proceeding affecting the Originator or Originators with respect to
such Acquired Line of Business before any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect with respect to it
(other than such action or proceeding as disclosed in public filings);

 

(iii)the Liquidation Servicer shall have notified the Company, the Funding
Agents and the Administrative Agent that a Standby Liquidation System is in
place for such Acquired Line of Business;

 

(iv)the Company, the Collateral Agent, each Funding Agent and the Administrative
Agent shall have received a certificate prepared by a Responsible Officer of the
Master Servicer certifying that after giving effect to the addition of such
Acquired Line of Business Receivables, the Target Receivables Amount shall be
equal to or less than the Aggregate Receivables Amount on the date designated by
the relevant Originator or Originators pursuant to clause (v) below;

 

(v)the relevant Originator or Originators with respect to such Acquired Line of
Business shall have delivered a notice to the Master Servicer, the Company, the
Collateral Agent, each Funding Agent and the Administrative Agent, designating
the date upon which the Acquired Line of Business Receivables would commence
being considered as possible Eligible Receivables;

 

(vi)if applicable, the relevant Originator or Originators with respect to such
Acquired Line of Business shall have executed, filed and recorded, at its own
expense, appropriate UCC financing statements with respect to the Receivables
(and Related Property) originated and proposed to be sold by it in such manner
and such jurisdictions as are necessary to perfect the Company's ownership
interest in such Receivables;

 





 

--------------------------------------------------------------------------------

 

-  66  -

(vii)the Company, each Funding Agent and the Administrative Agent shall be
satisfied that there are no Liens on the Acquired Line of Business Receivables
to be sold by such Originator, except as Permitted Liens;

 

(viii)the Collection Accounts with respect to the Acquired Line of Business
Receivables to be sold or contributed by such Originator shall have been
established in the name of the Company (or existing Collection Accounts will be
used with respect to such Receivables) and the Company shall have caused the
Collateral Agent to have a first priority perfected security interest in such
accounts or shall have been established in the name of the Collateral Agent
(whereby the Collateral Agent may grant to the Company a revocable authorization
to operate such accounts), or, if the Collateral Agent shall not have such first
priority perfected security interest or ownership interest in such accounts, the
Company shall have established, or shall have caused Huntsman International to
establish, appropriate reserves, as determined by the Funding Agents and the
Administrative Agent, to cover any failure of timely remittance in full of
Collections from such accounts or shall have established, or shall have caused
Huntsman International to establish, appropriate reserves, as determined by the
Funding Agents and the Administrative Agent, to cover a failure of timely
remittance in full of Collections from the Collection Accounts to the relevant
Company Concentration Account in accordance with the Transaction Documents, or
shall have made such other arrangements as appropriate or necessary, as
determined by the Funding Agents and the Administrative Agent, to address
jurisdiction-specific issues; and

 

(ix)if the aggregate Principal Amount of Receivables added to the pool of
Receivables by Additional Originators added as Approved Originators and with
respect to Acquired Lines of Business pursuant to the provisions of this Section
27 in the immediately preceding twelve (12) calendar months (including the
aggregate Principal Amount of all Receivables of such proposed Acquired Line of
Business) is greater than ten percent (10%) of the Aggregate Receivables Amount
on such date before giving effect to the addition of such proposed Acquired
Lines of Business Receivables, such calculation to be made immediately prior to
the proposed addition of such Acquired Lines of Business Receivables, then (i)
each Funding Agent and the Administrative Agent shall have consented to the
addition of such Acquired Lines of Business Receivables and (ii) the historical
aging and liquidation schedule information of the Receivables originated with
respect to such Acquired Lines of Business Receivables and other data relating
to the Receivables is satisfactory to each Funding Agent and the Administrative
Agent.

 

28.REMOVAL AND WITHDRAWAL OF ORIGINATORS AND APPROVED ORIGINATORS

 

(a)Subject to Sections 28(c) and 28(d), at the written request of the Company or
the Master Servicer, an Approved Originator may be removed or terminated as an
Originator and an Approved Originator may withdraw as an Originator; provided
that, in each case,

 





 

--------------------------------------------------------------------------------

 

-  67  -

(i)such removal or withdrawal is in accordance with the applicable Origination
Agreement,

 

(ii)the Administrative Agent and each Funding Agent shall have given its prior
written consent to such removal, termination or withdrawal, such consent not to
be unreasonably withheld,

 

(iii)no Program Termination Event or Potential Termination Event has occurred
and is continuing or would occur as a result thereof, and

 

(iv)the Company, the Collateral Agent, the Administrative Agent and each Funding
Agent shall have received prior written notice from the Master Servicer of such
removal, termination or withdrawal of the Originator (accompanied by a
certificate of a Responsible Officer of the Master Servicer attaching a pro
forma Daily Report and certifying that the Target Receivables Amount will be
equal to or less than the Aggregate  Receivables Amount after giving effect to
such removal, termination or withdrawal);

 

provided that, clause (ii) above shall not apply if the daily average of the
aggregate Principal Amounts of Receivables of an Originator that is removed,
withdrawn or terminated pursuant to the provisions of this Section 28 occurring
during the immediately preceding twelve (12) calendar months is less than ten
percent (10%) of the Aggregate Receivables Amount as of the date immediately
prior to the proposed removal, withdrawal or termination of the relevant
Approved Originator, provided,  further, that clause (ii) shall not apply to an
Originator with respect to which an Originator Termination Event has occurred
under the applicable Origination Agreement.

 

(b)At the written request of the Master Servicer, an Approved Originator may
cease selling Receivables originated with respect to a Designated Line of
Business by designating such Designated Line of Business as an Excluded
Designated Line of Business; provided that, in each case,

 

(i)such cessation is in accordance with the applicable Origination Agreement,

 

(ii)the Administrative Agent and each Funding Agent shall have given its prior
written consent to such cessation, such consent not to be unreasonably withheld,

 

(iii)no Program Termination Event or Potential Termination Event has occurred
and is continuing or would occur as a result thereof,

 

(iv)the Collateral Agent, each Funding Agent and the Administrative Agent shall
have received prior written notice from the Master Servicer of such cessation
(accompanied by a certificate of a Responsible Officer of the Master Servicer
attaching a pro forma Daily Report and certifying that the Target Receivables
Amount will be equal to or less than the Aggregate Receivables Amount after
giving effect to such disposition and/or cessation); and

 





 

--------------------------------------------------------------------------------

 

-  68  -

(v)all Obligors with respect to Receivables originated with respect to the
Excluded Designated Line of Business shall be instructed to make all payments
with respect to receivables which are not Receivables owned by the Company to
accounts other than the Collection Accounts and the Master Servicer shall take
all steps reasonably intended to cause such Obligors comply with such
instructions;

 

provided that, sub-clause (a)(ii) above shall not apply if the average of the
aggregate Principal Amount of Receivables removed from the pool of Receivables
pursuant to the provisions of this Section 28 in the immediately preceding
twelve (12) calendar months (including the daily aggregate Principal Amount of
Receivables of such proposed Excluded Designated Line of Business) is less than
ten per cent (10%) of the Aggregate Receivables Amount as of the date
immediately prior to the proposed removal, withdrawal or termination of the
relevant Approved Originator or proposed cessation of the Excluded Designated
Line of Business.

 

(c)Upon and after notice being given pursuant to Section 28(a)(iv) or Section
28(b)(iv) (as applicable), any Receivables with respect to an Originator
removed, withdrawn or terminated or an Excluded Designated Line of Business (as
applicable) shall: (i) cease to be sold, transferred or contributed to the
Contributor and/or the Company; and (ii) assuming satisfaction of all other
applicable requirements with respect to an Eligible Receivable, continue to be
an Eligible Receivable only if (A) such Receivables were sold, transferred or
contributed to the Company prior to the date such notice was given and (B) (if
applicable) the Excluded Designated Line of Business has not yet been sold or
otherwise disposed.

 

(d)An Originator that is removed, terminated or withdrawn, or that is the
Originator with respect to an Excluded Designated Line of Business, shall have a
continuing obligation with respect to Receivables previously sold or contributed
by it pursuant to the relevant Origination Agreement (including making
Originator Dilution Adjustment Payments, Originator Adjustment Payments and
payments in respect of indemnification) unless the Servicer Guarantor or an
Affiliate of such Originator has assumed all such obligations; provided,
however, that an Affiliate of such Originator may assume such Originator's
obligations only with the prior written consent of the Administrative Agent and
each Funding Agent.

 

29.ADJUSTMENT PAYMENT FOR INELIGIBLE RECEIVABLES

 

(a)Adjustment Payments. If (i) any representation or warranty under Sections
24(a), 24(b) or 24(e) is not true and correct as of the date specified therein
with respect to any Receivable, or any Receivable encompassed by the
representation and warranty in Sections 24(c) or 24(d) is determined not to have
been an Eligible Receivable as of the relevant Receivables Contribution Date,
(ii) there is a breach of any covenant under Section 26.3(b) with respect to any
Receivable or (iii) the Collateral Agent's security interest in any Receivable
is not a continuing first priority perfected security interest at any time as a
result of any action taken by, or the failure to take action by, the Company
(any Receivable as to which the conditions specified in any of clauses (i), (ii)
or (iii)





 

--------------------------------------------------------------------------------

 

-  69  -

of this Section 29(a) exists is referred to herein as an "Ineligible
Receivable") then, after the earlier (the date on which such earlier event
occurs, the "Ineligibility Determination Date") to occur of the discovery by the
Master Servicer of any such event that continues unremedied or receipt by the
Company of written notice (which may be in the Daily Report) given by the Master
Servicer of any such event that continues unremedied, the Company shall pay to
the relevant Approved Currency Company Concentration Accounts the Adjustment
Payment in the amount and manner set forth in Section 29(b).

 

(b)Adjustment Payment Amount. Subject to the last sentence of this Section
29(b), the Company shall make an Adjustment Payment with respect to each
Ineligible Receivable as required pursuant to Section 29(a) by depositing in the
relevant Approved Currency Company Concentration Account on the Business Day
following the related Ineligibility Determination Date an amount equal to the
lesser of (x) the amount by which the Target Receivables Amount exceeds the
Aggregate Receivables Amount (after giving effect to the reduction thereof by
the Principal Amount of such Ineligible Receivable) and (y) the aggregate
outstanding Principal Amount of all such Ineligible Receivables less the
Collections (if any) in respect of such Ineligible Receivable previously applied
by or on behalf of the Master Servicer.

 

Upon transfer or deposit of the Adjustment Payment amount specified in this
Section 29(b), the Company shall be entitled to retain without recourse,
representation or warranty, all subsequent Collections (or amounts in respect
thereof) received by it in respect of each such Ineligible Receivable and such
Collections shall not form part of the Collateral. The obligation of the Company
to pay such Adjustment Payment amount specified in this Section 29(b), as the
case may be, with respect to any Ineligible Receivables shall constitute the
sole remedy respecting the event giving rise to such obligation available to the
Secured Parties unless such obligation is not satisfied in full in accordance
with the terms of this Agreement.

 

30.OBLIGATIONS UNAFFECTED

 

The obligations of the Company and the Master Servicer to the Collateral Agent,
the Administrative Agent, the Funding Agents and the Lenders under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any of the Receivables or any sale of any of the Receivables.

 

31.BAIL-IN

 

(a)If any Funding Agent or Lender is a Relevant Financial Institution, each
party acknowledges and accepts that any liability of the Relevant Financial
Institution under this Agreement or any other Transaction Document may be
subject to Bail-in Action by the Relevant Resolution Authority and acknowledges
and accepts to be bound by the effect of:

 

(i)any Bail-in Action in relation to any liability of the Relevant Financial
Institution under this Agreement or any other Transaction Document, including:

 





 

--------------------------------------------------------------------------------

 

-  70  -

(A)a reduction, in whole or in part, of the Bail-in Termination Amount;

 

(B)a conversion, in whole or in part, of the Bail-in Termination Amount into
shares or other instruments of ownership, in which case the Company, the
Contributor and the Master Servicer acknowledge and accept that any such shares
or other instruments of ownership may be issued to or given to it as a result of
the Bail-in Action; and

 

(C)a cancellation of the Bail-in Termination Amount; and

 

(ii)a variation of this Agreement or any other Transaction Document if necessary
to give effect to the Bail-in Action.

 

(b)Definitions. the following terms have the meanings stated below for purposes
of this Section 31:

 

(i)"Bail-in Action" means the exercise of any Write-down and Conversion Power by
the Relevant Resolution Authority for any liability of the Relevant Financial
Institution under this Agreement or any other Transaction Document.

 

(ii)"Bail-in Termination Amount" means any outstanding amount due from the
Relevant Financial Institution under this Agreement or any other Transaction
Document, together with any accrued but unpaid interest on such amounts,
determined according to the Bail-in Action for all liability of the Relevant
Financial Institution under this Agreement or any other Transaction Document
(before any such amount is written down or converted by the Relevant Resolution
Authority).

 

(iii)"Relevant Bail-in Legislation" means any legislation implementing Article
55 of the European Union Bank Recovery and Resolution Directive (Directive
2014/59/EU) adopted in the jurisdiction in which the Relevant Financial
Institution is established.

 

(iv)"Relevant Financial Institution" means a credit institution or investment
firm, or a parent of such an entity or subsidiary of such an entity that is
subject to consolidated supervision with its parent, in each case, established
in any of the current or former member states of the European Union that is
subject to the supervision of its Relevant Resolution Authority.

 

(v)"Relevant Resolution Authority" means any public administrative authority or
any person entrusted with public administrative authority in the jurisdiction in
which the Relevant Financial Institution is established which has the power to
exercise any Write-down and Conversion Powers.

 





 

--------------------------------------------------------------------------------

 

-  71  -

(vi)"Write-down and Conversion Powers" means the write-down and conversion
powers of the Relevant Resolution Authority described in the Relevant Bail-in
Legislation.

 

PART 10
THE PARTIES

 

32.ROLE OF THE COLLATERAL AGENT

 

32.1Authorization and Action

 

(a)Each Secured Party hereby irrevocably appoints and authorizes the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Transaction Documents as are delegated to the
Collateral Agent by the terms hereof and the other Transaction Documents,
together with such powers as are reasonably incidental thereto.  For the
avoidance of doubt, the appointment of Collateral Agent by the Secured Parties
in this clause (a) includes the appointment of the Collateral Agent as
representative (vertegenwoordiger/représentant) of the Secured Parties within
the meaning of Article 5 of the Belgian Act of 15 December 2004 on financial
collateral.

 

(b)Without limiting the foregoing, the Collateral Agent is empowered and
authorized, on behalf of the Secured Parties, to create, hold and administer the
Collateral for the benefit of the Secured Parties under the Security Documents.
For avoidance of doubt, each of the Secured Parties hereby authorizes the
Collateral Agent to execute and deliver the Security Documents and any other
agreements or documents which are required to create Collateral or other
security for and on behalf of the Secured Parties.

 

(c)The Collateral Agent shall not have any duties other than those expressly set
forth in the Transaction Documents, and no implied obligations or liabilities
shall be read into any Transaction Document, or otherwise exist, against the
Collateral Agent.

 

(d)The Collateral Agent does not assume, nor shall it be deemed to have assumed,
any obligation to, or relationship of trust (save as provided in the Transaction
Documents) or agency with, any Transaction Party, the Lenders, the Funding
Agents, the Administrative Agent or any other Secured Party.

 

(e)Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Collateral Agent ever be required to take any
action which exposes the Collateral Agent to personal liability or which is
contrary to any provision of any Transaction Document or applicable Requirements
of Law. Without limiting the generality of the foregoing sentence, the use of
the term "agent" in this Agreement with reference to the Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Requirements of Law. Instead,
such term is used merely as a matter of market custom, and is intended to create
or reflect only an administrative relationship between independent contracting
parties.

 





 

--------------------------------------------------------------------------------

 

-  72  -

32.2Performance Of Obligations

 

(a)If the Master Servicer or the Company fails to perform any of its obligations
under this Agreement or any other Transaction Document, the Collateral Agent may
(but shall not be required to) itself perform, or cause performance of, such
obligation; and the Collateral Agent's costs and expenses reasonably incurred in
connection therewith shall be payable by the Company.

 

(b)The exercise by the Collateral Agent on behalf of the Secured Parties of
their rights under this Agreement shall not release the Master Servicer or the
Company from any of their duties or obligations with respect to any Contracts or
Transaction Documents. None of the Collateral Agent, the Funding Agents, the
Lenders or the Administrative Agent shall have any obligation or liability with
respect to any Transaction Documents or Contracts, nor shall any of them be
obligated to perform the obligations of any Transaction Party thereunder.

 

32.3Liability of Collateral Agent

 

Neither the Collateral Agent nor any of its directors, officers, agents or
employees:

 

(a)shall be liable for any action taken or omitted to be taken by it or them as
Collateral Agent under or in connection with this Agreement (including the
Collateral Agent's servicing, administering or collecting Receivables as Master
Servicer), in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Collateral
Agent may consult with legal counsel (including counsel for the Company, the
Contributor or the Master Servicer), independent certified public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts;

 

(b)makes any warranty or representation to the Administrative Agent, the Funding
Agents, the Lenders or other Secured Party (whether written or oral) and shall
not be responsible to the Administrative Agent, the Funding Agents, the Lenders
or other Secured Party for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement or any
other Transaction Document;

 

(c)shall have any duty to ascertain or to inquire as to whether or not a
Termination Event has occurred and is continuing nor to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement (including in particular whether any instructions of the
Administrative Agent have been authorized by the Majority Lenders) or any other
Transaction Document on the part of any Transaction Party or to inspect the
property (including the books and records) of any Transaction Party;

 

(d)shall be responsible to the Administrative Agent, the Funding Agents, the
Lenders or other Secured Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Transaction Document; and

 





 

--------------------------------------------------------------------------------

 

-  73  -

(e)shall incur any liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it in good faith to be genuine and signed or sent by the proper
party or parties.

 

32.4Indemnification of Collateral Agent

 

(a)Whether or not the transactions contemplated hereby are consummated, each
Lender severally agrees to indemnify the Collateral Agent (to the extent not
reimbursed by the Transaction Parties), rateably based on the Commitment of such
Lender (or, if the Commitments have terminated, rateably according to the
respective Commitment of such Lender immediately prior to such termination),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Collateral Agent, as the case may be, in any way relating to or
arising out of this Agreement or any other Transaction Document or any action
reasonably taken or omitted by the Collateral Agent under this Agreement or any
other Transaction Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Collateral
Agent's gross negligence or willful misconduct; provided,  however, that no
action taken in accordance with the express direction of the Administrative
Agent (acting on the instructions of the Majority Lenders) shall be deemed to
constitute negligence or willful misconduct for purposes of this Section.

 

(b)Without limiting the foregoing, each Lender shall reimburse the Collateral
Agent upon demand for its rateable share of any costs or out-of-pocket expenses
(including attorney's fees) incurred by the Collateral Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Transaction Document, or any document contemplated by or referred to
herein, to the extent that the Collateral Agent is not promptly reimbursed for
such expenses by or on behalf of the Company.

 

(c)The undertaking in this Section shall survive payment on the Final Payout
Date and the resignation or replacement of the Collateral Agent.

 

32.5Delegation of Duties

 

The Collateral Agent may execute any of its duties through agents (including
collection agents), employees or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Collateral Agent shall not be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

 





 

--------------------------------------------------------------------------------

 

-  74  -

32.6Action or Inaction by Collateral Agent

 

The Collateral Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive explicit instructions of the Administrative Agent and assurance of its
indemnification by the Lenders, as it deems appropriate. The Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement or any other Transaction Document in accordance with a
request or at the direction of the Administrative Agent (acting on the
instructions of the Majority Lenders or, if the Transaction Documents expressly
specify that the relevant action requires the consent or direction of all the
Funding Agents, all the Funding Agents), and such request or direction and any
action taken or failure to act pursuant thereto shall be binding upon the
Funding Agents, all Lenders, the Administrative Agent and all other Secured
Parties. The Lenders, the Funding Agents, the Administrative Agent, and the
Collateral Agent agree that unless any action to be taken by the Collateral
Agent under a Transaction Document:

 

(a)specifically requires the explicit instructions of the Administrative Agent;
or

 

(b)specifically provides that it be taken by the Collateral Agent alone or
without any explicit instructions of the Administrative Agent,

 

then the Collateral Agent may (and shall, to the extent required hereunder) take
action based upon the advice or concurrence of the Majority Lenders or, if the
Transaction Documents expressly specify that the relevant action requires the
consent or direction of all the Funding Agents, all the Funding Agents).

 

32.7Notice of Facility Events; Action by Collateral Agent

 

(a)The Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Facility Event or any other default or termination event under
the Transaction Documents, as the case may be, unless the Collateral Agent has
received written notice from the Administrative Agent, a Funding Agent, a
Lender, the Master Servicer or the Company stating that such event has occurred
and describing such termination event or default. If the Collateral Agent
receives such a notice, it shall promptly give notice thereof to the
Administrative Agent.

 

(b)The Collateral Agent shall take such action concerning a Facility Event or
any other matter hereunder as may be directed by the Administrative Agent
(acting on the instructions of the Majority Lenders or, if the Transaction
Documents expressly specify that the relevant action requires the consent or
direction of all the Funding Agents, all the Funding Agents), (subject to the
other provisions of this Section 32, but until the Collateral Agent receives
such directions, the Collateral Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, as the Collateral Agent deems
advisable and in the best interests of the Lenders.

 

32.8Non-Reliance on Collateral Agent and Other Parties

 

(a)The Administrative Agent, the Funding Agents and Lenders expressly
acknowledge that neither the Collateral Agent nor any of its directors,
officers,





 

--------------------------------------------------------------------------------

 

-  75  -

agents or employees has made any representations or warranties to it and that no
act by the Collateral Agent hereafter taken, including any review of the affairs
of the Transaction Parties, shall be deemed to constitute any representation or
warranty by the Collateral Agent.

 

(b)Each Lender and Funding Agent represents and warrants to the Collateral Agent
that, independently and without reliance upon the Collateral Agent, the
Administrative Agent, any other Funding Agent or any other Lender and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of each Transaction Party and the Receivables and its own
decision to enter into this Agreement and to take, or omit, action under any
Transaction Document. Except for items expressly required to be delivered under
any Transaction Document by the Collateral Agent to a Funding Agent, the
Administrative Agent or Lender, the Collateral Agent shall not have any duty or
responsibility to provide any Funding Agent, the Administrative Agent or any
Lender with any information concerning the Transaction Parties or any of their
Affiliates that comes into the possession of the Collateral Agent or any of its
directors, officers, agents, employees, attorneys-in-fact or Affiliates.

 

32.9Successor Collateral Agent

 

(a)The Collateral Agent may, upon at least thirty (30) days' notice to the
Company, the Master Servicer and the Administrative Agent, resign as Collateral
Agent.

 

(b)Except as provided below, such resignation shall not become effective until a
successor Collateral Agent is appointed by the Administrative Agent (acting on
the instructions of the Majority Lenders) and has accepted such appointment.

 

(c)If no successor Collateral Agent shall have been so appointed by the
Administrative Agent (acting on the instructions of the Majority Lenders),
within thirty (30) days after the departing Collateral Agent's giving of notice
of resignation, the departing Collateral Agent may, on behalf of the Majority
Lenders, appoint a successor Collateral Agent, which successor Collateral Agent
shall be either a commercial bank having short-term debt ratings of at least A-1
from S&P and P-1 from Moody's or a Subsidiary of such an institution and (so
long as no Facility Event has occurred and is continuing hereunder) shall be
acceptable to the Company.

 

(d)If no successor Collateral Agent shall have been so appointed by the
Administrative Agent (acting on the instructions of the Majority Lenders) within
sixty (60) days after the departing Collateral Agent's giving of notice of
resignation, the departing Collateral Agent may, on behalf of the Majority
Lenders, appoint a successor Collateral Agent, which successor Collateral Agent
shall be either a commercial bank having short-term debt ratings of at least A-1
from S&P and P-1 from Moody's or a Subsidiary of such an institution or be a
Trust Corporation within the meaning of the Collateral Agent Act 1925.

 

(e)Upon such acceptance of its appointment as Collateral Agent hereunder by a
successor Collateral Agent, such successor Collateral Agent shall succeed to





 

--------------------------------------------------------------------------------

 

-  76  -

and become vested with all the rights and duties of the retiring Collateral
Agent, and the retiring Collateral Agent shall be discharged from any further
duties and obligations under the Transaction Documents.

 

(f)After any retiring Collateral Agent's resignation hereunder, the provisions
of Section 2.01 of the Servicing Agreement and Section 14,  Section 36.12 and
this Section 32 of this Agreement shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Collateral Agent.

 

32.10Collateral Agent as joint and several creditor

 

(a)Each party agrees that the Collateral Agent:

 

(i)will be the joint and several creditor (together with the Lenders) of each
and every obligation of the Company towards the Lenders under this Agreement;
and

 

(ii)will have its own independent right to demand performance by the Company of
those obligations.

 

(b)Discharge by the Company of any obligation owed by it to the Collateral Agent
and the Lenders shall, to the same extent, discharge the corresponding
obligation owing to the other.

 

(c)Without limiting or affecting the Collateral Agent's rights against the
Company (whether under this paragraph or under any other provision of the
Transaction Documents), the Collateral Agent agrees with the Lenders (on a
several and divided basis) that, subject to Section 32.10(d), it will not
exercise its rights as a joint and several creditor except with the consent of
the Administrative Agent (acting on the instructions of the Majority Lenders).

 

(d)Nothing in Section 32.10(c) shall in any way limit the Collateral Agent's
right to act in the protection and preservation of rights under or to enforce
any Security Document as contemplated by this Agreement and/or the relevant
Security Document (or to do any act reasonably incidental to any of the above).

 

33.ROLE OF EACH FUNDING AGENT

 

33.1Authorization and Action

 

(a)Each of the Lenders hereby appoints and authorizes its Funding Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Transaction Documents as are delegated to each Funding
Agent by the terms hereof and the other Transaction Documents, together with
such powers as are reasonably incidental thereto.

 

(b)No Funding Agent shall have any duties other than those expressly set forth
in the Transaction Documents, and no implied obligations or liabilities shall be
read into any Transaction Document, or otherwise exist, against any Funding
Agent.

 





 

--------------------------------------------------------------------------------

 

-  77  -

(c)No Funding Agent has assumed, nor shall it be deemed to have assumed, any
obligation to, or relationship of trust or agency with any Transaction Party or
Lender except as otherwise expressly agreed by such Funding Agent.

 

(d)Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall any Funding Agent ever be required to take any
action which exposes such Funding Agent to personal liability or which is
contrary to any provision of any Transaction Document or applicable Requirements
of Law.

 

33.2Funding Agent's Reliance, etc.

 

Neither any Funding Agent nor its respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as Funding Agent under or in connection with this Agreement or the other
Transaction Documents in the absence of its or their own negligence or willful
misconduct. Without limiting the generality of the foregoing, each Funding
Agent:

 

(a)may consult with legal counsel (including counsel for the Collateral Agent,
the Company, the Master Servicer or the Contributor), independent certified
public accountants and other experts selected by them and shall not be liable
for any action taken or omitted to be taken in good faith by it in accordance
with the advice of such counsel, accountants or experts;

 

(b)makes no warranty or representation to any Lender (whether written or oral)
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or any other Transaction Document;

 

(c)shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Transaction Document on the part of any Transaction Party or any other
Person, or to inspect the property (including the books and records) of any
Transaction Party;

 

(d)shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Transaction Documents or any other instrument or document furnished
pursuant hereto; and

 

(e)shall incur no liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by them to be genuine and signed or sent by the proper party or
parties.

 

33.3Funding Agent and Affiliates

 

(a)In the event that any Funding Agent is a Lender, with respect to any Loan or
interests therein owned by it, it shall have the same rights and powers under
this





 

--------------------------------------------------------------------------------

 

-  78  -

Agreement as any Lender and may exercise the same as though it was not a Funding
Agent.

 

(b)Each Funding Agent and any of its Affiliates may generally engage in any kind
of business with any Transaction Party or the Company, any of their respective
Affiliates and any Person who may do business with or own securities of any
Transaction Party or the Company or any of their respective Affiliates, all as
if such Funding Agent were not a Funding Agent and without any duty to account
therefor to any Lenders.

 

33.4Indemnification of Funding Agent

 

Each Lender agrees to indemnify its Funding Agent (to the extent not reimbursed
by the Transaction Parties), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Funding Agent in any way relating to
or arising out of this Agreement or any other Transaction Document or any action
taken or omitted by such Funding Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from its Funding Agent's
negligence or willful misconduct.

 

33.5Delegation of Duties

 

Each Funding Agent may execute any of its duties through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Funding Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

33.6Action or Inaction by Funding Agent

 

(a)Each Funding Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless they shall first
receive such advice or concurrence of the Lender in its Lender Group and
assurance of its indemnification by the Lender in its Lender Group, as it deems
appropriate.

 

(b)Each Funding Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Transaction Document
in accordance with a request or at the direction of the Lender in its Lender
Group and such request or direction and any action taken or failure to act
pursuant thereto shall be binding upon such Lender.

 

33.7Notice of Facility Events

 

(a)No Funding Agent shall be deemed to have knowledge or notice of the
occurrence of any Facility Event or any other default or termination event under
the Transaction Documents unless such Funding Agent has received notice from the
Collateral Agent, any other Funding Agent, the Administrative Agent, any Lender,
the Master Servicer or the Company stating that such event has occurred
hereunder or thereunder and describing such termination event or default.

 





 

--------------------------------------------------------------------------------

 

-  79  -

(b)If a Funding Agent receives such a notice, it shall promptly give notice
thereof to the Lender in its Lender Group and to the Administrative Agent and
the Collateral Agent (but only if such notice received by such Funding Agent was
not sent to the Administrative Agent and the Collateral Agent).

 

(c)Each Funding Agent may take such action concerning a Facility Event as may be
directed by the Lender in its Lender Group (subject to the other provisions of
this Section 33) but until such Funding Agent receives such directions, such
Funding Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, as such Funding Agent deems advisable.

 

33.8Non-Reliance on Funding Agent Other Parties

 

(a)Except to the extent otherwise agreed to in writing between a Lender and its
Funding Agent, each Lender expressly acknowledges that neither its Funding Agent
nor any of its Funding Agent's directors, officers, agents or employees has made
any representations or warranties to it and that no act by such Funding Agent
hereafter taken, including any review of the affairs of the Transaction Parties,
shall be deemed to constitute any representation or warranty by such Funding
Agent.

 

(b)Each Lender represents and warrants to its Funding Agent that, independently
and without reliance upon such Funding Agent, the Collateral Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
it has made and will continue to make its own appraisal of and investigation
into the business, operations, property, prospects, financial and other
conditions and creditworthiness of the Transaction Parties and the Receivables
and its own decision to enter into this Agreement and to take, or omit, action
under any Transaction Document. Except for items expressly required to be
delivered under any Transaction Document by a Funding Agent to the Lender in its
Lender Group, the Collateral Agent, the Administrative Agent, any other Lender
or any other Funding Agent, no Funding Agent shall have any duty or
responsibility to provide its Lender, the Collateral Agent, the Administrative
Agent, any other Lender or any other Funding Agent, with any information
concerning the Transaction Parties or any of their Affiliates that comes into
the possession of such Funding Agent or any of its directors, officers, agents,
employees, attorneys in- fact or Affiliates.

 

33.9Successor Funding Agent

 

(a)Each Funding Agent may, upon at least thirty (30) days notice to the
Collateral Agent, the Company, the Master Servicer, the Administrative Agent and
its Lender resign as a Funding Agent.

 

(b)Such resignation shall not become effective until a successor Funding Agent
is appointed in the manner prescribed by the relevant Program Support Agreements
or, in the absence of any provisions in such Program Support Agreements
providing for the appointment of a successor Funding Agent, until a successor
Funding Agent is appointed by the Lender in its Lender Group and such successor
Funding Agent has accepted such appointment.

 





 

--------------------------------------------------------------------------------

 

-  80  -

(c)If no successor Funding Agent shall have been so appointed within thirty (30)
days after the departing Funding Agent's giving of notice of resignation, then
the departing Funding Agent may, on behalf of its Lender, appoint a successor
Funding Agent, which successor Funding Agent shall be either a commercial bank
having short-term debt ratings of at least A-1 from S&P and P-1 from Moody's or
an Affiliate of such an institution.

 

(d)Upon such acceptance of its appointment as Funding Agent hereunder by a
successor Funding Agent, such successor Funding Agent shall succeed to and
become vested with all the rights and duties of the retiring Funding Agent
(including the provisions of Section 33.9(b)), and the retiring Funding Agent
shall be discharged from any further duties and obligations under the
Transaction Documents.

 

(e)After a Funding Agent's resignation hereunder, the provisions of Section 12,
 Section 36.12 and this Section 33.9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was a Funding Agent.

 

33.10Reliance on Funding Agent

 

Unless otherwise advised in writing by any Funding Agent or by any Lender, each
party to this Agreement may assume that:

 

(a)each Funding Agent is acting for the benefit and on behalf of the Lender in
its Lender Group as well as for the benefit of each assignee or other transferee
from any such Person; and

 

(b)each action taken by a Funding Agent has been duly authorized and approved by
all necessary action on the part of the Lender in its Lender Group.

 

34.ROLE OF THE ADMINISTRATIVE AGENT

 

34.1Authorization and Action

 

(a)Each of the Lenders and the Funding Agents hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Transaction Documents as are
delegated to the Administrative Agent by the terms hereof and the other
Transaction Documents, together with such powers as are reasonably incidental
thereto.

 

(b)The Administrative Agent shall not have any duties other than those expressly
set forth in the Transaction Documents, and no implied obligations or
liabilities shall be read into any Transaction Document, or otherwise exist,
against the Administrative Agent.

 

(c)The Administrative Agent does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with any
Transaction Party, Funding Agent or Lender except as otherwise expressly agreed
by the Administrative Agent.

 





 

--------------------------------------------------------------------------------

 

-  81  -

(d)Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or applicable
Requirements of Law.

 

34.2Administrative Agent's Reliance, Etc.

 

Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them as the Administrative Agent under or in connection with this Agreement or
the other Transaction Documents in the absence of its or their own negligence or
willful misconduct. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)may consult with legal counsel (including counsel for the Collateral Agent,
the Company, the Master Servicer or the Contributor), independent certified
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts;

 

(b)makes no warranty or representation to any Lender, the Collateral Agent or
any Funding Agent (whether written or oral) and shall not be responsible to any
Lender, the Collateral Agent or any Funding Agent for any statements, warranties
or representations (whether written or oral) made in or in connection with this
Agreement or any other Transaction Document;

 

(c)shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Transaction Document on the part of any Transaction Party or any other
Person, or to inspect the property (including the books and records) of any
Transaction Party;

 

(d)shall not be responsible to any Lender, the Collateral Agent or any Funding
Agent for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Transaction Documents or any
other instrument or document furnished pursuant hereto; and

 

(e)shall incur no liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.

 

34.3Administrative Agent and Affiliates

 

With respect to any Loan or interests therein owned by it, the Administrative
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent. The
Administrative Agent and any of its Affiliates may generally engage in any kind
of business with any Transaction Party or the Company, any of their respective
Affiliates and any Person who may do business with or own securities of any
Transaction Party or the Company





 

--------------------------------------------------------------------------------

 

-  82  -

or any of their respective Affiliates, all as if the Administrative Agent were
not the Administrative Agent and without any duty to account therefor to any
Lenders.

 

34.4Indemnification of Administrative Agent

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Transaction Parties), ratably according to its Pro Rata Share,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any other Transaction Document or any action taken or omitted by
the Administrative Agent under this Agreement or any other Transaction Document;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent's negligence
or willful misconduct.

 

34.5Delegation of Duties

 

The Administrative Agent may execute any of its duties through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

34.6Action or Inaction by Administrative Agent

 

(a)The Administrative Agent shall in all cases be fully justified in failing or
refusing to take action under any Transaction Document unless it shall first
receive such advice or concurrence of the Lenders and assurance of its
indemnification by the Lenders, as it deems appropriate.

 

(b)The Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement or any other Transaction
Document in accordance with a request or at the direction of the Majority
Lenders or, if the Transaction Documents expressly specify that the relevant
action requires the consent or direction of all the Funding Agents, all the
Funding Agents and such request or direction and any action taken or failure to
act pursuant thereto shall be binding upon all Lenders and the Funding Agents.

 

34.7Notice of Facility Events

 

(a)The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Facility Event or any other default or termination event
under the Transaction Documents unless the Administrative Agent has received
notice from the Collateral Agent, any Funding Agent, any Lender, the Master
Servicer or the Company stating that such event has occurred and describing such
termination event or default.

 

(b)If the Administrative Agent receives such a notice, it shall promptly give
notice thereof to the Funding Agents, the Lenders and to the Collateral Agent
(but only





 

--------------------------------------------------------------------------------

 

-  83  -

if such notice received by the Administrative Agent was not sent to such
Persons).

 

(c)The Administrative Agent may take such action concerning a Facility Event or
any other matter hereunder as may be directed by the Majority Lenders or, if the
Transaction Documents expressly specify that the relevant action requires the
consent or direction of all the Funding Agents, all the Funding Agents (subject
to the other provisions of this Section 34 but until the Administrative Agent
receives such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrative Agent deems advisable.

 

34.8Non-Reliance on Administrative Agent Other Parties

 

(a)Each Lender and Funding Agent expressly acknowledges that neither the
Administrative Agent nor any of the Administrative Agent's directors, officers,
agents or employees has made any representations or warranties to it and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Transaction Parties, shall be deemed to constitute any
representation or warranty by the Administrative Agent.

 

(b)Each Lender and Funding Agent represents and warrants to the Administrative
Agent that, independently and without reliance upon the Administrative Agent,
the Collateral Agent, any other Funding Agent or any other Lender and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Transaction Parties and the Receivables and its own
decision to enter into this Agreement and to take, or omit, action under any
Transaction Document. Except for items expressly required to be delivered under
any Transaction Document by the Administrative Agent to any Lender, any Funding
Agent, or the Collateral Agent, the Administrative Agent shall not have any duty
or responsibility to provide any Funding Agent, any Lender or the Collateral
Agent with any information concerning the Transaction Parties or any of their
Affiliates that comes into the possession of the Administrative Agent or any of
its directors, officers, agents, employees, attorneys in- fact or Affiliates.

 

34.9Successor Administrative Agent

 

(a)The Administrative Agent may, upon at least thirty (30) days notice to the
Collateral Agent, the Company, the Master Servicer, the Funding Agents and the
Lenders resign as Administrative Agent.

 

(b)Such resignation shall not become effective until a successor Administrative
Agent is appointed by the Lenders and has accepted such appointment.

 

(c)If no successor Administrative Agent shall have been so appointed within
thirty (30) days after the departing Administrative Agent 's giving of notice of
resignation, then the departing Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which successor





 

--------------------------------------------------------------------------------

 

-  84  -

Administrative Agent shall be either a commercial bank having short-term debt
ratings of at least A-1 from S&P and P-1 from Moody's or an Affiliate of such an
institution.

 

(d)Upon such acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from any further duties and obligations under the Transaction Documents.

 

(e)After the Administrative Agent's resignation hereunder, the provisions of
Section 12,  Section 36.12  and this Section 34.9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent.

 

34.10Reliance on Administrative Agent

 

Unless otherwise advised in writing by the Administrative Agent, each party to
this Agreement may assume that:

 

(a)the Administrative Agent is acting for the benefit and on behalf of each of
the Lenders and Funding Agents, as well as for the benefit of each assignee or
other transferee from any such Person; and

 

(b)each action taken by the Administrative Agent has been duly authorized and
approved by all necessary action on the part of the Lenders or the Funding
Agents (as applicable).

 

34.11Reports

 

The Administrative Agent shall provide to the Collateral Agent any Monthly
Settlement Reports and Daily Reports received pursuant to this Agreement
reasonably promptly following a request by the Collateral Agent for any such any
such Monthly Settlement Reports or Daily Reports.

 

34.12Consent to Scope of Audit

 

Each Lender, by becoming a party to this Agreement, authorizes the
Administrative Agent:

 

(a)to execute on its behalf a letter agreement with respect to the limited
engagement of, and consenting to the Scope of Audit to be performed by, a firm
of nationally recognized independent public accountants acceptable to such the
Administrative Agent in connection with the transactions contemplated by the
Transaction Documents; and

 

(b)to approve additional audit procedures.

 





 

--------------------------------------------------------------------------------

 

-  85  -

PART 11
ADMINISTRATION

 

35.PAYMENTS AND COMPUTATIONS, ETC.

 

35.1Payments

 

(a)All amounts to be paid by the Company (or the Administrative Agent on its
behalf) to the Collateral Agent, the Administrative Agent, any Lender or any
Facility Indemnified Party hereunder shall be paid no later than 2:00 p.m.
(London time) on the day when due in immediately available funds (without
counterclaim, set-off, deduction, defense, abatement, suspension or deferment)
to the account of the Administrative Agent.  All amounts to be deposited by the
Company or the Administrative Agent into any Company Concentration Account or
any other account shall be deposited in immediately available funds no later
than 12:30 p.m. (London time) on the date when due.

 

(b)The Company (or the Administrative Agent on its behalf) shall, to the extent
permitted by Requirements of Law, pay interest on any amount not paid or
deposited by it when due hereunder (after as well as before judgment), at an
interest rate per annum equal to the Default Interest Rate, payable on demand.

 

(c)All computations of Interest, Fees, and other amounts hereunder shall be made
on the basis of a year of 365 days (or 366, as applicable) in the case of
Sterling amounts and 360 days in the case of U.S. Dollar and Euro amounts, for
the actual number of days (including the first but excluding the date of
payment) elapsed.

 

(d)Whenever any payment or deposit to be made hereunder shall be due on a day
other than a Funding Business Day, such payment or deposit shall be made on the
next succeeding Funding Business Day and such extension of time shall be
included in the computation of such payment or deposit.

 

(e)Any computations by the Administrative Agent or a Funding Agent of amounts
payable by the Company hereunder shall be binding upon the Company absent
manifest error.

 

(f)All payments of principal and Interest in respect of any Loan shall be made
in the same Approved Currency as the Approved Currency in which such Loan is
denominated. All other payments to be made by the Company (or the Administrative
Agent on its behalf) hereunder shall be made in accordance with the provision of
this Agreement.

 

(g)The Administrative Agent shall remit in like funds to each Lender (or its
Funding Agent) its applicable pro rata share (based on the amount each such
Lender's Principal Balance of Loans represents of the Principal Balance of all
Loans of each such payment received by the Administrative Agent for the account
of the Lenders.

 





 

--------------------------------------------------------------------------------

 

-  86  -

35.2Conversion of Currencies

 

(a)To the extent practicable, the Company (or the Master Servicer or the
Collateral Agent, as applicable, acting on its behalf) shall apply funds in the
Company Concentration Account denominated in a currency to the payment of
amounts in the same currency.

 

(b)On any Settlement Date, in applying funds in accordance with the order of
priority set forth in the Pre-Enforcement Priority of Payments or the
Post-Enforcement Priority of Payments, as applicable, to the extent that an
amount payable in accordance with such order of priority in an Approved Currency
exceeds the amount of funds in the Company Concentration Account denominated in
that Approved Currency (an "Approved Currency Shortfall") and funds denominated
in any other Approved Currency are available in the Company Concentration
Account prior to making payment of any amounts ranking lower in such order of
priority, then the Company (or the Master Servicer or the Collateral Agent, as
applicable, acting on its behalf) shall instruct the Company Account Bank to
convert such other funds into the currency of the Approved Currency Shortfall
and the Company (or the Master Servicer or the Collateral Agent, as applicable,
acting on its behalf) shall apply such converted funds in payment of the amounts
comprising the Approved Currency Shortfall.

 

(c)Whenever any computation or calculation hereunder requires the aggregation of
amounts denominated in more than one Approved Currency, all amounts that are
denominated in a Local Currency shall be converted to Euro using the Spot Rate
as at the date immediately preceding the date of such calculation.

 

(d)The Master Servicer shall provide instructions to the Company and the
Collateral Agent with respect to conversion of funds from one currency into
another currency and the Company and the Collateral Agent are each hereby
authorized, to the extent it is required to convert funds in one currency into
funds in another currency in order to make any payment or distribution, to
convert such funds at the Spot Rate.

 

35.3Redenomination of Local Currencies

 

Each obligation of any party to this Agreement to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU Legislation).
If, in relation to the currency of any such member state, the basis of accrual
of interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London Interbank Market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Payment Period.

 





 

--------------------------------------------------------------------------------

 

-  87  -

Without prejudice and in addition to any method of conversion or rounding
prescribed by any EMU Legislation and:

 

(a)without limiting the liability of the Company for any amount due under this
Agreement or any other Transaction Document; and

 

(b)without increasing any Commitment of any Lender,

 

all references in this Agreement or any other Transaction Document to minimum
amounts (or integral multiples thereof) denominated in the national currency
unit of any member state of the European Union that adopts the Euro as its
lawful currency after the date hereof shall, immediately upon such adoption, be
replaced by references to such minimum amounts (or integral multiples thereof)
as shall be specified herein with respect to Borrowings denominated in Euro.

 

Each provision of this Agreement and the other Transaction Documents shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

36.MISCELLANEOUS

 

36.1Liability of the Company

 

Except as set forth below in Section 36.2, the Company shall be liable for all
obligations, covenants, representations and warranties of the Company arising
under or related to this Agreement or any other Transaction Document. Except as
provided in the preceding sentence and otherwise herein, the Company shall be
liable only to the extent of the obligations specifically undertaken by it in
its capacity as Company hereunder.  Notwithstanding any other provision hereof
or of any Agreement, the sole remedy of the Collateral Agent (in its individual
capacity or as Collateral Agent), the Lenders, the other Secured Parties or any
other Person in respect of any obligation, covenant, representation, warranty or
agreement of the Company under or related to this Agreement or any other
Transaction Document shall be against the assets of the Company, subject to the
payment priorities contained herein. Neither the Collateral Agent, the Lenders,
the other Secured Parties nor any other Person shall have any claim against the
Company to the extent that the Company's assets are insufficient to meet such
obligations, covenant, representation, warranty or agreement (the difference
being referred to herein as a "Shortfall") and all claims in respect of the
Shortfall shall be extinguished.

 

36.2Limitation on Liability of the Company

 

Subject to Sections 36.1 and 36.11, neither the Company nor any of their
respective managers or officers or employees or agents shall be under any
liability to the Collateral Agent, the Lenders, the other Secured Parties or any
other Person for any action taken or for refraining from the taking of any
action pursuant to this Agreement or any other Transaction Document whether or
not such action or inaction arises from express or implied duties under any
Transaction Document; provided, however, that this provision shall not protect
the Company against any liability which would otherwise be





 

--------------------------------------------------------------------------------

 

-  88  -

imposed by reason of willful misconduct, bad faith or gross negligence in the
performance of any duties or by reason of reckless disregard of any obligations
and duties hereunder.

 

36.3Merger or Consolidation of, or Assumption of the Obligations of, Huntsman
International or the Company

 

(a)Huntsman International shall not consolidate with or merge into any other
corporation or convey, transfer or dispose of its properties and assets
(including in the case of Huntsman International its consolidated Subsidiaries
as property and assets) substantially as an entirety to any Person, or engage in
any corporate restructuring or reorganization, or liquidate or dissolve unless:

 

(i)the business entity formed by such consolidation or into which Huntsman
International is merged or the Person which acquires by conveyance, transfer or
disposition of the properties and assets of Huntsman International substantially
as an entirety, if Huntsman International is not the surviving entity, shall
expressly assume, by an agreement hereto, executed and delivered to the
Collateral Agent, the Funding Agents and the Administrative Agent, in form and
substance reasonably satisfactory to the Collateral Agent, the Funding Agents
and the Administrative Agent, the performance of every covenant and obligation
of Huntsman International under the Transaction Documents;

 

(ii)Huntsman International has delivered to the Collateral Agent, the Funding
Agents and the Administrative Agent a Certificate of a Responsible Officer and
an Opinion of Counsel (which, as to factual matters, may be based on a
certificate by Huntsman International) each stating that such consolidation,
merger, restructuring, reorganization, conveyance, transfer or disposition or
engagement in any corporate restructuring or reorganization and such
supplemental agreement comply with this Section 36.3, that such agreement is a
valid and binding obligation of such surviving entity enforceable against such
surviving entity in accordance with its terms, except as such enforceability may
be limited by Applicable Insolvency Laws and except as such enforceability may
be limited by general principles of equity (whether considered in a suit at law
or in equity), and that all conditions precedent herein provided for relating to
such transaction have been complied with; and

 

(iii)the Company shall have delivered to the Collateral Agent, the Funding
Agents and the Administrative Agent a Tax Opinion, dated the date of such
consolidation, merger, restructuring, reorganization, conveyance or transfer,
with respect thereto.

 

(b)The obligations of the Company hereunder shall not be assigned nor shall any
Person succeed to the obligations of the Company hereunder.

 

(c)Notwithstanding satisfaction of the conditions set forth in this Section 36.3
or the conditions set forth in Section 5.01 of the Servicing Agreement and
Section 6.11 (or any corresponding Section) of the Origination Agreements, the





 

--------------------------------------------------------------------------------

 

-  89  -

occurrence of any such event set forth in such Sections shall require the
delivery to the Administrative Agent of the prior written consent of each
Funding Agent, such consent not to be unreasonably withheld; provided, however,
that if such event is a merger, consolidation, restructuring or reorganization
between Affiliates of Huntsman International and the relevant Transaction Party
is the surviving entity, then the prior written consent of the Funding Agents
shall not be required.

 

36.4Protection of Right, Title and Interest to Collateral

 

The Company (or the Master Servicer on behalf of the Company) shall cause this
Agreement, the Servicing Agreement and any other relevant Transaction Document,
all amendments thereto and/or all financing statements and continuation
statements and any other necessary documents covering the Collateral Agent's
right, title and interest to the Collateral to be promptly recorded, registered
and filed, and at all times to be kept recorded, registered and filed, all in
such manner and in such places as may be required by law fully to preserve and
protect the right, title and interest of the Collateral Agent hereunder to all
property comprising the Collateral. The Company (or the Master Servicer on
behalf of the Company) shall deliver to the Collateral Agent copies of, or
filing receipts and acknowledgment copies for, any document recorded, registered
or filed as provided above, as soon as available following such recording,
registration or filing. In the event that the Master Servicer fails to file such
financing or continuation statements and the Collateral Agent has received an
Opinion of Counsel, at the expense of the Company, that such filing is necessary
to fully preserve and to protect the Collateral Agent's right, title and
interest in any Collateral, then the Collateral Agent shall have the right to
file the same on behalf of the Master Servicer, the Company and the Collateral
Agent shall be reimbursed and indemnified by the Company for making such filing.
The Company shall cooperate fully with the Master Servicer in connection with
the obligations set forth above and will execute any and all documents
reasonably required to fulfill the intent of this Section 36.4.

 

36.5Effectiveness

 

This Agreement shall be binding on the parties hereto with effect as at the date
hereof.

 

36.6Further Assurances

 

(a)Each of the Company, the Master Servicer and the Collateral Agent agrees,
from time to time, to do and perform any and all acts and to execute any and all
further instruments required or reasonably requested by the Administrative Agent
or the Funding Agents more fully to give effect to the purposes of this
Agreement and the other Transaction Documents, the grant of security interest in
the Collateral and the making of the loans hereunder, including, in the case of
the Company and the Master Servicer, the execution of any financing or
registration statements or similar documents or notices or continuation
statements relating to the Collateral for filing or registration under the
provisions of the relevant UCC or similar legislation of any applicable
jurisdiction; provided that, in the case of the Collateral Agent, the Collateral
Agent shall have received reasonable assurance in writing of adequate
reimbursement and indemnity in connection with taking such action before the
Collateral Agent shall be required to take any such action.

 





 

--------------------------------------------------------------------------------

 

-  90  -

(b)If any Person or Group outside the Huntsman Group or the Parent Company or
any of its subsidiaries is or becomes the direct Beneficial Owner of more than
35% of the then outstanding voting capital stock of Huntsman International and
as a result of such Beneficial Ownership any of the Administrative Agent, the
Funding Agents or the Lenders needs to complete "know your customer" or similar
checks or other similar processes in respect of such Person or Group,
notwithstanding any other provision of the Transaction Documents,
Huntsman  International agree to do and perform any and all acts, to provide all
information and to execute any and all further instruments required or
reasonably requested by the Administrative Agent or the Funding Agents to allow
the Administrative Agent, the Funding Agents or the Lenders to complete their
"know your customer" or similar checks or processes in respect of such Person or
Group to its satisfaction.

 

36.7Power of Attorney

 

The Company authorizes the Collateral Agent, and hereby irrevocably appoints the
Collateral Agent, as its agent and attorney in fact coupled with an interest,
with full power of substitution and with full authority in place of the Company,
to take any and all steps in the Company’s name and on behalf of the Company,
that are necessary or desirable, in the determination of the Collateral Agent to
collect amounts due under the Receivables and the other Receivable Assets,
including: (a) endorsing the Company’s name on checks and other instruments
representing Collections of Receivables and the other Receivable Assets and
enforcing the Receivable Assets; (b) taking any of the actions provided for
under Section 7.03 of the Contribution Agreement (or the corresponding
provisions of any Origination Agreement); and (c) enforcing the Receivables and
the other Receivable Assets, including to ask, demand, collect, sue for,
recover, compromise, receive and give aquittance and receipts for moneys due and
to become due under or in connection with therewith and to file any claims or
take any action or institute any proceedings that the Collateral Agent (or any
designee thereof) may deemed to be necessary or desirable for the collection
thereof or to enforce compliance with the other terms and conditions of, or to
perform any obligations or enforce any rights of the Company in respect of, the
Receivables and the other Receivable Assets.  The rights under this Section 36.7
shall not be exercisable with respect to the Company unless an Originator
Termination Event has occurred and is continuing with respect to a relevant
Originator (and then only to Receivables originated by such Originator) or a
Program Termination Event as set forth in Section 7.02(a) of the Contribution
Agreement or a Termination Event has occurred and is continuing.

 

36.8Certain Information

 

The Master Servicer and the Company shall promptly provide to the Collateral
Agent such information in computer tape, hard copy or other form regarding the
Receivables or other Collateral as the Collateral Agent may reasonably determine
to be necessary to perform its obligations hereunder.

 

The parties hereto hereby agree that the Lenders and Funding Agents may disclose
this Agreement, the other Transaction Documents and other information relating
thereto to  any rating agency rating the commercial paper notes issued by or on
behalf of a Lender and any other credit rating agency registered with the U.S.
Securities Exchange





 

--------------------------------------------------------------------------------

 

-  91  -

Commission who provides any Lender or Funding Agent with a certificate in
accordance with paragraph (e) of Rule 17g-5 of the U.S. Securities Exchange Act
of 1934 ("Rule 17g-5") and who wishes to view such documents or information
solely for the purposes of determining or monitoring credit ratings in
accordance with Rule 17g-5; provided that such  other credit rating agency
agrees in writing (which includes any click-through confidentiality provision
for website access)  to keep such information confidential.

 

36.9Third-Party Beneficiaries

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns. Except as provided
in this Section 36.9 or to the extent provided in relation to any Facility
Indemnified Parties, no other Person will have any right or obligation
hereunder.

 

36.10Merger and Integration

 

Except as specifically stated otherwise herein, this Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement and
the Servicing Agreement. This Agreement and the Servicing Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

 

36.11Responsible Officer Certificates; No Recourse

 

Any certificate executed and delivered by a Responsible Officer of the Master
Servicer, the Company or the Collateral Agent pursuant to the terms of the
Transaction Documents shall be executed by such Responsible Officer not in an
individual capacity but solely in his or her capacity as an officer of the
Company or the Collateral Agent, as applicable, and such Responsible Officer
will not be subject to personal liability as to matters contained in the
certificate.  A manager, officer, employee or shareholder, as such, of the
Company shall not have liability for any obligation of the Company hereunder or
under any Transaction Document or for any claim based on, in respect of, or by
reason of, any Transaction Document.

 

36.12Costs and Expenses

 

The Company agrees to pay all reasonable fees and out of pocket costs and
expenses of the Collateral Agent, the Liquidation Servicer, the Administrative
Agent, each Funding Agent and each Lender (including reasonable fees and
disbursements of counsel to the Collateral Agent, the Liquidation Servicer, the
Administrative Agent, each Funding Agent and each Lender) in connection with (i)
the preparation, execution and delivery of this Agreement and the other
Transaction Documents and amendments or waivers of any such documents, (ii) the
reasonable enforcement by the Collateral Agent, the Administrative Agent, any
Funding Agent or any Lender of the obligations and liabilities of the Company
and the Master Servicer under this Agreement, the other Transaction Documents or
any related document, (iii) any restructuring or workout of this Agreement or
any related document and (iv) any inspection of the Company's and/or the Master
Servicer's offices, properties, books and records and any discussions with the
officers, employees and the Independent Public Accountants of the Company or the
Master Servicer; provided, however, that  in respect of payments of out-of-





 

--------------------------------------------------------------------------------

 

-  92  -

pocket costs and expenses incurred pursuant to clause (iv) above, the Company
agrees to pay such out-of-pocket costs and expenses (a) in connection with one
inspection conducted once every calendar year prior to the occurrence of a
Termination Event or a Master Servicer Default; provided,  however, that such
annual inspection with respect to a Funding Agent shall not exceed $30,000; and
(b) in connection with any inspection conducted following the occurrence and
during the continuance of a Termination Event or a Master Servicer Default.

 

36.13No Waiver; Cumulative Remedies

 

No failure to exercise and no delay in exercising, on the part of the Collateral
Agent, the Administrative Agent, any Funding Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided by law.

 

36.14Amendments

 

This Agreement may be amended in writing from time to time by the Master
Servicer, the Company, the Administrative Agent and the Collateral Agent with
the written consent of the Majority Lenders for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement; provided, however, that no such amendment shall, unless signed
or consented to in writing by all Lenders, (i) extend the time for payment, or
reduce the amount, of any amount of money payable to or for the account of any
Lender under any provision of this Agreement, extend the Commitment Termination
Date, (ii) subject any Lender to any additional obligation (including, any
change in the determination of any amount payable by any Lender) or (iii) change
the Pro Rata Shares or the Aggregate Commitment or the percentage of Lenders or
Principal Balance of Loans which shall be required for any action under this
Section or any other provision of this Agreement or any other Transaction
Document.

 

36.15Severability

 

If any provision hereof is void or unenforceable in any jurisdiction, such
status shall not affect the validity or enforceability of (i) such provision in
any other jurisdiction or (ii) any other provision hereof in such or any other
jurisdiction.

 

36.16Notices

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
(i) delivered by hand, (ii) upon the earlier of actual receipt or physical
delivery attempt, if deposited in the mail, postage prepaid or sent by
recognized courier service, or, (iii) in the case of telecopy, when received, in
each case addressed to the address set forth below, in case of the Company, the
Master Servicer, the Administrative Agent and the Collateral Agent, or, in the
case of any Funding Agent or Lender, at their addresses set forth on Schedule 1
or, if applicable, Attachment 1 to any Commitment Transfer Agreement,





 

--------------------------------------------------------------------------------

 

-  93  -

or at such other address or facsimile number as shall be designated by such
party in a written notice to the other parties hereto.

 

The Company:

 

Huntsman Receivables Finance LLC
c/o Huntsman International LLC
10003 Woodloch Forest Drive
The Woodlands, TX 77380
Attention: Office of General Counsel
Telephone No.: 1 (281) 719-6000
Facsimile No.: 1 (281) 719-4620
with a copy to the Master Servicer

 

The Master Servicer:

 

Vantico Group S.à r.l.
180, route de Longwy, L-1940 Luxembourg
R.C.S. Luxembourg B 72.960
Attention:  Frank Van Opstal
Phone Number:  + 32 2 758 9656
Facsimile Number:  + 32 2 758 9186

 

The Collateral Agent or Administrative Agent:

 

Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention: Charles Siew
Telephone No.: +1-(212) 412 6736

Email: ASGReports@barcap.com, ASGOperations@barcap.com, w/ cc: to
Charles.siew@barclays.com, sean.white2@barclays.com

 

Notices, requests and demands hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Master
Servicer, the Administrative Agent, the Funding Agents and the Collateral
Agent.  The Master Servicer, the Administrative Agent, the Funding Agents and
the Collateral Agent may, each in its discretion, agree to accept notices,
requests and demands to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Notwithstanding the foregoing,
the parties hereto agree that the Daily Reports delivered pursuant to Section
20.1 may be delivered by electronic communications.

 

36.17Successors and Assigns

 

(a)This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

(b)Any Lender may at any time assign to one or more Eligible Assignees (any such
assignee shall be referred to herein as "Acquiring Lender") all or a portion of





 

--------------------------------------------------------------------------------

 

-  94  -

its interests, rights and obligations under this Agreement and the Transaction
Documents; provided,  however, that:

 

(i)the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Commitment Transfer Agreement with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than €10,000,000 (or, if less, the entire remaining amount of such
Lender's Commitment);

 

(ii)the parties to each such assignment shall execute and deliver to the
Administrative Agent and the related Funding Agent a Commitment Transfer
Agreement, substantially in the form of Schedule 5, together with, in the case
of any assignment to a Person other than an Eligible Assignee (excluding clause
(B) of the definition thereof), a processing and recordation fee payable to the
Administrative Agent of $3,500;

 

(iii)the Acquiring Lender, if it shall not already be a Lender or Funding Agent
shall deliver to the Administrative Agent and the related Funding Agent an
Administrative Questionnaire, substantially in the form of Schedule 9 and

 

(iv)subject to the provisions of this section, unless a Termination Event has
occurred and is outstanding, the consent of the Company (not be unreasonably
withheld or delayed) is required for any assignment by a Lender; provided that
it would not be unreasonable to withhold consent if such consent is withheld due
to the credit worthiness of the Acquiring Lender or due to the need to limit the
number of Acquiring Lenders. The Company will be deemed to have given its
consent five (5) Business Days after a Lender has requested it unless consent
has been expressly refused by the Company within such time.

 

Notwithstanding the provisions of sub-clause (iv) above, any Lender can assign
all or a portion of its interests, rights and obligations under this Agreement
and the Transaction Documents to (x) a Conduit Assignee of such Lender, which
Conduit Assignee is rated at least "A-1" by S&P and at least "P-1" by Moody's,
or (y) an Affiliate Assignee of such Lender or its related Funding Agent, in
each case, without consent; provided that such assignment would not result in
adverse tax consequences with respect to the obligations of the Company pursuant
to Section 10 or increased costs for the Company or any of its Affiliates with
respect to the obligations of the Company or such Affiliate pursuant to Section
10, in which instance Company consent would be required (which consent may not
be unreasonably withheld). Upon acceptance and recording pursuant to
Section 36.17(e), from and after the applicable Transfer Effective Date (A) the
Acquiring Lender thereunder shall be a party hereto and, to the extent of the
interest assigned by such Commitment Transfer Agreement, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned pursuant to Commitment
Transfer Agreement, be released from its obligations under this Agreement and
the other





 

--------------------------------------------------------------------------------

 

-  95  -

Transaction Documents (and, in the case of a Commitment Transfer Agreement
covering all or the remaining portion of an assigning Lender's rights and
obligations under this Agreement and the other Transaction Documents, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 9, 10, 12, 14 and 36.12, as well as to any fees accrued for
its account and not yet paid).

 

(c)By executing and delivering a Commitment Transfer Agreement, the assigning
Lender thereunder and the Acquiring Lender thereunder shall be deemed to confirm
to and agree with each other and the other parties hereto as follows:

 

(i)such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its Commitment and Loans being assigned, in each case without giving effect to
assignments thereof which have not become effective, are as set forth in such
Commitment Transfer Agreement;

 

(ii)except as set forth in sub-clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Transaction Document, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Transaction Document or any other instrument or document furnished
pursuant hereto or thereto, or the financial condition of any Originator, the
Master Servicer or the Company or the performance or observance by any
Originator, the Master Servicer or the Company of any of their respective
obligations under this Agreement, any other Transaction Document or any other
instrument or document furnished pursuant hereto or thereto;

 

(iii)such Acquiring Lender represents and warrants that it is legally authorized
to enter into such Commitment Transfer Agreement;

 

(iv)such Acquiring Lender confirms that it has received a copy of this Agreement
or any other Transaction Document and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Commitment Transfer Agreement;

 

(v)such Acquiring Lender will independently and without reliance upon the
Administrative Agent, any Funding Agent, the Collateral Agent, the assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement or any other Transaction
Document;

 

(vi)such Acquiring Lender appoints and authorizes the Administrative Agent and
its related Funding Agent and the Collateral Agent to take such action as agent
on its behalf and to exercise such powers under this Agreement and the other
Transaction Documents as are delegated to the Administrative Agent and its
related Funding Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and

 





 

--------------------------------------------------------------------------------

 

-  96  -

(vii)such Acquiring Lender agrees that it will perform in accordance with its
terms all the obligations which by the terms of this Agreement are required to
be performed by it as a Lender.

 

(d)The Administrative Agent shall maintain at one of its offices a copy of each
Commitment Transfer Agreement delivered to it and a register for the recordation
of the names and addresses of the Lender, and the Commitments of each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register as provided in this Section 36.17(c) shall be conclusive and the
Company, the Master Servicer, the Lenders, the Registrar, the Administrative
Agent, the Funding Agents and the Collateral Agent shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In determining whether the holders of the requisite Loans or
Commitments have given any request, demand, authorization, direction, notice,
consent or waiver hereunder, any Loans or Commitments owned by the Company, the
Master Servicer, the Servicer Guarantor, any Originator or any Affiliate
thereof, shall be disregarded and deemed not to be outstanding, except that, in
determining whether the Collateral Agent shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent or waiver, only
as Loans of Commitments which a Responsible Officer of the Collateral Agent
actually knows to be so owned shall be so disregarded. The Register shall be
available for inspection by the Company, the Master Servicer, any Originator,
the Lenders and the Collateral Agent, at any reasonable time and from time to
time upon reasonable prior notice.

 

(e)Upon its receipt of a duly completed Commitment Transfer Agreement executed
by an assigning Lender and a Acquiring Lender, an Administrative Questionnaire
completed in respect of the Acquiring Lender (unless the Acquiring Lender shall
already be a Lender hereunder) and the processing and recordation fee referred
to in Section 36.17(b) above, (i) the Administrative Agent and the related
Funding Agent shall accept such Commitment Transfer Agreement, (ii) the
Administrative Agent shall record the information contained therein in the
Register and (iii) the related Funding Agent shall give prompt written notice
thereof to the Lender, the Company, the Master Servicer and the Collateral
Agent. No assignment shall be effective unless and until it has been recorded in
the Register as provided in this Section 36.17(e).

 

(f)Any Lender may sell participations to one or more banks or other entities
(the "Participants") in all or a portion of its rights and obligations under
this Agreement and the other Transaction Documents (including all or a portion
of its Commitment); provided, however, that:

 

(i)such Lender's obligations under this Agreement shall remain unchanged;

 

(ii)such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

 





 

--------------------------------------------------------------------------------

 

-  97  -

(iii)the Participants shall be entitled to the benefit of the cost protection
provisions contained in Sections 9, 10 and 12, 14, and shall be required to
provide the tax forms and certifications described in Section 11.2(d), to the
same extent as if they were Lenders; provided that no such Participant shall be
entitled to receive any greater amount pursuant to such Sections than a Lender,
as applicable, would have been entitled to receive in respect of the amount of
the participation sold by such Lender to such Participant had no sale occurred;

 

(iv)the Company, the Master Servicer, the other Lenders, the Administrative
Agent, the Funding Agents and the Collateral Agent shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce its rights under this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or increasing or extending the Commitments);
and

 

(v)the sum of the aggregate amount of any Commitment plus the portion of the
Principal Balance subject to such participation shall not be less than
€10,000,000.

 

(g)Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 36.17, disclose to
the Acquiring Lender or Participant or proposed Acquiring Lender or Participant
any information relating to any Originator, the Master Servicer, or the Company
furnished to such Lender by or on behalf of such entities.

 

(h)Neither the Company nor the Master Servicer shall assign or delegate any of
its rights or duties hereunder other than to an Affiliate thereof without the
prior written consent of the Funding Agents, the Administrative Agent, the
Collateral Agent and each Lender, and any attempted assignment without such
consent shall be null and void.

 

(i)Notwithstanding any other provisions herein, no transfer or assignment of any
interests or obligations of any Lender hereunder or any grant of participation
therein shall be permitted if such transfer, assignment or grant would result in
a prohibited transaction under Section 4975 of the Internal Revenue Code or
Section 406 of ERISA or cause the Collateral to be regarded as "plan assets"
pursuant to 29 C.F.R. § 2510.3 101.

 

(j)No provision of the Transaction Documents shall in any manner restrict the
ability of any Lender to assign, participate, grant security interests in, or
otherwise transfer any portion of their respective Principal Balance. Without
limiting the foregoing, each Lender may, in one or a series of transactions,
transfer all or any portion of its Principal Balance, and its rights and
obligations under the Transaction Documents to a Conduit Assignee or Affiliate
Assignee.

 





 

--------------------------------------------------------------------------------

 

-  98  -

(k)Any Lender may at any time pledge or grant a security interest in all or any
portion of its Loan and its rights under this Agreement and the Transaction
Documents to secure obligations of such Lender to a Federal Reserve Bank,
European Central Bank, Bank of England or other central bank and this Section
36.17(k) shall not prohibit or otherwise limit to any such pledge or grant of a
security interest; provided that no such pledge or grant of a security interest
shall release a Lender from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Lender as a party hereto.

 

(l)The Company and the Master Servicer agree to assist each Lender, upon its
reasonable request, in syndicating its respective Commitments hereunder or
assigning its rights and obligations hereunder, including making management and
representatives of the Master Servicer and the Company reasonably available to
participate in informational meetings with potential assignees.

 

36.18Counterparts

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same agreement.

 

36.19Adjustments; Setoff

 

(a)If any Lender (a "Benefited Lender") shall at any time receive in respect of
its Principal Balance any distribution of any amount, including interest or
other fees, or any interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by setoff, or otherwise) in a
greater proportion than any such distribution (if any) received by any other
Lender in respect of such other Lender's Principal Balance, or interest thereon,
such Benefited Lender shall purchase for cash from the other Lenders such
portion of each such other Lender's Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
 however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Master Servicer and the Company agree that
each Lender so purchasing a Loan (or interest therein) may exercise all rights
of payment (including rights of setoff) with respect to such portion as fully as
if such Lender were the direct holder of such portion.

 

(b)In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Company, any such
notice being expressly waived by the Company, to the extent permitted by
applicable law, upon any amount becoming due and payable by the Company
hereunder to setoff and appropriate and apply against any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time





 

--------------------------------------------------------------------------------

 

-  99  -

held or owing by such Lender to or for the credit or the account of the Company.
Each Lender agrees promptly to notify the Company, the Administrative Agent and
the Funding Agents after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

(c)If and to the extent, but without double counting, the Collateral Agent, the
Administrative Agent or any Lender (the "Recipients") shall be required for any
reason to pay over to an Obligor or to any other Person any amount received from
the Company under this Agreement, such amount shall be deemed not to have been
received by the relevant Recipient but rather to have been retained by the
Company and, accordingly, such Recipient shall have a claim against the Company
for such amount, payable when and to the extent that any distribution from or on
behalf of such Obligor is made in respect thereof.

 

36.20Limitation of Payments by the Company

 

The Company's obligations under Sections 10,  11,  12 and 14 shall be limited to
the funds available to the Company which have been properly distributed to the
Company pursuant to this Agreement and the other Transaction Documents and
neither the Administrative Agent, nor any Funding Agent nor any Lender nor any
other Secured Party shall have any actionable claim against the Company for
failure to satisfy such obligation because it does not have funds available
therefor from amounts properly distributed.  Notwithstanding any other provision
of this Agreement or any other Transaction Document, no recourse under any
obligation, covenant or agreement of the Company contained in this Agreement
shall be had against any incorporator, stockholder, member, officer, director,
employee or agent of the Company or any of its Affiliates (solely by virtue of
such capacity) by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Company
and that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, member, officer, director, employee or agent of or
any of its Affiliates (solely by virtue of such capacity) or any of them under
or by reason of any of the obligations, covenants or agreements of the Company
contained in this Agreement or the other Transaction Documents to which the
Company is a party, or implied therefrom, and that any and all personal
liability for breaches by the Company of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, officer, director, employee
or agent is hereby expressly waived as a condition of and in consideration for
this Agreement.

 

36.21No Bankruptcy Petition; No Recourse

 

(a)The Administrative Agent, each Funding Agent, each Lender, the Master
Servicer and the Collateral Agent hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, the Company,
any bankruptcy, reorganization, arrangement, examinership, insolvency or
liquidation proceedings, or other similar proceedings under any Applicable
Insolvency Laws.

 





 

--------------------------------------------------------------------------------

 

-  100  -

(b)Notwithstanding anything elsewhere herein contained, the sole remedy of the
Administrative Agent, each Funding Agent, the Master Servicer, the Collateral
Agent and each Lender or any other person in respect of any obligation,
covenant, representation, warranty or agreement of the Company under or related
to this Agreement shall be against the assets of the Company, subject to the
payment priorities contained in Sections 17 and 18. Neither the Administrative
Agent, nor any Funding Agent, nor any Lender, nor the Collateral Agent, nor the
Master Servicer, nor any other person shall have any claim against the Company
to the extent that such assets are insufficient to meet any such obligation,
covenant, representation, warranty or agreement (the difference being referred
to herein as "shortfall") and all claims in respect of the shortfall shall be
extinguished. A director, member, independent manager, managing member, officer
or employee, as applicable, of the Company shall not have liability for any
obligation of the Company hereunder or under any Transaction Document or for any
claim based on, in respect of, or by reason of, any Transaction Document.

 

(c)Notwithstanding any other provision of this Agreement or any other
Transaction Document, each Lender (other than in the case of a Conduit Lender
with respect to itself), the Company, the Master Servicer, the Administrative
Agent and each Funding Agent each hereby covenant and agree that prior to the
date which is one year (or, if longer, such preference period as is then
applicable) and one day after the latest of (i) the last day of the Amortization
Period, (ii) the date on which all Secured Obligations are repaid in full, and
(iii) the date on which all outstanding Commercial Paper of each Lender is paid
in full, it will not institute against, or join any other Person in instituting
against, any Conduit Lender any bankruptcy, reorganization, arrangement,
examinership, insolvency or liquidation proceedings, or other similar
proceedings under any Applicable Insolvency Laws.

 

(d)The provisions of this Section 36.21 shall survive termination of this
Agreement.

 

36.22Limited Recourse

 

(a)Notwithstanding any other provision of this Agreement or any other
Transaction Document, each of the parties hereto agrees that the respective
obligations of each Conduit Lender under this Agreement or any other Transaction
Document are solely the corporate obligations of such Conduit Lender and, in the
case of obligations of each Conduit Lender other than Commercial Paper, shall be
payable at such time as funds are received by or are available to such Conduit
Lender in excess of funds necessary to pay in full all outstanding Commercial
Paper issued by such Conduit Lender and, to the extent funds are not available
to pay such obligations, the claims relating thereto shall not constitute a
claim against such Conduit Lender but shall continue to accrue. Each party
hereto agrees that the payment of any claim (as defined in Section 101 of Title
11 of the Bankruptcy Code) of any such party against such Conduit Lender shall
be subordinated to the payment in full of all Commercial Paper of such Conduit
Lender.

 





 

--------------------------------------------------------------------------------

 

-  101  -

(b)Notwithstanding any other provision of this Agreement or any other
Transaction Document, no recourse under any obligation, covenant or agreement of
any Conduit Lender contained in this Agreement shall be had against any
incorporator, stockholder, member, officer, director, employee or agent of such
Conduit Lender, the Administrative Agent, the Funding Agents, any Manager or any
of their Affiliates (solely by virtue of such capacity) by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise; it being expressly agreed and understood that this Agreement is
solely a corporate obligation of such Conduit Lender, and that no personal
liability whatever shall attach to or be incurred by any incorporator,
stockholder, member, officer, director, employee or agent of any Conduit Lender,
the Administrative Agent, the Funding Agents, any Manager or any of their
Affiliates (solely by virtue of such capacity) or any of them under or by reason
of any of the obligations, covenants or agreements of such Conduit Lender
contained in this Agreement, or implied therefrom, and that any and all personal
liability for breaches by such Conduit Lender of any of such obligations,
covenants or agreements, either at common law or at equity, or by statute, rule
or regulation, of every such incorporator, stockholder, officer, director,
employee or agent is hereby expressly waived as a condition of and in
consideration for this Agreement; provided that the foregoing shall not relieve
any such Person from any liability it might otherwise have as a result of
fraudulent actions taken or omissions made by them.

 

(c)The provisions of this Section 36.22 shall survive termination of this
Agreement.

 

(d)Notwithstanding any other provision of this Agreement (including Section
36.22 (a)), each party hereto agrees and acknowledges with Regency Assets DAC
("Regency") that (i) it will only have recourse in respect of any amount, claim
or obligation due or owing to it by Regency (the “Claims”) to the extent of
available funds pursuant to Clause 10.5 of the Management Agreement and subject
to the proviso in such Clause, which shall be applied, subject to and in
accordance with the terms thereof and after all other prior ranking claims in
respect thereof have been satisfied and discharged in full; (ii) following the
application of funds following enforcement of the security interests created
under the Regency Security Documents, subject to and in accordance with Clause
10.5 of the Management Agreement, Regency will have no assets available for
payment of its obligations under the Regency Security Documents and this
Agreement other than as provided for pursuant to the Management Agreement, and
that any Claims will accordingly be extinguished to the extent of any shortfall;
and (iii) the obligations of Regency under the Regency Security Documents, the
Management Agreement and this Agreement will not be obligations or
responsibilities of, or guaranteed by, any other person or entity.  For purposes
of this Section 36.22(d):

 

(i)“Management Agreement” shall mean the management agreement between, among
others, Regency and the Deutsche International Corporate Services (Ireland)
Limited as Manager dated 12 December 1997 as restated on 4 May 2005, 21
September 2005, 14 March 2008, 3 September 2012, and as further amended and
restated on 13 July





 

--------------------------------------------------------------------------------

 

-  102  -

2016 (as amended and/or restated or otherwise modified from time to time);

 

(ii)“Programme Construction and Interpretation Schedule” shall mean the
programme construction and interpretation schedule relating to the issue of up
to USD 20,000,000,000 commercial paper notes by Regency and Regency Markets No.
1, LLC dated 21 September 2005 and as amended and restated on 14 March 2008, 16
October 2013 and as further amended and restated on 13 July 2016 (as amended
and/or restated or otherwise modified from time to time); and

 

(iii)“Regency Security Documents” shall mean the Security Documents as defined
in the Programme Construction and Interpretation Schedule.

 

PART 12
GOVERNING LAW AND ENFORCEMENT

 

36.23Judgment Currency

 

(a)If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

(b)The obligations of each party hereto in respect of any sum due to any party
hereto or any holder of the obligations owing under this Agreement (the
"Applicable Creditor") shall, notwithstanding any judgment in a currency (the
"Judgment Currency") other than the currency in which such sum is stated to be
due under this Agreement (the "Agreement Currency"), be discharged only to the
extent that, on the Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each party hereto agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.

 

36.24Governing Law and Jurisdiction

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ANY CONFLICT OF LAW PRINCIPLES (OTHER
THAN





 

--------------------------------------------------------------------------------

 

-  103  -

SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

36.25Consent to Jurisdiction

 

(a)Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(b)Each of the Company, the Master Servicer, the Collateral Agent and the
Originators consent to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to it at its address
specified in Section 36.16. Nothing in this Section 36.25 shall affect the right
of any Lender, the Collateral Agent, any Funding Agent or the Administrative
Agent to serve legal process in any other manner permitted by law.

 

(c)With respect to service of process in the United States, the Master Servicer,
the Collateral Agent, the Company and each Originator hereby appoint CT
Corporation as their respective agent for service of process in the United
States.

 





 

--------------------------------------------------------------------------------

 

-  104  -

 

IN WITNESS WHEREOF, the Company, the Master Servicer, the Collateral Agent, the
Administrative Agent, the Funding Agents and the Lenders have caused this
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

 

HUNTSMAN RECEIVABLES FINANCE LLC,
as Company

 

 

 

 

By:

/s/ Brandon M. Gray

 

 

Name: Brandon M. Gray

 

 

Title: Vice President and Treasurer

 

 

 

VANTICO GROUP S.À.R.L.,
as Master Servicer

 

 

 

 

By:

/s/ Brandon M. Gray

 

 

Name: Brandon M. Gray

 

 

Title: Manager

 

 



 

--------------------------------------------------------------------------------

 

-  105  -

BARCLAYS BANK PLC,

not in its individual capacity but solely as Collateral Agent

 

 

 

 

By:

/s/ Sean White

 

 

Name: Sean White

 

 

Title: Director

 

 

 

BARCLAYS BANK PLC,
as the Administrative Agent

 

By:

/s/ Sean White     

 

 

Name: Sean White

 

 

Title: Director

 

 

 

BARCLAYS BANK PLC,
as a Funding Agent

 

 

 

 

By:

/s/ Sean White     

 

 

Name: Sean White

 

 

Title: Director

 

 

 

SHEFFIELD RECEIVABLES COMPANY LLC,
as a Lender

 

By: Barclays Bank PLC,

as its attorney-in-fact

 

By:

/s/ Sean White     

 

 

Name: Sean White

 

 

Title: Director

 

 





 

--------------------------------------------------------------------------------

 

-  106  -

HSBC BANK PLC,
as a Funding Agent

 

 

 

 

By:

/s/ Lilit Yolyan     

 

 

Name: Lilit Yolyan

 

 

Title: Associate Director

 

 





 

--------------------------------------------------------------------------------

 

-  107  -

Acknowledged and Agreed as of the day and year first written above solely for
purposes of Sections 1, 14, 25(c), 26.2 (excluding clause (l) and (m)), 31 and
36.3, 36.5, 36.6(b), 36.14, 36.16, 36.23, 36.24, 36.25:

 

 

 

 

By:

/s/ Brandon M. Gray     

 

 

Name: Brandon M. Gray

 

 

Title: Vice President and Treasurer

 

 





 

--------------------------------------------------------------------------------

 

-  108  -

 

SCHEDULE 1

COMMITMENTS

 

Commitments and Lender Groups

 




 

 

 

 

Funding Agent

Lender

Commitment
(On and as of Restatement
Effective Date)

Barclays Bank Plc

Sheffield Receivables Company LLC

€75,000,000

HSBC Bank plc

Regency Assets DAC

€75,000,000

 

Addresses:

 

Barclays Bank plc/ Sheffield Receivables Company LLC:

 

Funding Agent:

 

Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention: Charles Siew
Telephone No.: +1-(212) 412 6736
Email: ASGReports@barcap.com, ASGOperations@barcap.com, w/ cc: to
Charles.siew@barclays.com, sean.white2@barclays.com

 

Lender:

 

Sheffield Receivables Company LLC
c/o Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention: Charles Siew
Telephone No.: +1-(212) 412 6736
Email: ASGReports@barcap.com, ASGOperations@barcap.com, w/ cc: to
Charles.siew@barclays.com, sean.white2@barclays.com

 





 

--------------------------------------------------------------------------------

 

-  109  -

HSBC Bank plc/ Regency Assets DAC:

 

Funding Agent:

 

HSBC Bank plc

8 Canada Square

London

E14 5HQ

Attention:        Structured Finance Group

Telephone: N/A

Telecopier: N/A

Email: N/A

 

 

Lender:

 

Regency Assets DAC

Sixth floor, Pinnacle 2

Eastpoint Business Park

Dublin 3

Ireland

Attention:        Company Secretary

Telephone:      +353 1 680 6000

Telecopier:  +353 1 680 6050

Email: michael.carroll@db.com and Christina.ennis@db.com, w/cc: to

corporate.services@db.com

 





 

--------------------------------------------------------------------------------

 

-  110  -

SCHEDULE 2

FORM OF BORROWING REQUEST

 

From:HUNTSMAN RECEIVABLES FINANCE LLC

 

To:[Administrative Agent]

 

Dated:

 

Dear Sirs

 

HUNTSMAN RECEIVABLES FINANCE LLC – European Receivables Loan Agreement
dated October 16, 2009, as amended and restated as of April 21, 2017 (the
"Agreement")

 

1.We refer to the Agreement. This is a Borrowing Request. Terms defined in the
Agreement have the same meaning in this Borrowing Request unless given a
different meaning in this Borrowing Request.

 

2.We wish to borrow the following Loans on the following terms:

 

 

 

            Proposed Borrowing Date:

[    ]

            Approved Currency and amount of each Loan:

[   ]   [   ]

 

[   ]  [   ]

 

[   ]  [   ]

 

3.Pro Rata Shares:

 

 

 

 

 

Lender

Loan in Euro

Loan in U.S.
Dollars

Loan in Sterling

[name of Lender]

€[   ]

$[   ]

£[   ]

[name of Lender]

€[   ]

$[   ]

£[   ]

[name of Lender]

€[   ]

$[   ]

£[   ]

 

4.We confirm that each condition specified in Sections 3.2 and 6.2 is satisfied
on the date of this Borrowing Request.

 

5.We certify that, after giving effect to the proposed Borrowing, the Principal
Balance of all Loans outstanding on the relevant Borrowing Date does not exceed
the Maximum Available Borrowing on such Borrowing Date.

 

6.We certify that, after giving effect to the Proposed Borrowing, the Principal
Balance of all Loans denominated in such currency outstanding on the relevant
Borrowing Date does not exceed the Maximum Available Borrowing (Dollars),
Maximum Available Borrowing (Euro), Maximum Available Borrowing (Sterling), as
applicable;





 

--------------------------------------------------------------------------------

 

-  111  -

 

7.The proceeds of these Loans should be credited to [account(s)].

 

Yours faithfully

 

 

…………………………………..

Authorized signatory for

HUNTSMAN RECEIVABLES FINANCE LLC

 





 

--------------------------------------------------------------------------------

 

-  112  -

SCHEDULE 3

DEFINITIONS

 

"Accrued Expense Adjustment" shall mean, for any Business Day in any Settlement
Period, the amount (if any) which may be less than zero, equal to the difference
between:

 

(a)the entire amount of (i) the sum of all accrued and unpaid Daily Interest
Expense from the beginning of such Settlement Period to and including such
Business Day, (ii) the Monthly Servicing Fee, (iii) the aggregate amount of all
previously accrued and unpaid Interest for prior Settlement Dates, (iv) the
aggregate amount of all accrued and unpaid Additional Interest and (v) all
accrued Program Costs, in each case for such Settlement Period determined as of
such day; and

 

(b)the aggregate of the amounts transferred to the Payments Reserve Subaccount
on or before such day in respect of such Settlement Period pursuant to Section
17.1(b) of the Receivables Loan Agreement, before giving effect to any transfer
made in respect of the Accrued Expense Adjustment on such day.

 

"Accrued Expense Amount" shall mean, for each Business Day during a Settlement
Period, the sum of:

 

(a)in the case of each of the first ten (10) Business Days of each Settlement
Period, one tenth of the Monthly Servicing Fee, (up to the amount thereof due
and payable on the succeeding Settlement Date);

 

(b)in the case of each Business Day of each Settlement Period, an amount equal
to the amount of accrued and unpaid Daily Interest Expense in respect of such
day;

 

(c)the aggregate amount of all previously accrued and unpaid Interest for prior
Settlement Dates;

 

(d)the aggregate amount of all accrued and unpaid Additional Interest; and

 

(e)all Program Costs that have accrued since the preceding Business Day.

 

"Acquired Line of Business" shall mean any business acquired by an Approved
Originator after the Initial Borrowing Date.

 

"Acquired Line of Business Receivables" shall mean Receivables generated by an
Approved Originator arising from an Acquired Line of Business.

 

"Acquiring Lender" shall have the meaning assigned to such term in Section
36.17(b) of the Receivables Loan Agreement.

 

"Additional Interest" shall mean all amounts payable by the Company in
accordance with Section 7.3 of the Receivables Loan Agreement.

 

"Additional Originator" shall mean any Originator added as an Approved
Originator pursuant to Section 27 of the Receivables Loan Agreement after the
Restatement Effective Date.





 

--------------------------------------------------------------------------------

 

-  113  -

"Adjustment Payments" shall mean the collective reference to payments of
Originator Adjustment Payment, Originator Dilution Adjustment Payment or
Originator Indemnification Payment, any Contributor Adjustment Payment,
Contributor Dilution Adjustment Payment or Contributor Indemnification Payment,
and (iii) any other payment made in accordance with Sections 2.05 and 2.06 (or
corresponding section) of the applicable Origination Agreement, Section 29 of
the Receivables Loan Agreement and Section 4.05 of the Servicing Agreement.

 

"Administrative Agent" shall mean Barclays Bank plc or any other administrative
agent appointed on behalf of the Funding Agents and the Lenders, and its
successors and assigns in such capacity.

 

"Affiliate" shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, is in control of, is controlled by, or is under
common control with, such specified Person. For purposes of this definition
"control" of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or otherwise, and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.

 

"Affiliate Assignee" shall mean any Affiliate of a Lender or its related Funding
Agent that meets the conditions set forth in Section 36.17 of the Receivables
Loan Agreement.

 

"Aged Receivables Ratio" shall mean, as of the last day of each Settlement
Period, the percentage equivalent of a fraction, the numerator of which shall be
the sum of (a) the aggregate unpaid balance of Pool Receivables that were 61 to
90 days past due and (b) the aggregate amount of Pool Receivables that were
charged off as uncollectible prior to the day that is 61 days after its original
due date during such Settlement Period, and the denominator of which shall be
the aggregate Principal Amount of Pool Receivables during the third prior
Settlement Period (including the Settlement Period ended on such day).

 

"Aggregate Commitment" shall mean, with respect to any Business Day, the
aggregate amount of the Commitments of all Lenders on such date, as reduced from
time to time or terminated in their entirety pursuant to Section 4.3 of the
Receivables Loan Agreement.

 

"Aggregate Daily Collections" shall mean, with respect to any Business Day, the
aggregate amount of all Collections in immediately available funds deposited
into the Company Concentration Accounts on such day by 12:30 p.m. London time.

 

"Aggregate Obligor Country Overconcentration Amount" shall mean, on any date of
determination, the aggregate Principal Amount of non-Defaulted Receivables due
from Obligors in Approved Obligor Countries which, when expressed as a
percentage of the Principal Amount of all Pool Receivables which are Eligible
Receivables at such date of determination, exceeds the Approved Obligor Country
Overconcentration Limit.

 

"Aggregate Obligor Overconcentration Amount" shall mean, on any date of
determination, the aggregate Principal Amount of non-Defaulted Receivables due
from an Eligible Obligor at such date which, when expressed as a percentage of
the Principal Amount of all Pool Receivables which are Eligible Receivables at
such date of determination, exceeds the Obligor Limit set forth in Schedule 8 to
the Receivables Loan Agreement under heading (E) "Obligor Limit".





 

--------------------------------------------------------------------------------

 

-  114  -

 

"Aggregate Originator Country Overconcentration Amount" shall mean, on any date
of determination, the aggregate Principal Amount of all non-Defaulted
Receivables which, when expressed as a percent of the Principal Amount of all
Pool Receivables which are Eligible Receivables at such date of determination,
exceeds the Approved Originator Country Overconcentration Limit.

 

"Aggregate Principal Balance" shall mean, at any time, the aggregate Principal
Balance of all Loans outstanding at such time.

 

"Aggregate Receivables Amount" shall mean, on any date of determination, without
duplication, the aggregate Principal Amount of all Pool Receivables which are
Eligible Receivables owned by the Company at the end of the Business Day
immediately preceding such date minus (i) the Aggregate Obligor
Overconcentration Amount; minus (ii) the Aggregate Obligor Country
Overconcentration Amount; minus (iii) the Aggregate Originator Country
Overconcentration Amount; minus (iv) an amount equal to Timely Payment Accruals
and Commission Accruals; minus (v) an amount equal to the Volume Rebate Accrual;
minus (vi) the Potential Offset Amount; minus (viii) the Exchange Rate
Protection Amount.

 

"Aggregate Unpaids" shall mean, at any time, an amount equal to the sum of:

 

(a)the Principal Balance of the Loans;

 

(b)the aggregate amount of all previously accrued and unpaid Interest for prior
Settlement Dates;

 

(c)the aggregate amount of all accrued and unpaid Additional Interest;

 

(d)any Commitment Fee; and

 

(e)all other amounts owed (whether due or accrued) under the Transaction
Documents by the Company or the Master Servicer to the Collateral Agent, the
Administrative Agent and the Lenders or, the Funding Agents or any other Secured
Party or Facility Indemnified Party at such time.

 

"Alternate Rate" means for any Loan funded by a Lender otherwise than from
Commercial Paper, the percentage rate per annum which is the aggregate of the
applicable:

 

(a)GBP LIBOR, in relation to any Loan in Sterling, USD LIBOR, in relation to any
Loan in US Dollars or, in relation to any Loan in Euro, EURIBOR; and

 

(b)Mandatory Cost, if any.

 

"Amortization Period" shall mean the period commencing on the Business Day
following the Revolving Period and ending on the date when the Aggregate Unpaids
shall have been reduced to zero and all other Secured Obligations shall have
been paid.

 

"Applicable Insolvency Laws" shall mean, with respect to any Person, any
applicable bankruptcy, insolvency or other similar United States or foreign law
now or hereafter in effect.





 

--------------------------------------------------------------------------------

 

-  115  -

"Applicable Margin" shall mean:

 

(i)in the case of Sheffield Receivables Company LLC and Regency Assets DAC,
1.30% per annum in respect of any portion of a Loan funded by the proceeds of
the issue of Commercial Paper; and

 

(ii)in the case of Sheffield Receivables Company LLC and Regency Assets DAC,
2.30% per annum in respect of any portion of a Loan which has not been funded by
the proceeds of the issue of Commercial Paper.

 

"Applicable Notice Provisions" shall mean the notice provisions set forth in
Section 8.11 (or corresponding Section) of the applicable Origination Agreement.

 

"Applicable Rate" means the CP Rate or the Alternate Rate.

 

"Approved Acquired Line of Business" shall mean each Acquired Line of Business:
(i) added in accordance with Section 27 of the Receivables Loan Agreement and
(ii) approved by the Administrative Agent and the Funding Agents in accordance
with the proviso in the definition of Eligible Receivables, with effect on and
after the date of such approval.

 

"Approved Contract Jurisdiction" shall mean (i) the jurisdictions set forth in
the Receivables Specification and Exception Schedule attached to the Receivables
Loan Agreement as Schedule 8 under heading (B) "Approved Contract
Jurisdictions", representing jurisdictions the law of which may govern Contracts
and (ii) any additional contract jurisdiction added in accordance with
Section 27 of the Receivables Loan Agreement.

 

"Approved Currency" shall mean (i) initially, United States Dollars, Sterling,
and Euro and (ii) any additional legal currency added in accordance with Section
27 of the Receivables Loan Agreement.

 

"Approved Obligor Country" shall mean (i) the countries set forth in the
Receivables Specification and Exception Schedule attached to this Agreement as
Schedule 8 under heading (A) "Approved Obligor Countries" and (ii) any Obligor
Country which may be added pursuant to and in accordance with the provisions of
Section 27 of the Receivables Loan Agreement.

 

"Approved Obligor Country Overconcentration Limit" shall mean, with respect to
each Approved Obligor Country the percentage, as set forth in the Receivables
Specification and Exception Schedule attached to the Receivables Loan Agreement
as Schedule 8 under the heading (D) "Approved Obligor Country Limit", (i) which
appears next to the applicable ratings category of the foreign currency rating
for such Approved Obligor Country; provided that if the foreign currency,
long-term debt ratings given by S&P and Moody's to any Obligor Country would
result in different applicable percentages under Schedule 8 to the Receivables
Loan Agreement, the applicable percentage shall be the percentage associated
with the lower foreign currency, long-term debt rating, as between S&P's rating
and Moody's rating, of such Obligor Country or (ii) which is otherwise set forth
next to the name of a specified Approved Obligor Country, in each case, such
percentage representing with respect to each such country the maximum aggregate
percentage of Receivables that may constitute the Pool Receivables where the
related Obligors are residents in such country.

 

"Approved Originator" shall mean: (a) with respect to the European Originators,
Huntsman Holland B.V. and Huntsman Advanced Materials (Europe) BVBA; and (b) any
entity that may





 

--------------------------------------------------------------------------------

 

-  116  -

be approved as an Additional Originator pursuant to, and in accordance with, the
provisions of Section 23 of the Receivables Loan Agreement.

 

"Approved Originator Country Overconcentration Limit" shall mean, with respect
to each country in which an Approved Originator is located, the percentage, as
set forth in the Receivables Specification and Exception Schedule attached to
this Agreement as Schedule 8 under heading (F) "Approved Originator Country
Overconcentration Limit", which appears next to the name of such country, such
percentage representing with respect to each such country the maximum aggregate
percentage of Receivables that may constitute the Pool Receivables where the
related Approved Originators are residents in such country.

 

"Approved Originator Joinder Agreement" shall mean the agreement in the form of
Schedule 3 (or corresponding schedule) attached to the applicable Origination
Agreement.

 

"Available Commitment" means, the Commitment of a Lender minus:

 

(a)the outstanding principal amount (in Euro or the Euro Equivalent, as
applicable) of the Loans funded by such Lender; and

 

(b)in relation to any proposed Borrowing, its Pro Rata Share of the relevant
Loans (other than the proposed Borrowing) that are due to be made on or before
the proposed Borrowing Date; provided that such Lender's Pro Rata Share of any
Loans that are due to be repaid on or before the proposed Borrowing Date shall
not be deducted.

 

"Bankruptcy Code" shall mean the United States Federal Bankruptcy Code, 11
U.S.C. §§ 101 1330, as amended.

 

"Belgian Collections" shall mean Collections received with respect to
Receivables originated by the Belgian Originator(s).

 

"Belgian Collection Accounts" shall mean the Collection Accounts into which
Belgian Collections are to be paid or deposited.

 

"Belgian Originator" shall mean any of (i) Huntsman Advanced Materials (Europe)
BVBA and (ii) after the Restatement Effective Date, any Approved Originator
incorporated in Belgium.

 

"Belgian Receivables" shall mean the Receivables originated by a Belgian
Originator and sold to Huntsman International, then contributed, transferred,
assigned and conveyed to the Company.

 

"Belgian Receivables Purchase Agreement" means the Belgian Receivables Purchase
Agreement, dated the Signing Date, between the Belgian Originators and the
Contributor as amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents.

 

"Benefited Lender" shall have the meaning assigned in Section 37.19 of the
Receivables Loan Agreement.

 

"Board" means, with respect to any entity, such entity's board of directors (in
the case of a corporation), board of managers (in the case of a limited
liability company) or equivalent governing body in other cases.





 

--------------------------------------------------------------------------------

 

-  117  -

"Board of Governors" shall mean the Board of Governors of the Federal Reserve
System of the United States of America.

 

"Borrowing" has the meaning specified in Section 2.3 of the Receivables Loan
Agreement.

 

"Borrowing Date" has the meaning specified in Section 3.1 of the Receivables
Loan Agreement.

 

"Borrowing Request" has the meaning specified in Section 3.1 of the Receivables
Loan Agreement.

 

"Business Day" shall mean any day other than (i) a Saturday or a Sunday and (ii)
any other day on which commercial banking institutions or trust companies in (A)
the State of New York or (B) London, England are authorized or obligated by law,
executive order or governmental decree to be closed.

 

"Capital Stock" means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, including each class
of common stock and preferred stock of such Person and (ii) with respect to any
Person that is not a corporation, any and all partnership, membership or other
equity interests of such Person.

 

"Carrying Cost Reserve Ratio" shall mean, as of any Settlement Report Date and
continuing until (but not including) the next Settlement Report Date, an amount
(expressed as a percentage) equal to (a) the product of (i) 2.0 times Days Sales
Outstanding as of such day and (ii) 1.30 times the Weighted Average LIBOR plus
the Applicable Margin, each as in effect as of such day divided by (b) 365.

 

"Certificate of Formation" shall mean the certificate of formation with respect
to the Company filed with the Secretary of State of Delaware pursuant to Section
18-201 of the Delaware Limited Liability Company Act, and any and all amendments
thereto and restatements thereof.

 

"Change in Law" means:

 

(a)the adoption of any Requirement of Law after the Signing Date;

 

(b)any change in Requirement of Law or in the interpretation or application
thereof by any Governmental Authority, after the Signing Date; or

 

(c)compliance by any Facility Indemnified Party (or, for purposes of Section 11
of the Receivables Loan Agreement, by any lending office of such Indemnified
Party or by such Indemnified Party's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority or Taxation Authority made or issued after the Signing
Date.

 

"Change of Control" shall mean:

 

(a)any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) ("Person" or "Group"), other than Mr. Jon M. Huntsman, his
spouse, direct descendants, an entity controlled by any of the foregoing and/or
by a trust of the type described hereafter, and/or a trust for the benefit of
any of the foregoing (the





 

--------------------------------------------------------------------------------

 

-  118  -

"Huntsman Group"), is or becomes the "beneficial owner" (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a person shall be deemed to
have "beneficial ownership" of all securities that such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) ("Beneficial Owner"), directly or indirectly, of 35% or more of the
then outstanding voting capital stock of Huntsman International other than in a
transaction having the approval of the Board of the Parent Company, or, if there
is no Parent Company, of the Board of Huntsman International; provided, that in
each case, at least a majority of the members of such approving Board are
Continuing Directors of such entity; or

 

(b)Continuing Directors cease to constitute at least a majority of the members
of the Board of Huntsman International or the Board of any Parent Company; or

 

(c)(1) any Person or Group, other than the Huntsman Group, is or becomes the
Beneficial Owner, directly or indirectly, of 35% or more of the then outstanding
voting capital stock of Huntsman International and (2) the long-term corporate
credit rating of Huntsman International has been reduced to "B-" or below by S&P
and "B3" or below by Moody's as a result thereof.

 

"Charged-Off Receivables" shall mean, with respect to any Settlement Period, all
Pool Receivables which, in accordance with the Policies have or should have been
written off during such Settlement Period as uncollectible, including the Pool
Receivables of any Obligor which becomes the subject of any voluntary or
involuntary bankruptcy proceeding.

 

"Charged Property" shall mean the rights, property, interests and assets subject
to the Liens created under the Security Documents.

 

"Closing Date" shall mean October 16, 2009.

 

"Code" shall mean the United States Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder from time to time.

 

"Collateral" means the Charged Property and the RLA Collateral.

 

"Collateral Agent" shall mean the institution executing the Receivables Loan
Agreement as Collateral Agent, or its successor in interest, or any successor
Collateral Agent appointed as therein provided.

 

"Collection Account Agreements" shall mean (i) on the Initial Borrowing Date,
each of the Collection Account Agreements, dated as of the Signing Date (or
thereabout, between the Company and the Collection Account Bank, and (ii) after
the Initial Borrowing Date, any other collection account agreement entered into
by the Company and an Eligible Institution, in each case in the form reasonably
satisfactory to the Administrative Agent and each Funding Agent.

 

"Collection Account Bank" shall mean any bank holding a Collection Account which
will be an Eligible Institution appointed by the Company.

 

"Collection Accounts" shall mean the accounts established and maintained by the
Company in accordance with the Collection Account Agreements and into which
Collections shall be deposited.





 

--------------------------------------------------------------------------------

 

-  119  -

"Collection Agency Receivable" shall mean any Defaulted Receivable the
creditworthiness is determined (acting reasonably) by the Master Servicer or the
relevant Local Servicer to be credit impaired to an extent justifying third
party collection efforts.

 

"Collections" shall mean all collections and all amounts received in respect of
the Pool Receivables, including Recoveries, Adjustment Payments, indemnification
payments made by the Master Servicer, and payments received in respect of
Dilution Adjustments, together with all collections received in respect of the
Related Property in the form of cash, checks, wire transfers or any other form
of cash payment, and all proceeds of Receivables and collections thereof
(including collections evidenced by an account, note, instrument, letter of
credit, security, contract, security agreement, chattel paper, general
intangible or other evidence of indebtedness or security), whatever is received
upon the sale, exchange, collection or other disposition of, or any indemnity,
warranty or guaranty payable in respect of, the foregoing and all "proceeds" of
the Receivables as defined in Section 9-102(a)(64) of the applicable UCC.

 

"Commercial Paper" shall mean, as the context requires, the short term
promissory notes issued by or on behalf of any Lender in the United States or
European commercial paper markets.

 

"Commission" shall means a payment made to a third party vendor or distributor
who on-sells products to Obligors.

 

"Commission Accruals" shall mean, with respect to any date of determination, for
the purposes of determining the Aggregate Receivables Amount, the aggregate
amount of outstanding Commission balances as of the Business Day immediately
preceding the date of such determination.

 

"Commitment" shall mean, as to any Lender, its obligation, denominated in Euros,
to not to exceed at any one time outstanding the amount set forth opposite such
Lender's name on Schedule 1 of the Receivables Loan Agreement or in its
Commitment Transfer Agreement as such amount may be reduced from time to time
pursuant to Section 4.3 of the Receivables Loan Agreement; collectively, the
"Commitments"; provided that a Commitment may be drawn in U.S. Dollars or
Sterling or Euro to the extent provided in the Receivables Loan Agreement.

 

"Commitment Termination Date" shall mean the earliest to occur of (a) the date
on which all amounts due and owing to the Lenders in respect of the Loans have
been indefeasibly paid in full to the Lenders (as certified by each of the
Funding Agents with respect to its Lender Group), and the Aggregate Commitment
has been reduced to zero pursuant to Section 4.3 of the Receivables Loan
Agreement and (b) the Scheduled Commitment Termination Date.

 

"Commitment Transfer Agreement" means a Commitment Transfer Agreement
substantially in the form of Schedule 5 to the Receivables Loan Agreement.

 

"Company" shall mean Huntsman Receivables Finance LLC, a limited liability
company organized under the laws of the State of Delaware.

 

"Company Account Bank" means JPMorgan Chase Bank, N.A., London Branch.

 

"Company Concentration Accounts" means the Company Dollar Account, the Company
Euro Accounts and the Company Sterling Account.





 

--------------------------------------------------------------------------------

 

-  120  -

"Company Dollar Account" means the accounts denominated in U.S. Dollars with
account number 31051907 held with JPMorgan Chase Bank, N.A., London Branch in
each case in the name of the Company, and any replacement account or accounts.

 

"Company Euro Accounts" means the accounts denominated in Euros with account
number 31051865 held with JPMorgan Chase Bank, N.A., London Branch in the name
of the Company, and any replacement account or accounts.

 

"Company Sterling Account" means the account denominated in Sterling with
account number 31051964 held with JPMorgan Chase Bank, N.A., London Branch in
the name of the Company, and any replacement account or accounts.

 

"Conduit Assignee" shall mean any special purpose vehicle issuing indebtedness
in the commercial paper market that is administered by a Funding Agent or any
other special purpose vehicle issuing indebtedness, in each case that meets the
conditions set forth in Section 36.17 of the Receivables Loan Agreement.

 

"Conduit Lender" shall mean a Lender that funds its Loans from the proceeds of
Commercial Paper issued by it or on its behalf.

 

"Confidential Information" shall have the meaning assigned to such term in
Section 8.16 of the Contribution Agreement.

 

"Continuing Directors" shall mean, as of any date and with respect to any
entity, the collective reference to:

 

(a)all members of the Board of such entity who have held office continuously
since the date of this Agreement, and

 

(b)all members of the Board of such entity who assumed office after the date of
this Agreement and whose appointment or nomination for election by the holders
of voting capital stock of such entity was approved by a vote of at least 50% of
the Continuing Directors in office immediately prior to such appointment or
nomination or by the Huntsman Group.

 

"Contract" shall mean an agreement between an Originator and an Obligor
(including but not limited to, a written contract, an invoice, a purchase order
or an open account) pursuant to or under which such Obligor shall be obligated
to make payments in respect of any Receivable or any Related Property to such
Originator from time to time.

 

"Contractual Obligation" shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

"Contributed Receivables" shall have the meaning set forth in Section
2.01(a)(ii) of the Contribution Agreement.

 

"Contribution Agreement" shall mean the European Contribution Agreement, dated
as of the Signing Date between Huntsman International, as contributor, and the
Company.

 

"Contribution Date" shall have the meaning set forth in Section 2.01(a)(i) of
the Contribution Agreement.





 

--------------------------------------------------------------------------------

 

-  121  -

"Contribution Value" shall have the meaning set forth in Section 2.02 of the
Contribution Agreement.

 

"Contributor" shall mean Huntsman International.

 

"Contributor Adjustment Payment" shall have the meaning assigned to such term in
Section 2.06(a) of the Contribution Agreement.

 

"Contributor Dilution Adjustment Payment" shall have the meaning assigned to
such term in Section 2.05 of the Contribution Agreement.

 

"Contributor Indemnification Payment" shall have the meaning assigned to such
term in Section 2.06(b) of the Contribution Agreement.

 

"CP Rate" shall mean for any Payment Period with respect to the Loans, and for
any Lender to which it applies, to the extent such Lender funds such Loan by
issuing Commercial Paper, the per annum rate equivalent to the weighted average
cost of issuing Commercial Paper in relation to the Transactions as determined
by such Lender, and which shall include (without duplication):

 

(a)the fees and commissions of placement agents and dealers;

 

(b)incremental carrying costs incurred with respect to Commercial Paper maturing
on dates other than those on which corresponding funds are received by such
Lender;

 

(c)costs associated with funding and maintaining Currency Hedge Agreements and
Loans denominated in a currency other than the currency of such Commercial
Paper; and

 

(d)any other costs associated with the issuance of Commercial Paper or related
to the issuance of Commercial Paper that are allocated, in whole or in part, by
such Lender to fund or maintain such Loan (and which may also be allocated in
part to the funding of other assets of the Lender);

 

provided, however, that if any component of any such rate is a discount rate, in
calculating the "CP Rate" for such Loan for such Payment Period, the relevant
Lender shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum.

 

"CRR" shall mean, collectively, Regulation (EU) No 575/2013 of the European
Parliament and of the Council of 26 June 2013 on prudential requirements for
credit institutions and investment firms and Directive 2013/36/EU of the
European Parliament and of the Council of 26 June 2013 on access to the activity
of credit institution and the prudential supervisions of credit institutions and
investment firms, as amended from time to time, together with any regulatory
guidelines, technical standards or implementing technical standards relating
thereto and any Q&A responses or other official guidance published in relation
thereto by the European Banking Authority (or any successor or replacement
agency or authority).

 

"CT Corporation" shall mean CT Corporation Inc.

 

"Currency Hedge Agreement" means any currency swap or exchange agreement
(including any spot or forward currency exchange agreement), currency exchange
option or any other similar agreement, however denominated, entered into by or
on behalf of a Lender for hedging





 

--------------------------------------------------------------------------------

 

-  122  -

purposes, as any of the foregoing may be amended, restated, supplemented or
otherwise modified from time to time.

 

"Currency Hedge Costs" means any costs payable pursuant to a Currency Hedge
Agreement.

 

"Daily Interest Expense" shall mean, for any Business Day, an amount equal to
(i) the amount of accrued and unpaid Interest in respect of such day plus (ii)
the aggregate amount of all previously accrued and unpaid Daily Interest Expense
that has not yet been deposited in the Payments Reserve Subaccounts plus (iii)
the aggregate amount of all accrued and unpaid Additional Interest.

 

"Daily Report" shall mean a report prepared by the Master Servicer pursuant to
Section 4.01 of the Servicing Agreement on each Business Day, substantially in
the form of Schedule 11 attached to the Receivables Loan Agreement.

 

"Days Sales Outstanding" shall mean, as of any Settlement Report Date and
continuing until (but not including) the next Settlement Report Date, the number
of days equal to the product of (i) 91 and (ii) the amount obtained by dividing
(A) the aggregate Principal Amount of Receivables as of the last day of the
Settlement Period immediately preceding such earlier Settlement Report Date, by
(B) the aggregate Principal Amount of all Receivables acquired by the Company
for the three Settlement Periods immediately preceding such earlier Settlement
Report Date.

 

"Default Interest Rate" means the rate which is the aggregate of: (A) (as
applicable) 1-Month GBP LIBOR, in relation to Sterling, 1-Month USD LIBOR, in
relation to US Dollars or, in relation to Euro, 1-Month EURIBOR; and (B) 5.75%
per annum.

 

"Defaulted Receivable" shall mean any Pool Receivable (a) which is unpaid in
whole or in part (other than as a result of a Dilution Adjustment) for more than
sixty (60) days after its original due date or (b) which is a Charged-Off
Receivable prior to sixty (60) days after the original due date.

 

"Designated Line of Business" shall mean any line of business which the Master
Servicer can identify by means of product, ledger, code or other means of
identification so that Receivables originated with respect to such Designated
Line of Business are identifiable and distinguished from all other Receivables
of the relevant Originator or Originators.

 

"Delinquency Ratio" shall mean, as of the last day of each Settlement Period,
the percentage equivalent of a fraction, the numerator of which shall be the
aggregate unpaid balance of Pool Receivables that were thirty one (31) to sixty
(60) days past due during such Settlement Period, and the denominator of which
shall be the aggregate Principal Amount of Receivables acquired by the Company
during the second prior Settlement Period (including the Settlement Period ended
on such day).

 

"Dilution Adjustment" shall mean any payment adjustments (including payment
adjustments arising as a result of any reconciliation) of any Pool Receivables,
and the amount of any other reduction of any payment under any Pool Receivable,
in each case granted or made by an Originator to the related Obligor; provided,
however, that a "Dilution Adjustment" shall not include (1) any Collection on a
Receivable or Charged-Off Receivable or (2) any Timely Payment Discount,
Commission or any Volume Rebate for which a reserve is maintained to account for
any potential offset; provided, further, that for purposes of determining the





 

--------------------------------------------------------------------------------

 

-  123  -

Dilution Ratio, with respect to Dilution Adjustments relating to invoices where
the entire invoice balance has been cancelled or credited (each referred to as
"credited") and a rebilled invoice subsequently issued for the same item
(together called "credit and re-bills"), the Dilution Adjustment shall include:
(i) the net difference (only if a positive value) between the original invoice
amount and the subsequent rebilled amount so long as the rebilled invoice is
issued within 5 Business Days after the original invoice being credited, which
was credited in its entirety or (ii) the entire amount of the cancelled or
credited invoice should the subsequent rebilled invoice be issued after 5
Business Days after the original invoice being credited in its entirety. For
credit and re-bills in which the credit and re-bill occur in separate Settlement
Periods, the amount of the Dilution Adjustment, as calculated above will be
listed as occurring in the Settlement Period of the original invoice date.

 

"Dilution Horizon" shall mean in relation to any Pool Receivable the number of
days from the date on which such Pool Receivable was created to the date on
which a Dilution Adjustment with respect to such Pool Receivable is issued by
the Originator. Dilution Horizon relating to invoices where the entire invoice
balance has been cancelled or credited and a rebilled invoice subsequently
issued for the same item (together called "credit and re-bills") shall mean the
number of days from the date on which the invoice reflecting such Pool
Receivable was first created to the date of the re-billed invoice.

 

"Dilution Horizon Factor" shall mean a fraction, the numerator of which is the
aggregate weighted average Dilution Horizon of the Originators (based upon the
Dilution Adjustment of the selected Receivables) for such period. "Dilution
Horizon Factor" shall be calculated by the Master Servicer each June and
December by selecting a random sample of 50 Dilution Adjustments per each
Originator over the preceding three months, with the exception of Huntsman
Petrochemical Corporation and Huntsman Holland B.V. in which case the random
sample shall include 100 Dilution Adjustments created during such period. The
Master Servicer will prepare a table by originator for the Funding Agents which
will include for each Dilution Adjustment the original invoice date, invoice
amount, Obligor, amount of the credit or net from credit and re-bill, if
applicable (see Dilution Adjustment), and a description of each Dilution
Adjustment. A weighted average Dilution Horizon per Originator in days will be
computed therefrom based on the amount of Dilution Adjustment per item and the
Dilution Horizon per item. A weighted average for the program will be computed
therefrom by weighting the weighted average Dilution Horizon per Originator by
the average amount of Dilution Adjustments by originator over the preceding
three months. The denominator for "Dilution Horizon Factor" shall be 30; it
being understood, that if the required sample size of Dilution Adjustments is
not available, the Master Servicer will compute the preceding calculations on
such other amount available; it being further understood, that the random sample
shall not include any adjustments resulting from any Timely Payment Discount,
Commission or any Volume Rebate for which a reserve is maintained to account for
any potential offset.

 

"Dilution Period" shall mean, as of any Settlement Report Date and continuing
until (but not including) the next Settlement Report Date, the quotient of (i)
the product of (A) the aggregate Principal Amount of the Receivables that were
acquired by the Company during the Settlement Period immediately preceding such
earlier Settlement Report Date and (B) the Dilution Horizon Factor as of such
Settlement Report Date and (ii) the Aggregate Receivables Amount as of the last
day of the Settlement Period immediately preceding such earlier Settlement
Report Date.

 

"Dilution Ratio" shall mean, as of the last day of each Settlement Period, an
amount (expressed as a percentage) equal to the aggregate amount of Dilution
Adjustments made during such





 

--------------------------------------------------------------------------------

 

-  124  -

Settlement Period divided by the aggregate Principal Amount of Receivables
acquired by the Company during the immediately preceding Settlement Period
(including the Settlement Period ended on such day).

 

"Dilution Reserve Ratio" shall mean, as of any Settlement Report Date, and
continuing until (but not including) the next Settlement Report Date, an amount
(expressed as a percentage) that is calculated as follows:

 

DRR = [(c x d) + [(e - d) x (e / d)]] x f

 

where:

 

DRR = Dilution Reserve Ratio;

 

c =        2.50;

 

d =        the twelve month rolling average of the Dilution Ratio that occurred
during the period of twelve consecutive Settlement Periods ending immediately
prior to such earlier Settlement Report Date;

 

e =         the highest Dilution Ratio that occurred during the period of twelve
consecutive Settlement Periods ending prior to such earlier Settlement Report
Date; and

 

f =          the Dilution Period.

 

"Discounted Percentage" shall mean (i) with respect to the calculation of the
Contribution Value attributed to the Receivables and the other Receivable Assets
related thereto to be contributed by the Contributor to the Company, a
percentage agreed upon by the Contributor, and consented to by the
Administrative Agent and each Funding Agent (such consent not to be unreasonably
withheld) from time to time that reflects, among other factors, the historical
rate at which Receivables are charged off in accordance with the Policies and
(ii) with respect to the calculation of the related Contribution Value or
Originator Purchase Price, a percentage agreed upon by the related Originator
and the Contributor and consented to by the Administrative Agent and each
Funding Agent (such consent not to be unreasonably withheld) from time to time
that reflects, among other factors, the historical rate at which Receivables are
charged off in accordance with the Policies of the related Originator.

 

"Dollars", "United States Dollars", "U.S. Dollars" and "$" shall mean the legal
currency of the United States of America.

 

"Dutch Originator" shall mean any of (i) Huntsman Holland B.V. and (ii) after
the Restatement Effective Date, any Approved Originator incorporated in the
Netherlands.

 

"Dutch Receivables" shall mean the Receivables originated by a Dutch Originator
and sold to Huntsman International, then contributed, transferred, assigned and
conveyed to the Company.

 

"Dutch Receivables Purchase Agreement" means the Dutch Receivables Purchase
Agreement, dated the Signing Date, by, among others, the Dutch Originator and
the Contributor.





 

--------------------------------------------------------------------------------

 

-  125  -

"Early Amortization Period" shall have, with respect to any, the definition
assigned to such term in Section 21.1 of the Receivables Loan Agreement.

 

"Early Originator Termination" shall have the meaning assigned in Section 7.01
(or other corresponding Section) of the applicable Origination Agreement.

 

"Early Program Termination" shall have the meaning assigned in Section 7.02 (or
other corresponding Section) of the applicable Origination Agreement.

 

"Effective Date" shall mean December 21, 2000.

 

"Eligible Assignee" shall mean any Program Support Provider, and with respect to
any Lender, any Person that (A) is a Conduit Assignee; or (B) is a financial
institution formed under the laws of any OECD Country; provided that such
financial institution, if not a financial institution organized under the laws
of the United States, is acting through a branch or agency located in the United
States; or (C) is an Affiliate Assignee.

 

"Eligible Institution" shall mean (a) with respect to accounts in the United
States a depositary institution or trust company (which may include the
Collateral Agent and its Affiliates) organized under the laws of the United
States of America or any one of the States thereof or the District of Columbia;
provided, however, that at all times (i) such depositary institution or trust
company is a member of the Federal Deposit Insurance Corporation, (ii) the
unsecured and uncollateralized debt obligations of such depositary institution
or trust company are rated in one of the two highest long-term or short-term
rating categories by each Rating Agency and (iii) such depositary institution or
trust company has a combined capital and surplus of at least $100,000,000 and
(b) with respect to accounts outside the United States an entity authorized to
accept deposits in the relevant jurisdiction which has unsecured and
uncollateralized debt obligations rated in one of the two highest long-term or
short-term rating categories by each Rating Agency.

 

"Eligible Obligor" shall mean, as of any date of determination, each Obligor in
respect of a Receivable that satisfies the following eligibility criteria:

 

(a)it is located in an Approved Obligor Country;

 

(b)it is not (i) Huntsman International or an Affiliate thereof or (ii) an
Excluded Factoring Obligor; and

 

(c)it is not the subject of any voluntary or involuntary bankruptcy proceeding.

 

"Eligible Receivable" shall mean, as of any date of determination, each
Receivable owing by an Eligible Obligor that as of such date satisfies the
following eligibility criteria:

 

(a)it is not a Defaulted Receivable;

 

(b)the goods related to it shall have been shipped and the services related to
it shall have been performed and such Receivable shall have been billed to the
related Obligor;

 

(c)it arose in the ordinary course of business from the sale of goods, products
and/or services by the related Originator and in accordance with the Policies of
such Originator and, at such date of determination, the related Origination
Agreement has not been terminated as to such Originator;





 

--------------------------------------------------------------------------------

 

-  126  -

(d)it does not contravene any applicable law, rule or regulation and the related
Originator is not in violation of any law, rule or regulation in connection with
it, in each case which in any way would render such Receivable unenforceable or
would otherwise impair in any material respect the collectability of such
Receivable;

 

(e)it is not a Receivable for which an Originator has established a specific
offsetting reserve; provided that a Receivable subject only in part to the
foregoing shall be an Eligible Receivable to the extent not so subject;

 

(f)it is not a Receivable with original payment terms in excess of 120 days from
the first day of the month following the month in which an invoice was created
("Net Terms"); provided that a receivable may have Net Terms greater than 120
days if each Funding Agent has consented thereto;

 

(g)the related Originator or Obligor is not in default in any material respect
under the terms of the Contract, if any, from which such Receivable arose;

 

(h)(i) all right, title and interest in such Receivable has been legally and
validly, directly or indirectly, sold to the Contributor by the related
Originator and contributed by Huntsman International to the Company pursuant to
the related Origination Agreement, or (ii) all right, title and interest in such
Receivable has been legally and validly, directly or indirectly, transferred,
assigned or sold to the Company by the related Originator pursuant to the
related Origination Agreement;

 

(i)(i) the Company will either have legal and beneficial ownership therein or a
continuing first priority perfected security interest therein free and clear of
all Liens and (ii) such Receivable is subject to the grant of a continuing first
priority perfected security interest therein from the Company to the Collateral
Agent free and clear of all Liens;

 

(j)the Contract related to such Receivables (i) expressly prohibits any offset,
counterclaim, or defense with respect to such Receivables or (ii) does not
contain such prohibition but (x) the Obligor with respect to such Receivables is
not a supplier of goods or services purchased by the Originator of such
Receivables or (y) the Aggregate Receivables Amount has been reduced by the
Potential Offset Amount; provided that the aggregate Principal Amount of all
such Receivables described in Section (ii) above does not exceed 10% of the
Aggregate Receivables Amount;

 

(k)it is at all times the legal, valid and binding obligation of the Obligor
thereon, enforceable against such Obligor in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law);

 

(l)neither of the Company nor any Originator has (i) taken any action in
contravention of the terms of any Transaction Document that would impair the
rights of the Collateral Agent or the Secured Parties in such Receivable or (ii)
failed to take any action required to be taken by the terms of any Transaction
Document that was necessary to avoid impairing the rights therein of the
Collateral Agent or Secured Parties with respect to such Receivables;





 

--------------------------------------------------------------------------------

 

-  127  -

(m)as of the date of the conveyance of such Receivable to the Company, each of
the representations and warranties made in the applicable Origination Agreement
by the related Originator with respect to such Receivable is true and correct in
all material respects;

 

(n)at the time any such Receivable was contributed by the Contributor to the
Company under the Contribution Agreement, no Insolvency Event had occurred with
respect to the Contributor or the Company;

 

(o)the governing law of the related Contract is the law of an Approved Contract
Jurisdiction;

 

(p)it is not subject to any withholding taxes of any applicable jurisdiction or
political subdivision and is assignable free and clear of any sales or other
tax, impost or levy, unless an appropriate reserve, as determined by the
Administrative Agent, is made for such tax liability;

 

(q)the Obligor of which is not a Government Obligor or an individual;

 

(r)either (i) the Contract related to such Receivable does not expressly
prohibit, or require consent to be obtained from the related Obligor in
connection with, a sale, transfer, assignment or conveyance of such Receivable,
(ii) if such consent is required, the related Obligor has consented in writing
in accordance with the terms of the Contract and applicable laws or (iii) the
Contract related to such Receivable is governed by the laws of a State of the
United States, the assignment thereof is subject to Sections 9-406 and 9-407 of
the UCC (or similar applicable provision) of such State which permits the
effective assignment of such Receivable and the related rights under such
Contract against the Obligor of such Receivable notwithstanding the failure of
the assignor to obtain the consent of the Obligor in connection with such
assignment;

 

(s)it is denominated and payable only in an Approved Currency;

 

(t)the Obligor of which has not defaulted on any payment obligation to an
Originator at any time during the three year period preceding the contribution
or sale of such Receivable to the Company, other than any payments which the
Obligor has disputed in good faith;

 

(u)either the Company is excluded from the definition of "investment company"
pursuant to Rule 3a-7 under the 1940 Act, or such Receivable is an account
receivable representing all or part of the sales price of merchandise, insurance
or services within the meaning of Section 3(c)(5) of the 1940 Act;

 

(v)all required consents, approvals, authorizations or notifications necessary
for the creation and enforceability of such Receivable and the effective
contribution by the Contributor to the Company and grant of a security interest
by the Company to the Collateral Agent shall have been obtained or made with
respect to such Receivable;

 

(w)constitutes an account (and not an "instrument" or "chattel paper" unless
such "instrument" or "chattel paper" has been stamped in the manner set forth in
Section 26.3(s) of the Receivables Loan Agreement) within the meaning of Section
9-102 of the UCC that governs the perfection of the interest granted therein);





 

--------------------------------------------------------------------------------

 

-  128  -

(x)no Originator Termination Event has occurred with respect to the Originator
of such Receivable;

 

(y)the Company has the benefit of any existing marine insurance policy naming
Huntsman Corporation as named insured to the extent the benefits of such policy
extend to the Company;

 

(z)the Obligor has been instructed to make payments in respect of such
Receivable to the relevant Collection Account and such instructions have not
been modified or revoked; and

 

(aa)if it is transferred under the Belgian Receivables Purchase Agreement, the
Obligor of such Receivable has been notified of the transfer of such Receivable
by the relevant Belgian Originator to the Contributor under the Belgian
Receivables Purchase Agreement, by the Contributor to the Company under the
Contribution Agreement and the grant of a security interest by the Company to
the Collateral Agent under the Receivables Agreement; and

 

(bb)satisfies in all material respects all applicable requirements of the Credit
and Collection Policy,

 

provided that (A) Acquired Line of Business Receivables originated by an
Eligible Obligor shall constitute Eligible Receivables only to the extent that
the requirements of Section 27(e) of the Receivables Loan Agreement have been
satisfied and all other criteria with respect to Eligible Receivables set forth
in the definition thereof are satisfied with respect to any such Acquired Line
of Business Receivable and (B) Receivables originated with respect to Excluded
Designated Lines of Business shall constitute Eligible Receivables only to the
extent provided in Section 28(c) of the Receivables Loan Agreement and so long
as all criteria with respect to Eligible Receivables set forth in the definition
thereof are satisfied with respect to any such Receivable originated with
respect to an Excluded Designated Line of Business.

 

"EMU Legislation" means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

 

"ERISA" shall mean the United States Employee Retirement Income Security Act of
1974, as amended.

 

"ERISA Affiliate" shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that is a member of a group of which such Person
is a member and which is treated as a single employer under Section 414 of the
Code.

 

"EURIBOR" means, in relation to any Loan or other calculation denominated in
Euro:

 

(a)the applicable Screen Rate; or

 

(b)(if no Screen Rate is available for the Relevant Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Administrative Agent at its request quoted by the Reference
Banks to leading banks in the European interbank market,





 

--------------------------------------------------------------------------------

 

-  129  -

as of 11.00 a.m. (Central European time) on the Quotation Day for the offering
of deposits in Euro for a period of: (i) one week in the case of a determination
for the purposes of the Alternate Rate definition; and (ii) one month in all
other cases.

 

"Euro" shall mean the legal currency of the member states of the European Union
that adopt the single currency in accordance with the European Community Treaty.

 

"Euro Equivalent" means, at any time in relation to an amount denominated in a
currency other than Euro, that amount converted into Euro at the Spot Rate
determined as of the most recent Exchange Rate Determination Date except where
otherwise provided in the Transaction Documents.

 

"European Originators" shall mean: (a) the Dutch Originator and the Belgian
Originator; and (b) after the Restatement Effective Date, any Approved
Originator which is located in Europe.

 

"European Receivables Purchase Agreements" shall mean, collectively, the Dutch
Receivables Purchase Agreement and the Belgian Receivables Purchase Agreement.

 

"Exchange Act" shall mean the United States Securities Exchange Act of 1934, as
amended.

 

"Exchange Rate Determination Date" means:

 

(a)in relation to any Settlement Report Date, the immediately preceding Funding
Business Day; and

 

(b)if a Termination Event has occurred and is continuing under the Receivables
Loan Agreement, any Business Day designated as such by the Funding Agents in
their sole discretion.

 

"Exchange Rate Protection Amount" means product of (a) 0.25% multiplied by (b)
the aggregate Principal Amount of all Pool Receivables at the relevant time

 

"Excluded Designated Line of Business" shall mean any Designated Line of
Business identified by notice given pursuant to Section 28 of the Receivables
Loan Agreement as an "Excluded Designated Line of Business".

 

"Excluded Factoring Obligor" shall mean:

 

(1)any Obligor designated as an Excluded Factoring Obligor on or before March 5,
2015; and

 

(2)an Obligor designated after March 5, 2015 in respect of a Receivable that
satisfies the following criteria, as of any date of determination:

 

a.the Master Servicer has provided the Administrative Agent and the Funding
Agent at least ten (10) Business Days' prior written notice that such Obligor
shall become an "Excluded Factoring Obligor"; and

 

b.such notice is accompanied by a certification of the Master Servicer:





 

--------------------------------------------------------------------------------

 

-  130  -

i.of the aggregate Purchased Receivables originated by such Obligor in the
immediately preceding twelve (12) Settlement Periods (the "Excluded Factoring
Obligor Receivable Amount") and

 

ii.that the sum of (A) the Excluded Factoring Obligor Receivables Amount
determined for such Obligor and (B) the Excluded Factoring Obligor Receivables
Amount determined at the time each other Excluded Factoring Obligor was
designated pursuant to clause (a),  minus (C) the Excluded Factoring Obligor
Receivable Amount of any Excluded Factoring Obligor that has subsequently become
an Eligible Obligor or has ceased to be an Obligor does not in the aggregate
exceed 100,000,000.

 

"Facility Event" shall mean any Termination Event, Potential Termination Event,
Master Servicer Default, Potential Master Servicer Default, Originator
Termination Event, Potential Originator Termination Event, Program Termination
Event or Potential Program Termination Event.

 

"Facility Indemnified Party" mean the Collateral Agent, the Funding Agents, the
Administrative Agent, the Lenders, the Program Support Providers, the
Liquidation Servicer, any Successor Master Servicer (other than any Successor
Master Servicer that is an Affiliate of Huntsman International), or any of their
respective officers, directors, agents, employees, controlling Persons or
Affiliates of any of the foregoing.

 

"Facility Termination Date" shall mean the earliest to occur of (i) the date on
which an Early Amortization Period is declared to commence or automatically
commences and (ii) the Commitment Termination Date.

 

"Federal Funds Effective Rate" shall mean, for any day, an interest rate per
annum equal to (a) the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 11:00
a.m. New York Time on such day on such transactions received by the relevant
Funding Agent from three (3) Federal funds brokers of recognized standing
selected by it in its sole discretion.

 

"Fee Letters" means the fee agreements each dated the date of this Agreement and
each between the Company and each of the Persons to whom Fees are payable.

 

"Final Payout Date" means the date after the Facility Termination Date on which
all the Secured Obligations have been reduced to zero by payment in full in
cash.

 

"Fiscal Period" shall have the meaning assigned to such term in the Servicing
Agreement.

 

"Force Majeure Delay" shall mean, with respect to the Master Servicer or any
agent thereof, any cause or event which is beyond the control and not due to the
negligence of the Master Servicer or such agent that delays, prevents or
prohibits the Master Servicer’s delivery of Daily Reports and/or Monthly
Settlement Reports, including acts of God, fires or other casualty, flood or
weather condition, earthquakes, acts of a public enemy, acts of war, terrorism,
insurrection, riots or civil commotion, explosions, strikes, boycotts,
unavailability





 

--------------------------------------------------------------------------------

 

-  131  -

of parts, equipment or materials through normal supply sources, the failure of
any utility to supply its services for reasons beyond the control of the party
whose performance is to be excused, or other cause or causes beyond such party’s
reasonable control.

 

"Foreign Government Obligor" shall mean any government of a nation or territory
outside the United States or any subdivision thereof or any agency, department
or instrumentality thereof.

 

"Funding Agent" shall mean each financial institution designated as a "Funding
Agent" on Schedule 1 to the Receivables Loan Agreement or as designated in a
Commitment Transfer Agreement.

 

"Funding Business Day" means any day (other than a Saturday and Sunday) on which
banks and financial markets are open for general business in New York and London
and in relation to a transaction involving Euro, any TARGET Day.

 

"GAAP" shall mean generally accepted accounting principles in the respective
jurisdiction of incorporation of the relevant entity, as in effect from time to
time.

 

"GBP LIBOR" means, in relation to any Loan or other calculation denominated in
Sterling:

 

(a)the applicable Screen Rate; or

 

(b)(if no Screen Rate is available for the currency or Relevant Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the London interbank market,

 

as of 11:00 am (London time) on the Quotation Day for the offering of deposits
in Sterling and for a period of: (i) one week in the case of a determination for
the purposes of the Alternate Rate definition; and (ii) one month in all other
cases.

 

"General Opinion" shall mean, with respect to any action of the Master Servicer,
the Company or an Originator, an Opinion of Counsel to the effect that (i) such
action has been duly authorized by all necessary corporate action on the part of
the Master Servicer, the Company or such Originator, as the case may be, (ii)
any agreement executed in connection with such action constitutes a legal, valid
and binding obligation of the Master Servicer, the Company or an Originator, as
the case may be, enforceable against such party in accordance with the terms
thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereinafter
in effect, affecting the enforcement of creditors' rights and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity or subject to similar
exceptions), (iii) such action does not violate any organizational documents or
require any consent or filing thereunder, (iv) such action does not result in a
breach of, or default under any material contractual obligation of such party,
or creation of any Lien, pursuant thereto and (v) any condition precedent to any
such action specified in the applicable Transaction Document, if any, has been
complied with.

 

"Governmental Authority" shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, or any





 

--------------------------------------------------------------------------------

 

-  132  -

agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, regulatory or
administrative powers or functions of or pertaining to government, or any
accounting board or authority (whether or not a part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles.

 

"Government Obligor" shall mean any U.S. Government Obligor, any U.S.
State/Local Government Obligor or Foreign Government Obligor.

 

"Guaranteed Obligations" shall mean the obligations of the Master Servicer as
set forth under Article VII of the Servicing Agreement.

 

"Historical Receivables Information" means historical numerical information
regarding Receivables relating to periods prior to the date on which any
Originator became an Additional Originator or the date on which an Acquired Line
of Business has become an Approved Acquired Line of Business, to the extent that
such information is necessary to calculate, among other things, the Aged
Receivables Ratio, the Default Ratio, the Delinquency Ratio, the Dilution
Horizon, the Dilution Horizon Factor, the Dilution Ratio and the Day Sales
Outstanding and such calculations require numerical information relating to
periods prior to such date; provided that with respect to any Additional
Originator or Approved Acquired Line of Business such calculation shall, to the
extent applicable, be performed using Historical Receivables Information with
respect to such Additional Originator or Approved Acquired Line of Business.

 

"Huntsman BV" shall mean Huntsman Holland B.V., a limited liability company
organized under the laws of The Netherlands and its successors and permitted
assigns.

 

"Huntsman Group" shall have the meaning assigned to such term within the
definition of "Change of Control".

 

"Huntsman International" shall mean Huntsman International LLC, a Delaware
limited liability company.

 

"Huntsman Receipts Account" means, as applicable (i) the account denominated in
Euro (number 41222845) IBAN: GB58CHAS60924241222845,  in the name of the Master
Servicer held with JPMorgan, London Branch (JPM Swift code: CHASGB2L), (ii) the
account denominated in U.S. Dollars (number 41222852) IBAN:
GB63CHAS60924241222852 in the name of the Master Servicer held with JPMorgan,
London Branch (JPM Swift code: CHASGB2L) (iii) the account denominated in
Sterling (number 41222944) IBAN: GB04CHAS60924241222944 in the name of the
Master Servicer held with JP Morgan, London Branch (JPM Swift code: CHASGB2L),
and (iv) any replacement account or accounts or such other account as the
Company may notify to the Administrative Agent from time to time upon 10
Business Days' written notice (or such lesser period as the Administrative Agent
may agree to).

 

"Indebtedness" shall mean, with respect to any Person at any date, (i) all
indebtedness of such Person for borrowed money, (ii) any obligation owed for the
deferred purchase price of property or services which purchase price is
evidenced by a note or similar written instrument, (iii) note payable and drafts
accepted representing extensions of credit whether or not representing
obligations for borrowed money, (iv) that portion of obligations of such Person
under capital leases which is properly classified as a liability on a balance
sheet in conformity





 

--------------------------------------------------------------------------------

 

-  133  -

with GAAP and (v) all liabilities of the type described in the foregoing
Sections (i) through (iv) secured by any Lien (other than Permitted Liens and
Liens on receivables that are not Receivables) on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof.

 

"Indemnified Amounts" shall have the meaning assigned to such term in Section 14
of the Receivables Loan Agreement.

 

"Independent Manager" shall mean a Manager of the Company designated as an
"Independent Manager" who (i) shall not have been at the time of such Person's
appointment or at any time during the preceding five years, and shall not be as
long as such Person is a director of the Company, (A) a director, officer,
employee, partner, shareholder, member, manager or Affiliate of any of the
following Persons (collectively, the "Independent Parties"): the Master
Servicer, any Originator, or any of their respective Subsidiaries or Affiliates
(other than the Company or Huntsman Receivables Finance II LLC), (B) a supplier
to any of the Independent Parties, (C), a Person controlling or under common
control with any partner, shareholder, member, manager, Affiliate or supplier of
any of the Independent Parties, or (D) a member of the immediate family or any
director, officer, employee, partner, shareholder, member, manager, Affiliate or
supplier of any of the Independent Parties; (ii) has prior experience as an
independent director for a corporation or limited liability company whose
charter documents required the unanimous consent of all independent directors
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy; and (iii) has at least three years of employment experience with one
or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers or
securitization or structured finance instruments, agreements or securities.

 

"Independent Public Accountants" shall mean, with respect to any Person, any
independent certified public accountants of nationally recognized standing, or
any successor thereto, (who may also render other services to the Company, the
Master Servicer or an Originator); provided that such firm is independent with
respect to such Person within the meaning of Rule 2-01(b) of Regulation S-X
under the Securities Act.

 

"Ineligibility Determination Date" shall have the meaning assigned in Section 29
of the Receivables Loan Agreement.

 

"Ineligible Receivable" shall, (i) as used in the Origination Agreements, have
the meaning specified in each Origination Agreement, and (ii) as used in all
other Transaction Documents, have the meaning specified in Section 29 of the
Receivables Loan Agreement.

 

"Initial Borrowing Date" means the first Borrowing Date pursuant to which a Loan
was made in accordance with the terms of the Existing Agreement.

 

"Initial Contribution" shall mean the first contribution (if any) of Receivables
and Receivables Assets related thereto, made pursuant to Section 2.01 of the
Contribution Agreement.

 

"Initial Contribution Date" shall mean the date on which the Initial
Contribution is made.

 

"Inland Revenue" shall mean the United Kingdom Inland Revenue.





 

--------------------------------------------------------------------------------

 

-  134  -

"Insolvency Event" shall mean, with respect to any Person, (i) a court having
jurisdiction shall enter a decree or order for relief in respect of such Person
in an involuntary case under Applicable Insolvency Laws, which decree or order
is not stayed or any other similar relief shall be granted under any applicable
federal, state or foreign law now or hereafter in effect and shall not be
stayed; (ii)(A) an involuntary case is commenced against such Person under any
Applicable Insolvency Law now or hereafter in effect, a decree or order of a
court having jurisdiction for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Person, or over all or a substantial part of the property of such Person,
shall have been entered, an interim receiver, trustee or other custodian of such
Person for all or a substantial part of the property of such Person is
involuntarily appointed, a warrant of attachment, execution or similar process
is issued against any substantial part of the property of such Person, and (B)
any event referred to in clause (ii)(A) above continues for 60 days unless
dismissed, bonded or discharged; (iii) such Person shall at its request have a
decree or an order for relief entered with respect to it or commence a voluntary
case under any Applicable Insolvency Law now or hereafter in effect, or shall
consent to the entry of a decree or an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
Applicable Insolvency Law, consent to the appointment of or taking possession by
a receiver, trustee or other custodian for all or a substantial part of its
property; (iv) the admission by such Person in writing its inability to pay its
debts generally or the making by such Person of any general assignment for the
benefit of creditors; (v) the inability or failure of such Person generally to
pay its debts as such debts become due; or (vi) the Board of such Person
authorizes action to approve any of the foregoing.

 

"Intercreditor Agreement" shall mean the Intercreditor Agreement, originally
dated October 16, 2009, by, among others, the Collateral Agent, the
Administrative Agent and Deutsche Bank AG, New York Branch in its capacities
thereunder as "Bank Administrative Agent", "Collateral Agent, " and "Mortgagee",
as amended, restated, supplemented or otherwise modified from time to time.

 

"Interest" means the aggregate amount of interest payable by the Company in
respect of a Loan calculated in accordance with Clause 7 of the Receivables Loan
Agreement.

 

"Interest Rate" means, with respect to any Lender, the sum of:

 

(a)the Applicable Rate; plus

 

(b)the Applicable Margin,

 

plus, in each case, any Currency Hedge Costs (other than Currency Hedge Costs
which are included in the calculation of the CP Rate) incurred by such Lender in
connection with funding its participation in the relevant Loan; provided, that
at all times following the occurrence and during the continuation of a
Termination Event, the Applicable Rate shall be an interest rate per annum equal
to the Default Interest Rate.

 

"Investment" shall mean the making by the Company of any advance, loan,
extension of credit or capital contribution to, the purchase of any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or the making by the Company of any other investment in, any
Person.

 

"Lender" shall mean each entity designated as a "Lender" on Schedule 1 to the
Receivables Loan Agreement and any Acquiring Lender.





 

--------------------------------------------------------------------------------

 

-  135  -

"Lender Group" shall mean a group consisting of a Lender and the Funding Agent
for such Lender.

 

"Lien" shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset; provided,
however, that if a lien is imposed under Section 412(n) of the Code or Section
302(f) of ERISA for a failure to make a required installment or other payment to
a plan to which Section 412(n) of the Code or Section 302(f) of ERISA applies,
then such lien shall not be treated as a "Lien" from and after the time (x) (i)
any Person who is obligated to make such payment pays to such plan the amount of
such lien determined under Section 412(n)(3) of the Code or Section 302(f)(3) of
ERISA, as the case may be, and provides to the Collateral Agent and any Funding
Agent a written statement of the amount of such lien together with written
evidence of payment of such amount, or (ii) such lien expires pursuant to
Section 412(n)(4)(B) of the Code or Section 302(f)(4)(B) of ERISA and (y) the
consent of each Funding Agent is obtained.

 

"Liquidation Servicer" shall mean such entity which has been appointed as
Liquidation Servicer by the Company following a Liquidation Servicer Resumption
Event and consented to by the Funding Agents (and shall include its successors
and assigns).

 

"Liquidation Servicer Agreement" shall mean the letter agreement consented to by
the Funding Agents entered into following a Liquidation Servicer Resumption
Event between the Liquidation Servicer and the Company, which shall be on
substantially similar terms as the letter agreement entered into subsequent to
the Closing Date between PricewaterhouseCoopers as the Liquidation Servicer and
the Company.

 

"Liquidation Servicer Commencement Date" shall mean the date that the
Administrative Agent gives notice to activate the appointment of the Liquidation
Servicer, provided that while such activation notice shall be effective
immediately and shall trigger the occurrence of the Liquidation Servicer
Commencement Date, the Liquidation Servicer's performance of its duties in
accordance with the Liquidation Servicer Agreement which provides that specified
actions will commence within "5 working days of the Liquidation Servicer
Commencement Date".

 

"Liquidation Servicer Resumption Event" shall mean the date that the long-term
corporate credit rating of Huntsman International has been reduced to "BB-" or
below by S&P and "Ba3" or below by Moody's.

 

"Liquidation Servicing Fee" shall mean the fee payable to the Liquidation
Servicer as set forth in the Liquidation Servicer Agreement.

 

"Loan" means a loan comprising the whole or part of a Borrowing made by the
Company pursuant to Section 2 of the Receivables Loan Agreement.

 

"Local Business Day" shall mean, with respect to any Originator, any day other
than (i) a Saturday or a Sunday and (ii) any other day on which commercial
banking institutions or trust companies in the jurisdiction in which such
Originator has its principal place of business, are authorized or obligated by
law, executive order or governmental decree to be closed.

 

"Local Currency" shall mean U.S. Dollars or Sterling.





 

--------------------------------------------------------------------------------

 

-  136  -

"Local Servicer" shall have the meaning assigned to such term Section 2.01(c) of
the Servicing Agreement.

 

"Loss Reserve Ratio" shall mean, on any Settlement Report Date, and continuing
until (but not including) the next Settlement Report Date, an amount (expressed
as a percentage) that is calculated as follows:

 

LRR = [(a x b)/c] x d x e

 

where:

 

LRR = Loss Reserve Ratio;

 

a =the aggregate Principal Amount of Pool Receivables acquired by the Company
during the three Settlement Periods immediately preceding such earlier
Settlement Report Date;

 

b =the highest three month rolling average of the Aged Receivables Ratio that
occurred during the period of twelve consecutive Settlement Periods ending prior
to such earlier Settlement Report Date;

 

c =the Aggregate Receivables Amount as of the last day of the Settlement Period
immediately preceding such earlier Settlement Report Date;

 

d =2.50; and

 

e =Payment Terms Factor.

 

"Majority Lenders" shall mean the Lenders having, in the aggregate, more than
75.0% of the Aggregate Commitment.

 

"Manager" means any manager, administrative agent or other corporate or
administrative services provider to a Conduit Lender.

 

"Mandatory Costs" shall mean, if and so long as any Lender (other than Regency
Assets DAC) is required to comply with, reserve assets, liquidity, special
deposit, cash margin or other requirements under the applicable rules or
regulations of any monetary or other governmental authority (including the Bank
of England, the Financial Services Authority of England, the European Central
Bank or the European System of Central Banks) in respect of any Loan, the amount
expressed as a percentage (rounded upwards, if necessary, to the next higher
1/16 of 1%) of the cost to such Lender of complying with such requirements in
relation to such Loan.

 

"Margin Stock" shall have the meaning given to such term in Regulation U of the
Board of Governors.

 

"Master Servicer" shall mean Vantico Group S.à r.l., and any Successor Master
Servicer under the Servicing Agreement.

 

"Master Servicer Default" shall have, with respect to any, the meaning assigned
to such term in Section 6.01 of the Servicing Agreement.





 

--------------------------------------------------------------------------------

 

-  137  -

"Master Servicer Indemnified Person" shall have the meaning assigned to such
term in Section 5.02(a) of the Servicing Agreement.

 

"Master Servicer Site Review" shall mean a review performed by the Liquidation
Servicer of the servicing operations of the Master Servicer's central site
location in accordance with the Liquidation Servicer Agreement.

 

"Material Adverse Effect" shall mean, if used with respect to a Person, (a) a
material impairment of the ability of such Person to perform its obligations
under the Transaction Documents, (b) a materially adverse effect on the
business, operations, property or condition (financial or otherwise) of such
Person, (c) a material impairment of the validity or enforceability of any of
the Transaction Documents against such Person, (d) a material impairment of the
collectability of the Eligible Receivables taken as a whole and (e) a material
impairment of the interests, rights or remedies of the Collateral Agent or the
Secured Parties under or with respect to the Transaction Documents or the
Eligible Receivables taken as a whole.

 

"Maturity Date" means the Facility Termination Date.

 

"Maximum Available Borrowing" means, on any Borrowing Date, the lesser of:

 

(a)the Aggregate Commitment on such Borrowing Date; and

 

(b)the Maximum Potential Borrowing on such Borrowing Date.

 

"Maximum Available Borrowing (Dollars)" means, with respect to any Borrowing
Date, an amount equal to the product of:

 

(a)the product of (i) the Maximum Potential Borrowing on such Borrowing Date
multiplied by (ii) the percentage equivalent of a fraction the numerator of
which is the Aggregate Receivables Amount on such Borrowing Date of the Pool
Receivables denominated in U.S. Dollars, if any, and the denominator of which is
the Aggregate Receivables Amount on such Borrowing Date of all Pool Receivables.

 

multiplied by:

 

(b)the Spot Rate for purchasing U.S. Dollars with Euro on such Borrowing Date.

 

"Maximum Available Borrowing (Euro)" means, with respect to any Borrowing Date,
an amount equal to the product of:

 

(a)the Maximum Potential Borrowing on such Borrowing Date;

 

multiplied by:

 

(b)the percentage equivalent of a fraction the numerator of which is the
Aggregate Receivables Amount on such Borrowing Date of the Pool Receivables
denominated in Euro and the denominator of which is the Aggregate Receivables
Amount of all Pool Receivables.





 

--------------------------------------------------------------------------------

 

-  138  -

"Maximum Available Borrowing (Sterling)" means, with respect to any Borrowing
Date, an amount equal to the product of:

 

(a)the product of (i) the Maximum Potential Borrowing on such Borrowing Date
multiplied by (ii) the percentage equivalent of a fraction the numerator of
which is the Aggregate Receivables Amount on such Borrowing Date of the Pool
Receivables denominated in Sterling and the denominator of which is the
Aggregate Receivables Amount on such Borrowing Date of all Pool Receivables.

 

multiplied by:

 

(b)the Spot Rate for purchasing Sterling with Euro on such Borrowing Date.

 

"Maximum Potential Borrowing" means, with respect to any Borrowing Date, an
amount equal to:

 

(a)the Aggregate Receivables Amount on such Borrowing Date; less

 

(b)the Required Subordinated Amount on such Borrowing Date.

 

"Monthly Interest" shall mean Interest accrued for the relevant Settlement
Period.

 

"Monthly Servicing Fee" shall have the meaning assigned to such term in Section
19 of the Receivables Loan Agreement.

 

"Monthly Settlement Report" shall mean a report prepared by the Master Servicer
for each Settlement Period pursuant to Section 4.02 of the Servicing Agreement,
in substantially the form of Schedule 12 to the Receivables Loan Agreement.

 

"Moody's" shall mean Moody's Investors Service, Inc. or its successors and
assigns.

 

"Multiemployer Plan" shall mean, with respect to any Person, a multiemployer
plan as defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

"1940 Act" shall mean the United States Investment Company Act of 1940, as
amended.

 

"Obligor" shall mean, with respect to any Receivable, the party obligated to
make payments with respect to such Receivable, including any guarantor thereof.

 

"Obligor Limit" shall mean the percentage, as set forth in the Receivables
Specification and Exception Schedule attached to the Receivables Loan Agreement
as Schedule 8 under heading (E) "Obligor Limit", which shall represent, at any
date, with respect to an Eligible Obligor, the percentage of the Principal
Amount of all Pool Receivables which are Eligible Receivables at such date which
are due from such Eligible Obligor for the applicable ratings category of
long-term senior debt of that Obligor, or if such Obligor is unrated and is a
wholly owned subsidiary, then the applicable ratings category of long term
senior debt of such Obligor's parent; provided, however, for purposes of this
definition that all Eligible Obligors that are Affiliates of each other shall be
deemed to be a single Eligible Obligor to the extent the Master





 

--------------------------------------------------------------------------------

 

-  139  -

Servicer has actual knowledge of the affiliation and in that case, the
applicable debt rating for such group of Obligors shall be the debt rating of
the ultimate parent of the group.

 

If the ratings given by S&P and Moody's to the long term senior debt of any
Obligor (or the ultimate parent of the Obligor or the affiliated group of which
such Obligor is a member, as the case may be) would result in different
applicable percentages under Schedule 8 to this Agreement, the applicable
percentage shall be the percentage associated with the lower rating, as between
S&P's rating and Moody's rating, of such Obligor's (or such ultimate parent's,
as the case may be) long-term senior debt; provided that: (i) if an Obligor (or
such ultimate parent, as the case may be) is not rated by one of the Rating
Agencies, then such Obligor (or the ultimate parent, as the case may be) shall
be deemed to be unrated unless the Rating Agency that does not rate the Obligor
consents to the application of the rating given the Obligor by the Rating Agency
that does give such a rating and (ii) if an Obligor (or such ultimate parent, as
the case may) does not have a long-term senior debt rating from either of the
Rating Agencies, but has a short-term senior debt rating, then the applicable
percentage shall be the percentage associated with the long term senior debt
ratings that are equivalent to such short term senior debt ratings as set forth
in the table set forth in the Receivables Specification and Exception Schedule
attached to the Receivables Loan Agreement as Schedule 8 under the heading
"Obligor Limit". The ratings specified in the table are minimums for each
percentage category, so that a rating not shown in the table falls in the
category associated with the highest rating shown in the table that is lower
than that rating.

 

"OECD Country" shall mean a country that is a member of the grouping of
countries that are full members of the Organization of Economic Cooperation and
Development.

 

"Opinion of Counsel" shall mean a written opinion or opinions of one or more
counsel (who, unless otherwise specified in the Transaction Documents, may be
internal counsel to the Company, the Master Servicer or an Originator)
designated by the Company, the Master Servicer or an Originator, as the case may
be, that is reasonably acceptable to the Collateral Agent and each Funding
Agent.

 

"Original Principal Amount" shall mean, with respect to any Receivable, the
Principal Amount of such Receivable as of the date on which such Receivable is
contributed, sold or otherwise conveyed to the Contributor or the Company, as
the case may be, under the applicable Origination Agreement.

 

"Origination Agreements" shall mean (i) the Contribution Agreement and each
Receivables Purchase Agreement; and (ii) any contribution agreement, receivables
purchase agreement or corresponding agreement entered into by the Company or the
Contributor (as the case may be) and any Additional Originator.

 

"Originator" shall mean the Contributor and the European Originators.

 

"Originator Adjustment Payment" shall have the meaning assigned to such term in
Section 2.06(a) (or corresponding Section) of the Origination Agreements.

 

"Originator Daily Report" shall mean a report prepared by an Originator on each
date of contribution or sale, as the case may be, of Receivables to the Company
pursuant to and in accordance with the applicable Origination Agreement,
substantially in the form of Schedule 13 to the Receivables Loan Agreement.





 

--------------------------------------------------------------------------------

 

-  140  -

"Originator Dilution Adjustment Payment" shall have the meaning assigned to such
term in Section 2.05 (or corresponding Section) of the Origination Agreements.

 

"Originator Documents" shall have the meaning assigned to such term in Section
7.03(b)(iii) (or corresponding Section) of the Origination Agreements.

 

"Originator Indemnification Event" shall have the meaning assigned to such term
in Section 2.06(b) (or corresponding Section) of the Origination Agreements.

 

"Originator Indemnification Payment" shall have the meaning assigned to such
term in Section 2.06(b) (or corresponding Section) of the Origination
Agreements.

 

"Originator Indemnified Liabilities" shall have the meaning assigned to such
term in Section 8.02 (or corresponding Section) of the Origination Agreement.

 

"Originator Payment Date" shall have the meaning assigned to such term in
Section 2.03(a) of the Dutch Receivables Purchase Agreement and the
corresponding provisions of the Belgian Receivables Purchase Agreements.

 

"Originator Purchase Price" shall have the meaning assigned to such term in
Section 2.02 (or corresponding Section) of the Receivables Purchase Agreements.

 

"Originator Termination Date" shall have the meaning assigned to such term in
Section 7.01 (or corresponding Section) of the Origination Agreements.

 

"Originator Termination Event" shall have the meaning assigned to such term in
Section 7.01 (or corresponding Section) of each Origination Agreement, or such
other corresponding provision, as applicable.

 

"Outstanding Amount Advanced" shall mean, on any date of determination, the
aggregate of all Servicer Advances remitted by the Master Servicer out of its
own funds pursuant to Section 2.06 of the Servicing Agreement and Section
17.1(c) of the Receivables Loan Agreement, less the aggregate of all related
Servicer Advance Reimbursement Amounts received by the Master Servicer.

 

"Parent Company" shall mean Huntsman Corporation and any successor thereto (by
merger or consolidation) for so long as Huntsman Corporation or such successor
entity (as applicable) owns, directly or indirectly, at least a majority of the
voting capital stock of Huntsman International.

 

"Payment Period" shall mean the period commencing on each Settlement Date and
ending on the next succeeding Settlement Date.

 

"Payment Terms Factor" shall mean for each six month period to occur after the
Initial Borrowing Date, a fraction calculated by the Master Servicer, the
numerator of which is the sum of (i) the weighted average payment terms (based
upon the Principal Amount of the Pool Receivables and expressed as a number of
days) for the Pool Receivables acquired by the Company during such period and
(ii) 60, and the denominator of which is 90.

 

"Payments Reserve Subaccounts" shall mean either (i) a subaccount of each
Company Concentration Account or (ii) standalone accounts denominated in each of
Euros, Sterling and





 

--------------------------------------------------------------------------------

 

-  141  -

U.S. Dollars, in each case established for the purpose of holding on deposit the
amounts required pursuant to Section 17.1(b).

 

"PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.

 

"Percentage Factor" shall mean the fraction, expressed as a percentage, computed
on any date of determination as follows: (i) the Target Receivables Amount on
such date, divided by (ii) the Aggregate Receivables Amount on such date. The
Percentage Factor shall be calculated by the Master Servicer on the Initial
Borrowing Date. Thereafter, until the Facility Termination Date, the Master
Servicer shall recompute the Percentage Factor as of the close of business on
each Business Day and report such recomputations to the Administrative Agent and
the Funding Agents in the Daily Report, Monthly Settlement Report and as
otherwise requested by the Administrative Agent or any Funding Agent.

 

"Permitted Liens" shall mean, at any time, for any Person:

 

(a)Liens created pursuant to any Transaction Document;

 

(b)Liens for taxes, assessments or other governmental charges or levies (i) not
yet due or (ii) with respect to which are being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of such Person;

 

(c)Liens of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
such Person shall at any time in good faith be prosecuting an appeal or
proceeding for a review and with respect to which a reserve or other appropriate
provisions are being maintained in accordance with GAAP; and

 

(d)Liens, or priority claims incidental to the conduct of business or the
ownership of properties and assets (including mechanics', carriers', repairers',
warehousemen's and statutory landlords' liens) and deposits, pledges or liens to
secure statutory obligations, surety or appeal bonds or other liens of like
general nature incurred in the ordinary course of business and not in connection
with the borrowing of money, provided in each case, the obligation secured is
not overdue, or, if overdue, is being contested in good faith by appropriate
actions or proceedings and with respect to which a reserve or other appropriate
provisions are being maintained in accordance with GAAP.

 

"Person" shall mean any individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

 

"Plan" shall mean, with respect to any Person, any pension plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code which is maintained for employees of such Person or any ERISA
Affiliate of such Person.

 

"Pledge Agreement" shall mean the Pledge Agreement, dated as of August 16, 2005,
by and among Huntsman International and certain of its subsidiaries form time to
time party thereto (as Pledgors) and Deutsche Bank AG New York Branch (as
Collateral Agent), as amended, restated, supplemented or otherwise modified from
time to time.





 

--------------------------------------------------------------------------------

 

-  142  -

"Policies" shall mean the credit and collection policies of the Approved
Originators, copies of which are in writing, have been previously delivered to
the Collateral Agent and the Administrative Agent, prior to or on the Initial
Borrowing Date, as the same may be amended, supplemented or otherwise modified
from time to time; provided that material changes to such Policies must be
approved by the Administrative Agent (such consent not to be unreasonably
withheld).

 

"Pool Receivable" means any Receivable which has been sold or otherwise assigned
(or purported to be sold, assigned, conveyed, subrogated and or otherwise
transferred) by any Originator to the Contributor and by the Contributor to the
Company.

 

"Post-Enforcement Priority of Payments" means the order of priority of payments
set out in Section 18 of the Receivables Loan Agreement.

 

"Potential Termination Event" shall mean an event which, with the giving of
notice or the lapse of time or both, would constitute a Termination Event under
the Receivables Loan Agreement.

 

"Potential Master Servicer Default" shall mean an event which, with the giving
of notice or the lapse of time or both, would constitute a Master Servicer
Default under the Servicing Agreement.

 

"Potential Offset Amount" shall mean an amount determined by the Local Servicer
and equal to the amount of any known potential offset, counterclaim, or defense
with respect to an Eligible Receivable, and further aggregated by the Master
Servicer for the purposes of calculating the Aggregate Receivable Amount.

 

"Potential Originator Termination Event" shall mean any condition or act that,
with the giving of notice or the lapse of time or both, would constitute an
Originator Termination Event.

 

"Potential Program Termination Event" shall mean any condition or act that, with
the giving of notice or the lapse of time or both, would constitute a Program
Termination Event.

 

"Potential Termination Event" shall mean an event which, with the giving of
notice and/or the lapse of time, would constitute a Termination Event.

 

"Pre-Enforcement Priority of Payments" means the order of priority of payments
set out in Section 18 of the Receivables Loan Agreement.

 

"Principal Amount" shall mean, with respect to any Receivable, the unpaid
principal amount due thereunder.

 

"Principal Balance" means the original principal amount of any Loan made under
the Receivables Loan Agreement.

 

"Program Costs" shall mean, for any Business Day, the sum of:

 

(a)all fees, expenses, indemnities and other amounts due and payable to all
Secured Parties and Facility Indemnified Parties under the Transaction
Documents;





 

--------------------------------------------------------------------------------

 

-  143  -

(b)all unpaid fees and expenses due and payable to counsel to, and independent
auditors of, the Company (other than fees and expenses payable on or in
connection with the closing of the Receivables Loan Agreement); and

 

(c)all unpaid fees and expenses due and payable to the Rating Agencies by the
Company or any Lender.

 

"Program Support Agreement" means and includes any agreement entered into by any
Program Support Provider providing for the issuance of one or more letters of
credit for the account of a Conduit Lender, the issuance of one or more surety
bonds for which such Conduit Lender is obligated to reimburse the applicable
Program Support Provider for any drawings thereunder, the sale by such Conduit
Lender to any Program Support Provider of the Loans funded by such Conduit
Lender (or portions thereof or participations therein) and/or the making of
loans and/or other extensions of credit to such Conduit Lender in each case in
connection with such Conduit Lender's commercial paper program if and to the
extent used to fund Loans, together with any letter of credit, surety bond, swap
or other instrument issued thereunder.

 

"Program Support Provider" means, with respect to any Conduit Lender, any Person
(including any provider of a liquidity purchase or funding facility) now or
hereafter extending credit, or having a commitment to extend credit to or for
the account of, or to make purchases from, such Conduit Lender or issuing a
letter of credit, surety bond, swap or other instrument to support any
obligations arising under or in connection with Commercial Paper program which
provides funding for such Conduit Lender.

 

"Program Termination Date" shall have the meaning assigned to such term in
Section 7.02 (or corresponding Section) of the Origination Agreements.

 

"Program Termination Event" shall have the meaning assigned to such term in
Section 7.02 (or corresponding Section) of the Origination Agreements.

 

"Pro Rata Share" means, for any Lender:

 

(a)the Commitment of such Lender, divided by the Aggregate Commitments; and

 

(b)after the Aggregate Commitments have been terminated, the outstanding
principal amount of the Loans funded by such Lender, divided by the outstanding
principal amount of the Loans funded by all Lenders.

 

"Purchase Documents" shall mean the Originator Daily Reports, offers or letters
of offer, acceptances or notifications, quittances subrogatives or other
instruments of transfer, evidence of entries in a current account, and any other
similar documents or entries, in each case which are required by the terms of
the respective Receivables Purchase Agreements to be delivered or to occur to
give effect to the sale or other transfer of Receivables (or interests therein).

 

"Purchaser" means the Company.

 

"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:

 

(a)(if the currency is Sterling or U.S. Dollars) the first (1st) day of that
period; or

 

(b)(if the currency is Euro) two (2) TARGET Days before the first (1st) day of
that period,





 

--------------------------------------------------------------------------------

 

-  144  -

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one (1) day, the Quotation Day will be the last of those
days).

 

"Rating Agencies" shall mean the collective reference to S&P and Moody's.

 

"Required Reserves Ratio" shall mean the sum of (i) the greater of (a) the
Dilution Reserve Ratio and (b) 5.0% and (ii) the greater of (a) the Loss Reserve
Ratio and (b) 12.5%.

 

"Receivable" shall mean all the indebtedness and payment obligations of an
Obligor to an Originator arising from the sale of merchandise or services by an
Originator (and shall include (a) such indebtedness and payment obligation as
may be evidenced by any invoice issued as a re-invoicing or substitution
invoicing of an original invoice and (b) the right of payment of any interest,
sales taxes, finance charges, returned check or late charges and other
obligations of such Obligor with respect thereto); provided that the term
“Receivable” wherever used in the Transaction Documents shall not include
Receivables owing by an Excluded Factoring Obligor.

 

"Receivable Assets" shall, as used in the Origination Agreements, have the
meaning assigned in Section 2.1(a) thereof/or the respective corresponding
provision of such Origination Agreement.

 

"Receivables Contribution Date" shall mean, with respect to any Receivable, the
Business Day on which the Company receives a contribution of such Receivable
from the Contributor or direct conveyance from an Originator.

 

"Receivables Loan Agreement" shall mean this Agreement.

 

"Receivables Purchase Agreement" shall mean: (a) any of (i) the Dutch
Receivables Purchase Agreement, and (ii) the Belgian Receivables Purchase
Agreement; and (b) any receivables purchase agreement entered into by any
Additional Originator and the Contributor or the Company, as the case may be, in
accordance with the Transaction Documents on and after the Restatement Effective
Date.

 

"Recoveries" shall mean all amounts collected (net of out of pocket costs of
collection) in respect of Charged-Off Receivables.

 

"Reference Banks" means the principal London offices of Citibank N.A. and
Barclays Bank PLC or such other banks as may be appointed by the Administrative
Agent in consultation with the Company.

 

"Register" shall have the meaning assigned to such term in Section 36.17(d) of
the Receivables Loan Agreement.

 

"Regulation T" shall mean Regulation T of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

"Regulation U" shall mean Regulation U of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.





 

--------------------------------------------------------------------------------

 

-  145  -

"Regulation X" shall mean Regulation X of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.

 

"Related Property" shall mean, with respect to any Receivable:

 

(a)all of the applicable Dutch Originator's and Belgian Originator's respective
interest in the goods, if any, relating to the sale which gave rise to such
Receivable;

 

(b)all other security interests or Liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements signed by the applicable Obligor describing any collateral securing
such Receivable; and

 

(c)all guarantees, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise;

 

including in the case of clauses (b) and (c), any rights described therein
evidenced by an account, note, instrument, contract, security agreement, chattel
paper, general intangible or other evidence of indebtedness or security.

 

"Relevant Interbank Market" means in relation to Euro, the European interbank
market and, in relation to a Local Currency, the London interbank market.

 

"Relevant Period" shall mean, with respect to any Loan on which the Interest
Rate is determined by reference to the Alternate Rate, 30 days or such other
period as is agreed between the Administrative Agent and the Master Servicer.

 

"Reportable Event" shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to Section (m) or (o) of Section 414 of the Code).

 

"Reported Day" shall have the meaning assigned to such term in Section 4.01 of
the Servicing Agreement.

 

"Required Subordinated Amount" shall mean:

 

(a)on any date of determination during the Revolving Period, an amount equal to
the sum of:

 

(i)an amount equal to the product of (A) the Principal Balance of the Loans on
such day (after giving effect to any increase or decrease thereof on such day)
and (B) a fraction the numerator of which is the Required Reserves Ratio in
effect for the Settlement Period in which such day falls and the denominator of
which is one minus the Required Reserves Ratio;

 

(ii)the product of (A) the Principal Balance of the Loans (after giving effect
to any increase or decrease thereof on such day) and (B) a fraction the
numerator of which is the Carrying Cost Reserve Ratio in effect for the
Settlement Period in which such day falls and the denominator of which is one
minus the Required Reserves Ratio; and





 

--------------------------------------------------------------------------------

 

-  146  -

(iii)the product of (A) the Principal Balance of the Loans on such day and (B) a
fraction the numerator of which is the Servicing Reserve Ratio and the
denominator of which is one minus the Required Reserves Ratio; and

 

(b)on any date of determination during the Amortization Period, an amount equal
to the Required Subordinated Amount on the last Business Day of the Revolving
Period.

 

"Requirement of Law" shall mean for any Person the certificate of incorporation
and by laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

"Resignation Notice" shall have the meaning assigned to such term in Section
6.02(a) of the Servicing Agreement.

 

"Responsible Officer" shall mean (i) when used with respect to the Collateral
Agent, any officer within the Corporate Trust Office of the Collateral Agent
including any Vice President, any Assistant Vice President, Trust Officer or
Assistant Trust Officer or any other officer of the Collateral Agent customarily
performing functions similar to those performed by any of the above designated
officers and (ii) when used with respect to any other Person, any member of the
Board, the Chief Executive Officer, the President, the Chief Financial Officer,
the Treasurer, any Vice President, the Controller or manager (in the case of a
limited liability company) of such Person; provided, however, that a Responsible
Officer shall not certify in his capacity as a Vice President as to any
financial information.

 

"Restatement Conditions Precedent" shall have the meaning given to such term in
Section 1.14 of the Receivables Loan Agreement.

 

"Restatement Documents" shall mean this amended and restated Receivables Loan
Agreement, the amended and restated Servicing Agreement and the fee letters,
each dated on or about the Restatement Effective Date.

 

"Restatement Effective Date" shall mean April 21, 2017 or such later Settlement
Date as is agreed between the parties hereto, subject to the satisfaction or
waiver of the conditions precedent set out in Section 1.14 of the Receivables
Loan Agreement.

 

"Restricted Payments" shall have the meaning assigned to such term in Section
26.3(l) of the Receivables Loan Agreement.

 

"Restricted Payments Test" shall mean, on any date of determination that the
Aggregate Receivables Amount at such time is at least equal to the Target
Receivables Amount at such time.

 

"Restructuring Originator" shall mean Huntsman P&A UK Limited, Huntsman P&A
Spain S.L., Huntsman P&A France S.A.S., and Huntsman P&A Italy S.R.L.

 

"Revolving Period" shall mean the period commencing on the Initial Borrowing
Date and terminating on the Facility Termination Date.

 

"Revolving Period" shall have, with respect to any Loan, the meaning assigned to
such term in the Receivables Loan Agreement.

 

"RLA Collateral" shall have the meaning assigned to such term in Section 15 of
the Receivables Loan Agreement.





 

--------------------------------------------------------------------------------

 

-  147  -

"S&P" shall mean Standard & Poor's, a division of The McGraw-Hill Companies,
Inc. or any successor thereto.

 

"Sanctions" means the sanctions laws, regulations, embargoes or restrictive
measures administered, enacted or enforced by any of the following:

 

(a)the United States government;

 

(b)the United Nations Security Council;

 

(c)the European Union;

 

(d)the United Kingdom;

 

(e)Hong Kong; and

 

(f)the respective Governmental Authorities of any of the foregoing, including
without limitation, the U.S. Department of State, Her Majesty's Treasury and the
Office of Foreign Assets Control of the US Department of the Treasury. 

 

"Scheduled Commitment Termination Date" shall mean April 30, 2020, and as may be
extended from time to time in writing by the Company, the Lenders and the
Funding Agents.

 

"Scope of Audit" means the scope of audit in the form as set forth in Schedule 2
to the Servicing Agreement or as otherwise agreed between the Master Servicer
and the Administrative Agent, as may be amended from time to time by agreement
between the Master Servicer and the Administrative Agent.

 

"Screen Rate" means:

 

(a)in relation to USD LIBOR or GBP LIBOR, the British Bankers Association
Interest Settlement Rate for the relevant currency and Relevant Period; and

 

(b)in relation to EURIBOR, the percentage rate per annum determined by the
Banking Federation of the European Union for the Relevant Period,

 

displayed on the appropriate page of the Telerate screen.  If the agreed page is
replaced or service ceases to be available, the Administrative Agent may specify
another page or service displaying the appropriate rate after consultation with
the Company and the Lenders.

 

"Secured Obligations" shall mean all present and future indebtedness and all
other liabilities and obligations of every nature of the Company including for
commissions, fees, principal, interest, expenses and indemnification payments,
from time to time owed to the Collateral Agent, each Funding Agent, each Lender,
the Administrative Agent and each other Secured Party, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
thereafter incurred, whether on account of commissions, amounts owed and
payable, incurred fees, indemnities, out of pocket costs or expenses (including
all reasonable fees and disbursements of counsel) or otherwise which arise under
the Receivables Loan Agreement or any Transaction Document.





 

--------------------------------------------------------------------------------

 

-  148  -

"Secured Parties" means, collectively, each Facility Indemnified Party.

 

"Security Documents" means:

 

(a)          the Receivables Loan Agreement;

 

(b)          the Bank Accounts Pledge Agreement (the “Belgian Pledge Agreement”)
relating to certain bank accounts located in Belgium, dated October 16, 2009,
between the Company and the Collateral Agent;

 

(c)          the Second Deed of Charge (the "Second English Deed of Charge")
relating to certain bank accounts located in the United Kingdom, dated  October
8, 2010, between the Company and the Collateral Agent;

 

(d)          the Pledge of Bank Accounts Agreement (the "Italian Pledge
Agreement") relating to certain bank account accounts located in Italy, dated
October 8, 2010, between the Company and the Collateral Agent; and

 

each other security agreement, deed of charge or other agreement executed or
delivered from time to time by any Transaction Party pursuant to, or in
connection with, the transaction contemplated by the Transaction Documents.

 

"Securities Act" shall mean the United States Securities Act of 1933, as
amended.

 

"Servicer Advance" shall mean amounts deposited in any Approved Currency by the
Master Servicer out of its own funds into any Company Concentration Account
pursuant to Section 2.06(a) of the Servicing Agreement.

 

"Servicer Advance Reimbursement Amount" means any amount received or deemed to
be received by the Master Servicer pursuant to Section 2.06(b) of the Servicing
Agreement of a Servicer Advance made out of its own funds.

 

"Servicer Guarantor" shall mean Huntsman International LLC and its successors
and assigns.

 

"Servicing Agreement" shall mean the European Servicing Agreement, dated as of
the Signing Date among the Company, the Master Servicer, the Servicer Guarantor
and the Collateral Agent.

 

"Servicing Fee Percentage" shall mean 1.0% per annum.

 

"Servicing Guarantee" shall mean the Servicing Guarantee under Article VII of
the Servicing Agreement, executed by the Servicer Guarantor in favor of the
Company and the Collateral Agent for the benefit of the Secured Parties.

 

"Servicing Reserve Ratio" shall mean, as of any Settlement Report Date and
continuing (but not including) until the next Settlement Report Date, an amount
(expressed as a percentage) equal to (i) the product of (A) the Servicing Fee
Percentage and (B) 2.0 times Days Sales Outstanding as of such earlier
Settlement Report Date divided by (ii) 360.





 

--------------------------------------------------------------------------------

 

-  149  -

"Settlement Date" shall mean, the 15th day of each month, or if such 15th day is
not a Business Day, the next succeeding Business Day.

 

"Settlement Period" shall mean each fiscal month of the Master Servicer;
provided that the initial Settlement Period shall commence on the Initial
Borrowing Date and end on the last day of the fiscal month for October 2009.

 

"Settlement Report Date" shall mean the 15th day of each calendar month, or if
such 15th day is not a Business Day, the next succeeding Business Day.

 

"Significant Subsidiary" shall mean a subsidiary of Huntsman International whose
assets comprise five percent (5%) or more of the Consolidated Total Assets of
Huntsman International and its consolidated subsidiaries.

 

"Signing Date" means October 16, 2009.

 

"Specified Bankruptcy Opinion Provisions" shall mean the factual assumptions
(including those contained in the factual certificate referred to therein) and
the actions to be taken by the Contributor and the Company in the legal opinion
of Baker & McKenzie LLP relating to certain bankruptcy matters delivered on the
Initial Borrowing Date.

 

"Spot Rate" shall mean, as of any date of determination, the applicable foreign
exchange rate for the immediately preceding Business Day appearing on the page
designated as "[Curncy] GP" on Bloomberg Financial Markets Commodities News or,
if such rate is unavailable on such page, the applicable rate provided by the
Administrative Agent and agreed by the Master Servicer for which Sterling, U.S.
Dollars or other Approved Currency can be exchanged for Euro on such date of
determination.

 

"Standby Liquidation System" shall mean a system satisfactory to the Liquidation
Servicer by which the Liquidation Servicer will receive and store electronic
information regarding Receivables from the Master Servicer which may be utilized
in the event of a liquidation of the Receivables to be carried out by the
Liquidation Servicer.

 

"State/Local Government Obligor" shall mean any state of the United States or
local government thereof or any subdivision thereof or any agency, department,
or instrumentality thereof.

 

"Sterling" shall mean the legal currency of the United Kingdom.

 

"Subsidiary" shall mean, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

"Successor Master Servicer" shall mean, following delivery of a Termination
Notice by the Administrative Agent or receipt by the Administrative Agent of a
Resignation Notice, (a) a Person appointed by the Administrative Agent which, at
the time of its appointment as Master Servicer (i) is legally qualified and has
the corporate power and authority to service the Receivables, (ii) is approved
by each Funding Agent, (iii) has demonstrated the ability to service a portfolio
of similar receivables in accordance with high standards of skill and care in





 

--------------------------------------------------------------------------------

 

-  150  -

the sole determination of the Administrative Agent, and (iv) has accepted its
appointment by a written assumption in a form acceptable to the Administrative
Agent and (b) if no successor Master Servicer has otherwise been appointed in
accordance with clause (a), from the Liquidation Servicer Commencement Date, the
Person then acting as the Liquidation Servicer; provided that if such Person is
so appointed, its duties shall consist only of those applicable to it in its
capacity as Liquidation Servicer; provided, further, that no such Person shall
be a Successor Master Servicer if it is a direct competitor of Vantico Group
S.à.r.l. or any Significant Subsidiary.

 

"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and was launched
on 19 November 2007.

 

"TARGET Day" means any day on which TARGET2 is open for the settlement of
payments in Euro.

 

"Target Receivables Amount" shall mean, on any date of determination, the sum of
(i) the Principal Balance of the Loans on such day plus (ii) the Required
Subordinated Amount for such day.

 

"Tax" shall mean any present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions, withholdings of any other charge of
a similar nature, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any penalty or interest in
connection with any failure to pay, or delay in paying, the same).

 

"Tax Credit" means a credit against, relief or remission for or repayment of
Tax.

 

"Tax Deduction" means any deduction or withholding for or on account of Tax from
a payment made under the Transaction Documents.

 

"Tax Opinion" shall mean, unless otherwise specified in the Receivables Loan
Agreement with respect to any action, an Opinion of Counsel of one or more
outside law firms to the effect that, for United States federal income tax
purposes, (i) such action will not adversely affect the characterization as debt
of any Loans and (ii) the Company will be disregarded as an entity separate from
Huntsman International for U.S. federal income tax purposes.

 

"Tax Payment" shall have the meaning assigned to such term in Section 11.1 of
the Receivables Loan Agreement.

 

"Taxation Authority" means any taxing, revenue, or other authority (whether
within, or outside the United Kingdom) competent to impose any liability to, or
to assess or collect, any tax.

 

"Termination and Release Agreement" means the Termination and Release Agreement,
dated as of the Signing Date, among the Company, Huntsman International, the
Master Servicer, BNY Financial Services plc, as Trustee, Wachovia Bank National
Association, Barclays Bank PLC and certain other parties named therein, as
amended, supplemented or otherwise modified from time to time.

 

"Termination, Assignment and Release Agreement" means the Termination,
Assignment and Release Agreement, dated the Restatement Effective Date, by among
others the Restructuring Originators, the Originators, the Company, the Master
Servicer, Huntsman





 

--------------------------------------------------------------------------------

 

-  151  -

International and Barclays Bank plc as Collateral Agent, Administrative Agent
and "Italian Onward Participant" (as defined therein).

 

"Termination Event" shall have the meaning assigned in Section 21.1 of the
Receivables Loan Agreement.

 

"Termination Notice" shall have the meaning assigned to such term in Section
6.01 of the Servicing Agreement.

 

"Timely Payment Accrual" shall mean, for the purposes of determining the
Aggregate Receivables Amount, an aggregate amount of Timely Payment Discounts as
of the Business Day immediately preceding the date of such determination.

 

"Timely Payment Discount" shall mean, with respect to any date of determination,
a cash discount relating to the Receivables contributed by the Contributor to
the Company (directly or indirectly), and granted by the Originators to the
Obligors), as stipulated in the Contract.

 

"Transaction Documents" shall mean the collective reference to the Receivables
Loan Agreement, the Servicing Agreement, the Origination Agreements, the
Intercreditor Agreement, the Liquidation Servicer Agreement, the Security
Documents, the Program Support Agreements, the Termination and Release
Agreement, the Termination, Assignment and Release Agreement and any other
documents delivered pursuant to or in connection therewith.

 

"Transaction Parties" means, collectively:

 

(a)the Company;

 

(b)each Originator;

 

(c)the Master Servicer;

 

(d)the Lenders;

 

(e)the Administrative Agent; and

 

(f)the Funding Agents,

 

and "Transaction Party" means any of them.

 

"Transactions" shall mean the transactions contemplated under each of the
Transaction Documents.

 

"Transfer Issuance Date" shall mean the date on which a Commitment Transfer
Agreement becomes effective pursuant to the terms of such Commitment Transfer
Agreement.

 

"Transferred Documents" shall have the meaning assigned to such term in Section
15(b) of the Receivables Loan Agreement.

 

"UCC" shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any specified jurisdiction.





 

--------------------------------------------------------------------------------

 

-  152  -

"United States" for purposes of geographic description shall mean the United
States of America (including the States and the District of Columbia), its
territories, its possessions (including Puerto Rico, the U.S. Virgin Islands,
Guam, American Samoa, Wake Island and the Northern Mariana Islands) and other
areas subject to its jurisdictions.

 

"United States Person" shall mean an individual who is a citizen or resident of
the United States, or a corporation, partnership or other entity created or
organized in or under the laws of the United States or any political subdivision
thereof, or an estate or trust the income of which is subject to U.S. federal
income taxation regardless of its source.

 

"U.S. Dollars" shall mean the legal currency of the United States of America.

 

"USD LIBOR" means, in relation to any Loan or other calculation denominated in
U.S. Dollars:

 

(a)the applicable Screen Rate; or

 

(b)(if no Screen Rate is available for the currency or Relevant Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the London interbank market,

 

as of 11:00 am (London time) on the Quotation Day for the offering of deposits
in U.S. Dollars and for a period of: (i) one week in the case of a determination
for the purposes of the Alternate Rate definition; and (ii) one month in all
other cases.

 

"U.S. Government Obligor" shall mean the United States government or any
subdivision thereof or any agency, department or instrumentality thereof.

 

"U.S. Securitization Facility" shall mean the securitization facility
contemplated by the U.S. Receivables Loan Agreement dated on or about the
Signing Date among Huntsman Receivables Finance II LLC, Vantico Group S.à.r.l.,
PNC Bank and RBC Bank, as Administrative Agent and Collateral Agent, and the
other parties thereto, as amended, supplemented or otherwise modified from time
to time.

 

"VAT" means

 

(a)any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

 

(b)any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in clause (a) above, or imposed elsewhere.

 

"Volume Rebate" shall mean a discount periodically granted by the Originator to
Obligor, as stipulated in the Contract for achieving certain sales volume.

 

"Volume Rebate Accrual" shall mean, with respect to any date of determination,
for the purposes of determining the Aggregate Receivables Amount, the aggregate
amount of outstanding Volume Rebate balances of Receivables as of the Business
Day immediately preceding the date of such determination.





 

--------------------------------------------------------------------------------

 

-  153  -

"Weighted Average LIBOR" means at any time the sum of:

 

(a)the Euro Equivalent outstanding balance of Sterling denominated Eligible
Receivables multiplied by GBP LIBOR;

 

(b)the Euro Equivalent outstanding balance of U.S. Dollar denominated Eligible
Receivables multiplied by USD LIBOR; and

 

(c)the outstanding balance of Euro denominated Eligible Receivables multiplied
by EURIBOR,

 

each as at such time, divided by the Euro Equivalent at such time of the
aggregate outstanding balance of all Eligible Receivables.

 

"Withholding Tax Reserve Account" shall have the meaning assigned to such term
in Section 26.1(s) of the Receivables Loan Agreement.





 

--------------------------------------------------------------------------------

 

-  154  -

SCHEDULE 4

FORM OF NOTICE OF PREPAYMENT

 

________, 200_

 

BARCLAYS BANK PLC,

 

as Administrative Agent and as a Funding Agent
745 Seventh Avenue
New York, New York
Attention: Charles Siew
Telephone No.: +1-(212) 412 6736

 

[OTHER FUNDING AGENTS]

 

Ladies and Gentlemen;

 

Reference is hereby made to the European Receivables Loan Agreement, dated as of
October 16, 2009, as amended and restated as of April 21, 2017 (as amended or
supplemented, the "Receivables Loan Agreement"), among Huntsman Receivables
Finance LLC (the "Company"), Vantico Group S.à.r.l. as Master Servicer (in such
capacity, the "Master Servicer"), the several entities party thereto as Lenders,
the several financial institutions party thereto as Funding Agents and Barclays
Bank PLC, as Administrative Agent and Collateral Agent.  Capitalized terms used
in this Notice and not otherwise defined herein shall have the meanings assigned
thereto in Schedule 3 to the Receivables Loan Agreement.

 

This Notice is a notice of prepayment pursuant to Section 4.2 of the Receivables
Loan Agreement.  The Company hereby notifies you that it intends to prepay, on
the Business Day specified below, the portion of the Loans specified below.

 

Aggregate amount to be prepaid

[                                 ]

Approved Currency of prepayment

[                                 ]

Business Day on which the Company will make such prepayment

[                                 ]

 

 

[Signature page follows]





 

--------------------------------------------------------------------------------

 

-  155  -

IN WITNESS WHEREOF, the undersigned has caused this Notice to be executed by its
duly authorized officer as of the date first above written.

 

HUNTSMAN
RECEIVABLES FINANCE LLC

 

By:

 

 

 

Name:

 

 

Title:

 

 

 





 

--------------------------------------------------------------------------------

 

-  156  -

SCHEDULE 5

FORM OF COMMITMENT TRANSFER AGREEMENT

 

COMMITMENT TRANSFER AGREEMENT, dated as of ______________[, ] among
[_________________] (the "Transferor"), each purchaser listed as an Acquiring
Lender on the signature pages hereof (each, an "Acquiring Lender") and
[_________________], as Funding Agent for the Transferor (in such capacity, the
"Funding Agent") and Barclays Bank plc as Administrative Agent for the Lenders
under the Receivables Loan Agreement described below (the "Administrative
Agent").

 

W I T N E S S E T H :

 

WHEREAS this Commitment Transfer Agreement is being executed and delivered in
accordance with Section 36.17 of the European Receivables Loan Agreement, dated
as of October 16, 2009, as amended and restated as of April 21, 2017 (as from
time to time amended, supplemented or otherwise modified (as amended, restated,
supplemented or otherwise modified from time to time, the "Receivables Loan
Agreement"); terms defined therein being used herein as therein defined), among
the Company, the Master Servicer, the Lenders from time to time parties thereto,
the Collateral Agent and the Administrative Agent;

 

WHEREAS each Acquiring Lender (if it is not already a Lender party to the
Receivables Loan Agreement) wishes to become a Lender party to the Receivables
Loan Agreement; and

 

WHEREAS the Transferor is selling and assigning to each Acquiring Lender,
rights, obligations and commitments under the Receivables Loan Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.Upon the execution and delivery of this Commitment Transfer Agreement by each
Acquiring Lender, the Transferor and the Funding Agent and compliance with
Section 36.17 of the Receivables Loan Agreement (the "Transfer Issuance Date"),
each Acquiring Lender shall be a Lender party to the Receivables Loan Agreement
for all purposes thereof.

 

2.This Commitment Transfer Agreement is being delivered to the Administrative
Agent together with (i) if the Acquiring Lender is organized under the laws of a
jurisdiction outside the United States, the forms specified in Sections
11.2(d)(i) and 11.1(d)(ii) of the Receivables Loan Agreement, duly completed and
executed by such Acquiring Lender, (ii) if the Acquiring Lender is not already a
Lender under the Receivables Loan Agreement, an Administrative Questionnaire in
the form of Schedule 9 to the Receivables Loan Agreement and (iii) a processing
and recordation fee of $3,500.

 

3.The Transferor acknowledges receipt from each Acquiring Lender of an amount
equal to the purchase price, as agreed between the Transferor and such Acquiring
Lender (the "Purchase Price"), of the portion being purchased by such Acquiring
Lender (such Acquiring Lender's "Purchased Percentage") of the undivided
interest in the [U.S. Dollar][Euro][Sterling] Loan owed by, and other amounts
owing to, the Transferor under the Receivables Loan Agreement. The Transferor
hereby irrevocably sells, assigns and transfers to each Acquiring Lender,
without recourse, representation or warranty (except as set forth in paragraph
8(i) below), and each Acquiring Lender





 

--------------------------------------------------------------------------------

 

-  157  -

hereby irrevocably purchases, takes and assumes from the Transferor, such
Acquiring Lender's Purchased Percentage of the commitment of the Transferor to
increase its [U.S. Dollar][Euro][Sterling] Loan Amount under, and the portion of
the undivided interest in, the [U.S. Dollar][Euro] [Sterling] Loan owned by, and
other amounts owing to, the Transferor, in each case under the Receivables Loan
Agreement together with all instruments, documents and collateral security
pertaining thereto.

 

4.The Transferor has made arrangements with each Acquiring Lender with respect
to (i) the portion (if any) to be paid, and the date or dates for payment, by
the Transferor to such Acquiring Lender of any Commitment Fee heretofore
received by the Transferor pursuant to the Receivables Loan Agreement prior to
the Transfer Issuance Date and (ii) the portion (if any) to be paid, and the
date or dates for payment, by such Acquiring Lender to the Transferor of
Commitment Fee or Interest received by such Acquiring Lender pursuant to the
Receivables Loan Agreement from and after the Transfer Issuance Date.

 

5.From and after the Transfer Issuance Date, amounts that would otherwise be
payable to or for the account of the Transferor pursuant to the Receivables Loan
Agreement shall, instead, be payable to or for the account of the Transferor and
the Acquiring Lenders, as the case may be, in accordance with their respective
interests as reflected in this Commitment Transfer Agreement, whether such
amounts have accrued prior to the Transfer Issuance Date or accrue subsequent to
the Transfer Issuance Date.

 

6.Prior to or concurrently with the execution and delivery hereof, the Funding
Agent will, at the expense of the Transferor, provide to each Acquiring Lender
(if it is not already a Lender party to the Receivables Loan Agreement)
photocopies of all documents delivered to the Funding Agent on the Issuance Date
in satisfaction of the conditions precedent set forth in the Receivables Loan
Agreement.

 

7.Each of the parties to this Commitment Transfer Agreement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Commitment Transfer Agreement.

 

8.By executing and delivering this Commitment Transfer Agreement, the Transferor
and each Acquiring Lender confirm to and agree with each other and the Lenders
as follows:  (i) the Transferor warrants that it is the legal and beneficial
owner of the interest being assigned hereby free and clear of any adverse claim
and that its Commitment, and the outstanding balance of its [U.S.
Dollar][Euro][Sterling] Loan,  in each case without giving effect to assignments
thereof which have not become effective, are [__________] and [_________],
respectively; (ii) except as set forth in clause (i) above, the Transferor makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Receivables Loan Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Receivables Loan
Agreement, any other Transaction Document or any other instrument or document





 

--------------------------------------------------------------------------------

 

-  158  -

furnished pursuant hereto or thereto, or the financial condition of the Master
Servicer, any Originator or the Company or the performance or observance by the
Master Servicer, any Originator or the Company of any of their respective
obligations under the Receivables Loan Agreement, any other Transaction Document
or any other instrument or document furnished pursuant hereto or thereto; (iii)
the Acquiring Lender represents and warrants that it is legally authorized to
enter into this Commitment Transfer Agreement; (iv) the Acquiring Lender
confirms that it has received a copy of the Receivables Loan Agreement, the
other Transaction Documents and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Commitment Transfer Agreement; (v) the Acquiring Lender will independently
and without reliance upon the Funding Agent, the Collateral Agent, the assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Receivables Loan Agreement or any other
Transaction Document; (vi) the Acquiring Lender appoints and authorizes the
Funding Agent and the Collateral Agent to take such action as agent on its
behalf and to exercise such powers under the Receivables Loan Agreement as are
delegated to the Funding Agent and the Collateral Agent, respectively, by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) the Acquiring Lender agrees that it will perform in accordance with
their terms all the obligations which by the terms of the Receivables Loan
Agreement are required to be performed by it as a Lender.

 

9.The Acquiring Lender confirms that, by executing and delivering this
Commitment Transfer Agreement, it shall be deemed to have made the
representations and warranties in Section 8.5 of the Receivables Loan Agreement.

 

10.Schedule I hereto sets forth the revised Pro Rata Shares of the Transferor
and each Acquiring Lender as well as administrative information with respect to
each Acquiring Lender.

 

11.This Commitment Transfer Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to any
conflict of law principles (other than Section 5-1401 of the New York General
Obligations Law).





 

--------------------------------------------------------------------------------

 

-  159  -

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Agreement to be executed by their respective duly authorized officers as of the
date first set forth above.

 

[NAME OF SELLING PURCHASER],
as Transferor,

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF PURCHASING PURCHASER],
as Acquiring Lender,

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF FUNDING AGENT]
as Funding Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BARCLAYS BANK PLC
as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 





 

--------------------------------------------------------------------------------

 

-  160  -

Attachment 1 to Commitment Transfer Agreement

List of Addresses for Notices
and of Pro Rata Shares

 

BARCLAYS BANK PLC, as Funding Agent

745 Seventh Avenue
New York, New York 10019
Attention: Charles Siew
Telephone No.: +1-(212) 412 6736]

 

HSBC Bank plc, as Funding Agent
8 Canada Square
London E14 5HQ
Attention: Structured Finance Group
Telephone: N/A
Facsimile: N/A

 

[TRANSFEROR]

 

Address:

 

Prior Pro Rata Share:

 

Revised Pro Rata Share:

 

[ACQUIRING LENDER]

 

Address:

 

[Prior] Pro Rata Share:

 

[Revised Pro Rata Share:]





 

--------------------------------------------------------------------------------

 

-  161  -

SCHEDULE 6

COLLECTION ACCOUNTS AND COMPANY CONCENTRATION ACCOUNTS

 

[Schedule on file with Administrative Agent ]


 





 

--------------------------------------------------------------------------------

 

-  162  -

SCHEDULE 7

LOCATION OF RECORDS OF THE COMPANY

 

Huntsman Receivables Finance LLC
c/o Huntsman International LLC
10003 Woodloch Forest Drive
The Woodlands, TX 77380

 

Huntsman Receivables Finance LLC
c/o Vantico Group S.à.r.l.
Everslaan 45
B-3078 Everberg
Belgium

 





 

--------------------------------------------------------------------------------

 

-  163  -

 

SCHEDULE 8

RECEIVABLES SPECIFICATION AND EXCEPTION SCHEDULE

 

 

(A)  Approved Obligor
Countries

(B)  Approved Contract
Jurisdictions

(C)  Approved Currencies

Belgium

United Kingdom

Euros

British Virgin Islands

The Netherlands

U.S. Dollars

Canada

United States

Pound Sterling

France

Belgium

 

Germany

France

 

United Kingdom

Germany

 

The Netherlands

Italy

 

Italy

Spain

 

Poland

 

 

Spain

 

 

United States

 

 

Ireland

 

 

Sweden

 

 

Denmark

 

 

Switzerland

 

 

Finland

 

 

Portugal

 

 

Greece

 

 

Austria

 

 

 

 

(D)  Approved Obligor Country Limit

 

 

Country Foreign Currency
Rating (S&P / Moody's)

    

Approved Obligor
Country Limit

AAA/Aaa

 

100%

AA+/Aa1

 

75.0%

AA/Aa2

 

50.0%

AA-/Aa3

 

50.0%

 





 

--------------------------------------------------------------------------------

 

-  164  -

 

 

 

 

A+/A1

 

10.0%

A, A-, BBB+/A2, A3, Baa1

 

5.0%

BBB, BBB-/ Baa2, Baa3

 

3.3%

Below BBB-/Baa3

 

2.0%

NR

 

2.0%

Canada

 

7.5%

Switzerland

 

12.5%

British Virgin Islands

 

2.0%

 

provided that the Approved Obligor Limit shall be:

 

(i)in the case of Italy: (1) so long as the country foreign currency, long-term
debt rating is at least BBB- by S+P or Baa3 by Moody's, 25.0%; and (2) if the
country foreign currency, long-term debt rating is below BBB- by S&P and Baa3 by
Moody's, 16.0%; and

 

(ii)in the case of Spain: (1) so long as the country foreign currency, long-term
currency, long-term debt rating is at least BBB- by S&P or Baa3 by Moody's,
13.0%; and (2) if the country foreign currency, long-term debt rating is below
BBB- by S+P and Baa3 by Moody's, 8.0%.

 

(E)  Obligor Limit

 

Obligor Short-Term
Rating (S&P / Moody's)

Obligor Long-Term
Rating (S&P / Moody's)

Obligor Limit

A-2/P-2 and above

BBB+, Baa1 and above

6.25%

Below A2/P-2

BBB, BBB-/Baa2, Baa3

4.17%

NR

Below BBB-/Baa3 or NR

2.50%

 

 

 

 

(F)  Approved Originator Country Overconcentration Limits

 

United States

100%

United Kingdom

100%

Belgium

100%

Italy

100%

The Netherlands

100%

France

100%

Spain

5%

Switzerland

100%

 

 





 

--------------------------------------------------------------------------------

 

-  165  -

SCHEDULE 9

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

Please accurately complete the following information and return via Telecopy to
the attention of [                             ] at
[                            ] as soon as possible, at Telecopy No. (   )
[                    ].

 

PURCHASER LEGAL NAME TO APPEAR IN DOCUMENTATION:

 

GENERAL INFORMATION:

 

Institution
Name: _____________________________________________________________________________________________

 

Street
Address: _______________________________________________________________________________________________

 

City, State, Zip
Code:_________________________________________________________________________________________

 

POST CLOSING, ONGOING CREDIT CONTRACTS/NOTIFICATION METHODS:

 

CREDIT CONTACTS:

 

Primary
Contact: _____________________________________________________________________________________________

 

Street
Address:_______________________________________________________________________________________________

 

City, State, Zip
Code:_________________________________________________________________________________________

 

Phone
Number:_______________________________________________________________________________________________

 

Telecopy
Number:_____________________________________________________________________________________________

 

Backup
Contact:_______________________________________________________________________________________________

 

Street
Address:_______________________________________________________________________________________________

 

City, State, Zip
Code:_________________________________________________________________________________________

 

Phone
Number:_______________________________________________________________________________________________

 

Telecopy
Number:_____________________________________________________________________________________________

 

TAX WITHHOLDING:

 

Nonresident AlienY*N

 

* Form W-8ECI Enclosed

 

Tax ID Number

 





 

--------------------------------------------------------------------------------

 

-  166  -

POST CLOSING, ONGOING ADMINISTRATIVE CONTACTS/NOTIFICATION METHODS:

 

ADMINISTRATIVE CONTACTS - PAYMENTS, FEES, ETC.

 

Contact:_______________________________________________________________________________________________________

 

Street
Address:_______________________________________________________________________________________________

 

City, State, Zip
Code:_________________________________________________________________________________________

 

Phone
Number:_______________________________________________________________________________________________

 

Telecopy
Number:_____________________________________________________________________________________________

 

PAYMENT INSTRUCTIONS:

 

Name of Bank to which funds are to be transferred:

 

_______________________________________________________________________________________________________________

 

Routing Transit/ABA number of Bank to which funds are to be transferred:

 

_______________________________________________________________________________________________________________

 

Name of Account, if applicable:

 

_______________________________________________________________________________________________________________

 

Account
Number:_____________________________________________________________________________________________

 

Additional
information:_________________________________________________________________________________________

 

_______________________________________________________________________________________________________________

 

_______________________________________________________________________________________________________________

 

It is very important that all the above information be accurately completed and
that this questionnaire be returned to the person specified in the introductory
paragraph of this questionnaire as soon as possible.  If there is someone other
than yourself who should receive his questionnaire, please notify us of that
person's name and telecopy number and we will telecopy a copy of the
questionnaire.  If you have any questions about this form, please call
[                   ] at (    ) [            ].

 





 

--------------------------------------------------------------------------------

 

-  167  -

SCHEDULE 10

FORM OF CONFIDENTIALITY AGREEMENT

 

(Telecopy to [           ] at           )

 

[Name of assignor]

 

Ladies and Gentlemen:

 

You are prepared to furnish to the undersigned [describe information to be
provided].  The [described information] and any other materials, documents and
information which you, the Master Servicer, any Originator, the Company and the
Collateral Agent, on behalf of the Secured Parties, or any of your or their
respective affiliates may furnish to us in connection with our evaluation of a
possible assignment or participation are collectively called the
"Information".  Terms used herein that are not otherwise defined herein shall
have the meaning ascribed to such terms in the Receivables Loan Agreement, dated
as of October 16, 2009, as amended and restated as of April 21, 2017 (as the
same may be amended, supplemented, restated or otherwise modified from time to
time) among Huntsman Receivables Finance LLC, Vantico Group S.à.r.l. as Master
Servicer, the several entities named therein as Lenders, the several financial
institutions named therein as Funding Agents, Barclays Bank PLC as
Administrative Agent and Barclays Bank PLC as Collateral Agent.

 

We agree to keep confidential, and to not publish, disclose or otherwise
divulge, the Information (and to cause our officers, directors, employees,
agents and representatives to keep confidential, and to not publish, disclose or
otherwise divulge, the Information) and, at your, the Master Servicer's, any
Originator's, the Company's or the Collateral Agent's request (except as
provided below), promptly to return to you, the Master Servicer, the Originator,
the Company or the Collateral Agent (as applicable), or destroy, the Information
and all copies thereof, extracts therefrom and analyses or other materials based
thereon, except that we shall be permitted to disclose the Information (i) to
such of our officers, directors, employees, agents and representatives as need
to know such Information in connection with our evaluation of a possible
assignment or participation (who will be informed of the confidential nature of
the Information); (ii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, or requested by any bank regulatory
authority (in any which event we will notify you, the Master Servicer, the
Originator, the Company or the Collateral Agent to the extent not prohibited by
applicable law); (iii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this agreement, (B) becomes
available to us on a non-confidential basis from a source other than you, the
Master Servicer, any Originator, the Company or the Collateral Agent or any of
your Affiliates or (C) was available to us on a non-confidential basis prior to
its disclosure to us by you; (iv) to the extent you, the Master Servicer, the
Originator, the Company and the Collateral Agent shall have consented to such
disclosure in writing; or (v) pursuant to the last paragraph of this letter.

 

We further agree that we will use the Information (except to the extent the
conditions referred to in sub-clauses (A),  (B) and (C) of clause (iii) above
have been met and as provided in the last paragraph of this letter) only to
evaluate a possible assignment or participation.





 

--------------------------------------------------------------------------------

 

-  168  -

We further agree, in the event we participate in an assignment or participation,
that we will not disclose any of the Information to any assignee or participant
or proposed assignee or participant unless and until such assignee or
participant or proposed assignee or participant trust executes and delivers to
you a letter substantially in the form hereof.

 

Our obligations under this letter are for the benefit of you, the Master
Servicer, the Originators, the Company and the Collateral Agent and your and
their Affiliates, and you and each of them may pursue remedies against us for
the breach hereof, either in equity or at law.

 

Notwithstanding anything to the contrary contained above if we participate in an
assignment or participation, we will be entitled to retain all Information and
to use it in monitoring our investment and in exercising our rights with respect
thereto. This agreement shall be governed by the laws of the State of New York.

 

[Name of Assignee/ Participant/
Proposed Assignee/Proposed Participant]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

-  169  -

SCHEDULE 11

FORM OF DAILY REPORT

 

Part 1 of 4

 

 

Huntsman  – Daily Report

 

 

 

Report Date

 

 

 

 

 

 

Originator
Interest

Investor Interest

Total

Pool Activity

 

 

 

Beginning Receivables Balance

 

 

 

Plus: FX Adjustment

 

 

 

Less: Aggregate Daily Collections

 

 

 

Plus: New Sales

 

 

 

Less: Non-Contractual Dilutions

 

 

 

Less: Timely Payment Discount Issued

 

 

 

Less: Volume Rebate Issued

 

 

 

Less: Commissions Issued

 

 

 

Less: Write-Offs Prior to 60 days

 

 

 

Less: Write-Offs Past to 60 days

 

 

 

Less: Originator Adjustment/Payment Repurchased Receivables

 

 

 

Plus: Misdirected Payments

 

 

 

Plus: Mechanical Zero Offsets for PU USA

 

 

 

Plus: Other Adjustments

 

 

 

Ending Receivables Balance

 

 

 

 

 

 

 

Less: Defaulted Receivables

 

 

 

Less: Obligor Overconcentration Amount

 

 

 

Less: Obligor Country Overconcentration Amount

 

 

 

Less: Originator Country Overconcentration Amount

 

 

 

Less: Commission/Timely Payment Accruals

 

 

 

Less: Volume Rebate Accruals

 

 

 

Less: A/P Offsets

 

 

 

Aggregate Receivables Amount

 

 

 

 

 

 

 

Cash for Repurchased Receivables

 

 

 

Additional Trapped Cash●

 

 

 

 

 

 

 

Servicer Advance Outstanding – VFCs

 

 

 

 

 

 

 

Ending Balance

 

 

 

 

Originator

Conduit

 

Invested Percentage

 

 

 

Invested Amount

 

 

 

Adjusted Invested Amount

 

 

 

Required Subordinated Amount

 

 

 

Target Receivables Amount

 

 

 

Allocated Receivables Amount

 

 

 

Collateral Compliance

 

 

 

Trapped Cash●

 

 

 

Purchase Price

 

 

 

 

 

 

 

T

 

O

 

T

 

A

 

L

 

U

 

S

 

D

E

 

Q

 

U

 

I

 

V

 

A

 

L

 

E

 

N

 

T

Daily Allocation of Collections

Originator

Conduit

 

Total Collections in the Trust Accounts

 

 

 

A/R Collections Allocated

 

 

 

Servicer Advance

 

 

 

Total funds to allocate

 

 

 

Deposit to Accrued Interest Subaccount

 

 

 

Deposit to Non-Principal Conc Subacc

 

 

 

Deposit to WHT Reserve Subacc

 

 

 

Deposit to Principal Conc Subacc

 

 

 

Outstanding Originator interest still to settle

 

 

 

Transfer from Originator to Conduit

 

 

 

Deposit to Principal Conc Subacc (Servicer Advance)

 

 

 

Deposit to Servicer Account (Serv Advance Repayment)

 

 

 

Withdrawal to repay Invested Amount

 

 

 

Trapped Cash●

 

 

 

Return to Bank Account

 

 

 





 

--------------------------------------------------------------------------------

 

-  170  -

Form of Daily Report

Part 2 of 4

 

U

 

S

 

D

 

 

O

 

L

 

L

 

A

 

R

Daily Allocation of Collections

Originator

Conduit

 

Total Collections in the Trust Accounts

 

 

 

A/R Collections Allocated

 

 

 

Servicer Advance

 

 

 

Total funds to allocate

 

 

 

Deposit to Accrued Interest Subaccount

 

 

 

Deposit to Non-Principal Conc Subacc

 

 

 

Deposit to Principal Conc Subacc

 

 

 

Transfer from Originator to Conduit

 

 

 

Deposit to Principal Conc Subacc (Servicer Advance)

 

 

 

Deposit to Servicer Account (Serv Advance Repayment)

 

 

 

Withdrawal to repay Invested Amount

 

 

 

Trapped Cash●

 

 

 

Return to Bank Account

 

 

 

 

 

 

 

 

 

E

 

U

 

R

 

O

 

 

Daily Allocation of Collections

Originator

Conduit

 

Total Collections in the Trust Accounts

 

 

 

A/R Collections Allocated

 

 

 

Servicer Advance

 

 

 

Total funds to allocate

 

 

 

Deposit to Accrued Interest Subaccount

 

 

 

Deposit to Non-Principal Conc Subacc

 

 

 

Deposit to WHT Reserve Subacc

 

 

 

Deposit to Principal Conc Subacc

 

 

 

Outstanding Originator interest still to settle

 

 

 

Transfer from Originator to Conduit

 

 

 

Deposit to Principal Conc Subacc (Servicer Advance)

 

 

 

Deposit to Servicer Account (Serv Advance Repayment)

 

 

 

Withdrawal to repay Invested Amount

 

 

 

Trapped Cash●

 

 

 

Return to Bank Account

 

 

 

 

 

 

 

S

 

T

 

E

 

R

 

L

 

I

 

N

 

G

Daily Allocation of Collections

Originator

Conduit

 

Total Collections in the Trust Accounts

 

 

 

A/R Collections Allocated

 

 

 

Servicer Advance

 

 

 

Total funds to allocate

 

 

 

Deposit to Accrued Interest Subaccount

 

 

 

Deposit to Non-Principal Conc Subacc

 

 

 

Deposit to Principal Conc Subacc

 

 

 

Outstanding Originator interest still to settle

 

 

 

Transfer from Originator to Conduit

 

 

 

Deposit to Principal Conc Subacc (Servicer Advance)

 

 

 

Deposit to Servicer Account (Serv Advance Repayment)

 

 

 

Withdrawal to repay Invested Amount

 

 

 

Trapped Cash●

 

 

 

Return to Bank Account

 

 

 

 

 

 

 

 

 

Ratios

 

 

 

 

 

Ratio

 

 

 

 

 

Series Carrying Cost Reserve Ratio

 

 

 

 

 

Servicing Reserve Ratio

 

 

 

 

 

Percentage Factor

 

 

 

 

 

 

 

 

 

 

 

Period Type

 

 

 





 

--------------------------------------------------------------------------------

 

-  171  -

Form of Daily Report

Part 3 of 4

 

T

 

O

 

T

 

A

 

L

 

 

U

 

S

 

D

 

 

E

 

Q

 

U

 

I

 

V

 

A

 

L

 

E

 

N

 

T

EUR Withholding Tax Reserve Subaccount

 

 

 

Beginning Balance

 

 

 

Deposit

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal

 

 

 

Ending Balance

 

 

 

 

 

 

 

Accrued Interest

 

 

 

Beginning Balance

 

 

 

Deposit

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal (Payment to Jupiter)

 

 

 

Ending Balance

 

 

 

 

 

 

 

Non-Principal Collections

 

 

 

Beginning Balance

 

 

 

Deposit - Collections

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal (Serv. Fee payable to Master Servicer)

 

 

 

Ending Balance

 

 

 

 

 

 

 

Principal Collections

 

 

 

Beginning Balance

 

 

 

Deposit - Funds from Collection Account

 

 

 

Deposit from Originator

 

 

 

Deposit - Servicer Advance

 

 

 

Deposit - Rollover cash

 

 

 

Deposit - Interest Income

 

 

 

 

 

 

 

Withdrawal - Servicer Advance Repayment

 

 

 

Withdrawal - Invested Amount Repayment

 

 

 

Withdrawal - Rollover cash

 

 

 

Outstanding Servicer Advance

 

 

 

Outstanding Trapped Cash●

 

 

 

Withdrawal – Funds to the Bank Account

 

 

 

 

 

 

 

Ending Balance

 

 

 

U

 

S

 

D

 

 

O

 

L

 

L

 

A

 

R

USD Accrued Interest Subaccount (79700004)

 

 

Beginning Balance

 

 

 

Deposit

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal (Payment to Jupiter)

 

 

 

Ending Balance

 

 

 

 

 

 

 

USD Non-Principal Concentration Subaccount (79700005)

 

 

Beginning Balance

 

 

 

Deposit – Collections

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal (Serv. Fee payable to Master Servicer)

 

 

Ending Balance

 

 

 

 

 

 

 

USD Principal Concentration Subaccount (79700006)

 

 

Beginning Balance

 

 

 

Deposit - Funds from Collection Account

 

 

 

Deposit from Originator

 

 

 

Deposit - Servicer Advance

 

 

 

Deposit - Rollover cash

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal - Servicer Advance Repayment

 

 

 

Withdrawal - Invested Amount Repayment

 

 

 

Withdrawal - Rollover cash

 

 

 

Outstanding Servicer Advance

 

 

 

Outstanding Trapped Cash●

 

 

 

Withdrawal – Funds to the Bank Account

 

 

 

 

 

 

 

Ending Balance

 

 

 

 





 

--------------------------------------------------------------------------------

 

-  172  -

Form of Daily Report

Part 4 of 4

 

 

E

 

U

 

R

 

O

EUR Withholding Tax Reserve Subaccount (79008113)

 

Beginning Balance

 

 

 

Deposit

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal (funds return to the Company)

 

 

 

Ending Balance

 

 

 

EUR Accrued Interest Subaccount (79700016)

 

 

Beginning Balance

 

 

 

Deposit

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal (Interest Payable to JUPITER)

 

 

 

Ending Balance

 

 

 

 

 

 

 

EUR Non-Principal Concentration Subaccount (79700017)

 

 

Beginning Balance

 

 

 

Deposit - Collections

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal

 

 

 

Ending Balance

 

 

 

 

 

 

 

EUR Principal Concentration Subaccount (79700018)

 

 

Beginning Balance

 

 

 

Deposit – Funds from Collection Account

 

 

 

Deposit from Originator

 

 

 

Deposit - Servicer Advance

 

 

 

Deposit - Rollover cash

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal - Servicer Advance Repayment

 

 

 

Withdrawal - Invested Amount Repayment

 

 

 

Withdrawal - Rollover cash

 

 

 

Outstanding Servicer Advance

 

 

 

Outstanding Trapped Cash●

 

 

 

Withdrawal - Funds to the Bank Account

 

 

 

 

 

 

 

Ending Balance

 

 

 

S

 

T

 

E

 

R

 

L

 

I

 

N

 

G

GBP Accrued Interest Subaccount (79700010)

 

 

Beginning Balance

 

 

 

Deposit

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal

 

 

 

Ending Balance

 

 

 

 

 

 

GBP Non-Principal Concentration Subaccount (79700011)

 

 

Beginning Balance

 

 

 

Deposit – Collections

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal

 

 

 

Ending Balance

 

 

 

 

 

 

GBP Principal Concentration Subaccount (79700012)

 

 

Beginning Balance

 

 

 

Deposit – Funds from Collection Account

 

 

 

Deposit from Originator

 

 

 

Deposit - Servicer Advance

 

 

 

Deposit - Rollover cash

 

 

 

Deposit - Interest Income

 

 

 

Withdrawal - Servicer Advance Repayment

 

 

 

Withdrawal - Invested Amount Repayment

 

 

 

Withdrawal - Rollover cash

 

 

 

Outstanding Servicer Advance

 

 

 

Outstanding Trapped Cash●

 

 

 

Withdrawal - Funds to the Bank Account

 

 

 

 

 

 

 

Ending Balance

 

 

 

●Target Receivables Amount insufficiency and/or Principal reduction amounts.





 

--------------------------------------------------------------------------------

 

-  173  -

SCHEDULE 12

FORM OF MONTHLY SETTLEMENT REPORT

 

 

 

 

 

 

Huntsman – Monthly Report

 

 

 

 

 

 

 

 

Monthly Report

 

Originator

Investor

 

 

 

Interest

Interest

 

Total

Pool Activity

 

 

 

 

Beginning Receivables Balance

 

 

 

 

Plus: FX Adjustment

 

 

 

 

Less: Aggregate Daily Collections

 

 

 

 

Plus: New Sales

 

 

 

 

Less: Non-Contractual Dilutions

 

 

 

 

Less: Timely Payment Discount Issued

 

 

 

 

Less: Volume Rebate Issued

 

 

 

 

Less: Commissions Issued

 

 

 

 

Less: Write-Offs Prior to 60 days

 

 

 

 

Less: Write-Offs Past to 60 days

 

 

 

 

Less: Originator Adjustment/Payment Repurchased Receivables

 

 

 

 

Plus: Misdirected Payments

 

 

 

 

Plus: Mechanical Zero Offsets for PU USA

 

 

 

 

Plus: Other Adjustments

 

 

 

 

Ending Receivables Balance

 

 

 

 

 

 

 

 

 

Less: Defaulted Receivables

 

 

 

 

Less: Obligor Overconcentration Amount

 

 

 

 

Less: Obligor Country Overconcentration Amount

 

 

 

 

Less: Originator Country Overconcentration Amount

 

 

 

 

Less: Commission/Timely Payment Accruals

 

 

 

 

Less: Volume Rebate Accruals

 

 

 

 

Less: A/P Offsets

 

 

 

 

Aggregate Receivables Amount

 

 

 

 

 

 

 

 

 

Cash for Repurchased Receivables

 

 

 

 

Additional Trapped Cash*

 

 

 

 

Master Servicer Outstanding as of end of Settlement Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Invested Percentage

 

 

 

 

 

 

 

 

 

Invested Amount

 

 

 

 

Adjusted Invested Amount

 

 

 

 

Required Subordinated Amount

 

 

 

 

Target Receivables Amount

 

 

 

 

Allocated Receivables Amount

 

 

 

 

Collateral Compliance

 

 

 

 

Trapped Cash*

 

 

 

 

Purchase Price

 

 

 

 

 

 

 

 

 

Ratios

 

 

 

 

Ratio

 

 

 

 

Series Carrying Cost Reserve Ratio

 

 

 

 

Servicing Reserve Ratio

 

 

 

 

 

 

 

 

 

DSO

 

Days

 

 

 

 

 

 

 

Early Amortization Triggers

Max Trigger

Actual

Compliance

Compliance

Average Dilution Ratio

 

 

 

 

Average Aged Receivable Ratio (Above 60 days)

 

 

 

 

Average Delinquency Ratio (31-60 Days Past Due)

 

 

 

 

 

The undersigned, an Officer of Vantico Group S.à.r.l., as Master Servicer,
certifies that the information set forth above is true and correct and it has
performed in all material respects all of its obligations as Servicer under the
Servicing Agreements required to be performed as of the date hereof.

Name:

Title:

Date:

 

*Target Receivables Amount insufficiency and/or Principal reduction amounts.





 

--------------------------------------------------------------------------------

 

-  174  -

SCHEDULE 13

FORM OF ORIGINATOR DAILY REPORT

 

 

 

 

 

Reporting Group

 

Operating Company

 

Reporting Day

 

Currency

 

 

 

 

 

Reporting Item

Value

Opening balance

 

Gross Sales

 

Collections

 

Misdirected Funds:

Overpayments

 

 

Misrouted payments

 

 

Cash settlement c/n's rebates or commissions

 

Credit Notes for Commissions

 

Credit Notes for Volume Rebates

 

Non-Contractual Dilutions – Short Payments

 

Non-Contractual Dilutions (all other credit notes)

 

Discounts (No C/N raised)

 

Write-offs prior to 60 days overdue

 

Write-offs past 60 days overdue

 

Cancelled Invoices

 

Replacement Invoices

 

Seller Adjustments/Payment Repurchased Receivables

 

A/P offsets

 

Other Adjustments

 

Closing Balance

 

 





 

--------------------------------------------------------------------------------

 

-  175  -

SCHEDULE 14

MATERIAL AGREEMENTS

 

1.Credit Agreement dated as of August 16, 2005 among Huntsman International LLC,
JPMorgan Chase Bank, N.A., as Administrative Agent, the lenders party thereto
and the agents party thereto (as heretofore amended, modified, supplemented or
restated (including by the Consent and First Amendment to Credit Agreement dated
as of December 12, 2005, the Consent and Second Amendment to Credit Agreement
and Amendment to Security Documents dated as of June 30, 2006, the Third
Amendment to Credit Agreement dated as of April 19, 2007, the Fourth Amendment
to Credit Agreement dated as of June 22, 2009, the Fifth Amendment to Credit
Agreement dated as of March 9, 2010 (pursuant to which JPMorgan Chase Bank, N.A.
was appointed as successor administrative agent and collateral agent), the Sixth
Amendment to Credit Agreement dated as of March 7, 2011, the Seventh Amendment
to Credit Agreement dated as of March 6, 2012, the Eighth Amendment to Credit
Agreement dated as of March 11, 2013, the Ninth Amendment to Credit Agreement
dated as of August 22, 2013, the Tenth Amendment to Credit Agreement, Second
Amendment to Collateral Security Agreement, Second Amendment to Pledge Agreement
and Second Amendment to Subsidiary Guaranty dated as of October 15, 2013, the
Eleventh Amendment to Credit Agreement dated as of August 12, 2014, the Twelfth
Amendment to Credit Agreement dated as of August 13, 2014, the Thirteenth
Amendment to Credit Agreement dated as of October 1, 2014, the Fourteenth
Amendment to Credit Agreement dated as of August 10, 2015, the Fifteenth
Amendment to Credit Agreement dated as of April 1, 2016 and the Sixteenth
Amendment to Credit Agreement dated as of November 15, 2016), the “Credit
Agreement”).

 

2.Indenture, dated as of November 19, 2012, by and among Huntsman International
LLC, the guarantors named therein and Wells Fargo Bank, National Association, as
trustee.

 

3.Indenture, dated as of December 23, 2013, by and among Huntsman International
LLC, the guarantors named therein, Citibank, N.A., London Branch, as paying
agent, registrar and transfer agent, and Wilmington Trust, National Association,
as trustee.

 

4.Indenture, dated as of November 13, 2014, by and among Huntsman International
LLC, the guarantors named therein, and Wilmington Trust, National Association,
as trustee.

 

5.Indenture, dated as of March 31, 2015, by and among Huntsman International
LLC, the guarantors named therein, Citibank, N.A., London Branch, as paying
agent, registrar and transfer agent, and Wilmington Trust, National Association,
as trustee.

 

 

--------------------------------------------------------------------------------